[exhibit1016thamendmentto001.jpg]
1 SIXTH AMENDMENT TO MULTICURRENCY REVOLVING CREDIT AGREEMENT AND SPECIAL WAIVER
This SIXTH AMENDMENT TO MULTICURRENCY REVOLVING CREDIT AGREEMENT AND SPECIAL
WAIVER (this “Sixth Amendment”) is made and entered into as of the 28th day of
April, 2015, by and among LOJACK CORPORATION (“LoJack”), the Subsidiaries listed
on Schedule 1 to the Credit Agreement defined below (collectively with LoJack,
and together with the other Persons that from time to time become Borrowers
pursuant to the provisions of the Credit Agreement, the “Borrowers”), the
Guarantors listed on Schedule 1 to the Credit Agreement (collectively with the
other Persons that from time to time become Guarantors pursuant to the
provisions of the Credit Agreement, the “Guarantors”), the Lenders listed on
Schedule 2 to the Credit Agreement (collectively, the “Lenders”), CITIZENS BANK,
N.A. (formally known as RBS Citizens, National Association), as Administrative
Agent for itself and each of the other Lenders from time to time party to the
Credit Agreement (the “Administrative Agent”), and an Issuing Bank, and TD BANK,
N.A., as an Issuing Bank. Capitalized terms used herein without definition shall
have the respective meaning assigned to such terms in the Credit Agreement.
WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are party to that certain Multicurrency Revolving Credit Agreement, dated as of
December 29, 2009 (as the same may be amended and in effect from time to time
prior to the date hereof, the “Existing Credit Agreement” and as further amended
by this Sixth Amendment, the “Credit Agreement”), pursuant to which the Lenders
have extended credit to the Borrowers on the terms set forth therein; WHEREAS,
certain Events of Default have occurred under the Existing Credit Agreement, and
the Borrowers have requested that the Administrative Agent and the Lenders waive
such Events of Default; and WHEREAS, the Administrative Agent and the Lenders
are willing to grant such waiver on the condition that the Borrowers and the
Guarantors agree to the amendments set forth herein; NOW, THEREFORE, in
consideration of the foregoing, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows: I. DEFINITIONS. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement. This
Sixth Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents. II. AMENDMENTS TO EXISTING CREDIT
AGREEMENT: Subject to the satisfaction of the conditions precedent specified in
Paragraph III below, the Existing Credit Agreement shall be amended as follows:
(1) The Existing Credit Agreement shall be amended to delete the bold and
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the bold and double-underlined text (indicated
textually in the same manner as the following example: double- underlined text)
as set forth in the conformed Credit Agreement attached as Annex I hereto.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto002.jpg]
2 (2) Exhibit E (Form of Compliance Certificate) to the Existing Credit
Agreement are hereby amended by deleting such exhibits in their entirety and
replacing them with the corresponding exhibits set forth in Annex II attached
hereto. (3) Exhibit H (Form of Borrowing Base Certificate) set forth in Annex
III attached hereto is hereby attached to the Credit Agreement. (4) Schedule 2
(Lenders; Commitments; Applicable Percentages) to the Credit Agreement is hereby
amended by deleting such schedule in its entirety and replacing it with the
schedule set forth in Annex IV attached hereto. III. SPECIAL WAIVER Subject to
the terms and conditions hereof (including the release of claims set forth in
Paragraph VI below), and in reliance upon the representations and warranties of
the Borrowers and the Guarantors set forth herein, the Lenders hereby waive the
Events of Default that arose pursuant to Section 12.1(b) of the Existing Credit
Agreement as a result of the Borrowers’ failure to comply with Sections 10.1 and
10.2 of the Existing Credit Agreement (collectively, the “Existing Events of
Default”). IV. CONDITIONS TO EFFECTIVENESS: This Sixth Amendment shall become
effective (the “Sixth Amendment Date”) upon: (1) receipt of the following in
form and substance acceptable to the Administrative Agent and the Lenders: (a)
this Sixth Amendment duly and properly authorized, executed and delivered by
each of the respective parties hereto; (b) Intellectual Property Security
Agreements covering those Patents, Trademarks and Copyrights not previously
reflected on the Intellectual Property Security Agreements executed on the
Closing Date; (c) such documentation as is necessary to effect a pledge of the
Loan Parties’ interest in policy no. 1565-1603 issued by The Insurance Company
of the State of Pennsylvania to the Administrative Agent for the benefit of the
Secured Parties; (d) amended and restated Notes duly and properly authorized,
executed and delivered by each of the Borrowers; (e) organizational documents of
each Loan Party (including authorizing resolutions) certified by a Responsible
Officer and certificates of good standing for each Loan Party; (f) satisfactory
opinions of counsel to the Loan Parties; (g) copies of insurance policies,
declaration pages, certificates and endorsements of insurance or insurance
binders evidencing liability, casualty, property, terrorism and business
interruption insurance meeting the requirements set forth in the Loan Documents;
(h) a solvency certificate signed by a Responsible Officer of LoJack as to the
financial condition, solvency and related matters of the Loan Parties and their
subsidiaries;



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto003.jpg]
3 (i) a customary Borrowing Base Certificate, calculated as of March 16, 2015,
in form and substance acceptable to the Administrative Agent and the Lenders
signed by a Responsible Officer of LoJack; (j) a customary perfection
certificate in form and substance acceptable to the Administrative Agent and the
Lenders signed by a responsible officer of LoJack; and (k) a certificate signed
by a Responsible Officer of LoJack as to the matters addressed in Sections
6.1(a), (b) and (d) of the Credit Agreement as of the Sixth Amendment Date (and
giving effect to the effectiveness hereof). (2) There shall not have occurred
since December 31, 2014 any event or condition that has had or could be
reasonably expected, either individually or in the aggregate, to have a Material
Adverse Effect. (3) The Administrative Agent and the Lenders shall have received
all fees and expenses (including the fees and expenses of counsel for each of
the Lenders) owing pursuant to this Sixth Amendment and the Fee Letter executed
in connection herewith. (4) After giving effect to this Sixth Amendment and the
transactions contemplated in connection herewith, no Overadvance exists. (5)
This Sixth Amendment Date shall occur by no later than April 28, 2015. V.
REPRESENTATIONS AND WARRANTIES: Each of the Borrowers and the Guarantors
represents and warrants to the Administrative Agent and the Lenders as follows:
(1) The execution, delivery and performance of this Sixth Amendment and the
transactions contemplated hereby (i) are within the corporate authority of each
Borrower and Guarantor, (ii) have been duly authorized by all necessary
corporate proceedings of each Borrower and Guarantor, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any Borrower or Guarantor is subject or any judgment,
order, writ, injunction, license or permit applicable to any Borrower or any
Guarantor, and (iv) do not conflict with any provision of the governing
documents of any Borrower or Guarantor. (2) The execution, delivery and
performance of this Sixth Amendment (and the Credit Agreement as amended hereby)
will result in valid and legally binding obligations of each Borrower and
Guarantor enforceable against each of them in accordance with the respective
terms and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief or other equitable remedy is subject to the discretion of the court
before which any proceeding therefor may be brought. (3) The execution, delivery
and performance by the Borrowers and the Guarantors of this Sixth Amendment does
not require any approval or consent of, or filing with, any governmental agency
or authority other than those already obtained, if any. (4) The representations
and warranties contained in Section 7 of the Credit Agreement are true and
correct in all material respects (if not qualified as to materiality or Material
Adverse Effect) or in



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto004.jpg]
4 any respect (if so qualified) as of the Sixth Amendment Date as though made on
and as of the Sixth Amendment Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date. (5) After giving
effect to this Sixth Amendment and the waiver(s) contained herein, no Default or
Event of Default under the Credit Agreement has occurred and is continuing. VI.
GENERAL RELEASE: To induce the Administrative Agent and the Lenders to enter
into this Sixth Amendment, each Borrower and each Guarantor hereby releases,
acquits, and discharges the Administrative Agent, the Lenders and the Issuing
Banks and their respective employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporations, and
related corporate divisions (all of the foregoing hereinafter called the
“Released Parties”), from all such actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages,
and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, whether heretofore
or hereafter arising, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
date of execution hereof, and in any way directly or indirectly arising out of
or in any way connect to this Sixth Amendment and the other Loan Documents,
including, but not limited to, claims relating to any settlement negotiation
(all of the foregoing hereinafter called the “Released Matters”). Each Borrower
and each Guarantor acknowledges that the agreements in this section are intended
to be in full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Matters. Each Borrower, and each Guarantor
acknowledges that it has not relied, in executing the release set forth in this
section, upon any representations, warranties, or conditions by the
Administrative Agent, the Lenders, the Issuing Banks or any other Person except
as are specifically set forth in this Waiver. Nothing contained herein shall be
construed at any time as an admission by the Agent or any Lender of any
liability to any Borrower, any Guarantor or any other Person. Each Borrower and
each Guarantor warrants to the Administrative Agent and the Lenders, as of the
date hereof, that it has not purported to transfer, assign, or otherwise convey
any right, title or interest of it in any Released Matter to any other entity,
and that the foregoing constitutes a full and complete release of all Released
Matters. VII. MISCELLANEOUS: (1) Effect of Amendment; Ratification, Etc. Except
as expressly amended hereby or pursuant to the precedent sentence, the Credit
Agreement and the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. This Sixth Amendment and the Credit
Agreement as previously amended shall hereafter be read and construed together
as a single document, and all references in the Credit Agreement, any other Loan
Document or any agreement or instrument related to the Credit Agreement shall
hereafter refer to the Credit Agreement as amended by this Sixth Amendment. (2)
Guarantor Consent. Each of the undersigned Guarantors has guaranteed all of the
Obligations under (and as defined in) the Credit Agreement. By executing this
Sixth Amendment, each of the undersigned Guarantors hereby absolutely and
unconditionally reaffirms to the Lenders that such Guarantor’s Guaranty remains
in full force and effect and covers all Obligations under the Credit Agreement.
In addition, each of the Guarantors hereby acknowledges and agrees to the terms
and conditions of this Sixth Amendment (including, without limitation, the
making of the representations and warranties and the performance of the
covenants applicable herein).



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto005.jpg]
5 (3) Governing Law. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. (4) Counterparts.
This Sixth Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument. This Sixth
Amendment, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission in which the actual signature is evident, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto or thereto shall re-execute original forms
hereof and deliver them to all other parties. No party hereto shall raise the
use of a facsimile machine or other electronic transmission in which the actual
signature is evident to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic transmission in which the actual signature
is evident as a defense to the formation of a contract and each party forever
waives such defense. [Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto006.jpg]
IN WITNESS WHEREOF, each of the undersigned has duly executed this Fifth
Amendment to Credit Agreement as of the date first set forth above. BORROWERS:
LOJACK CORPORATION: By: /s/ Kenneth L. Dumas Name: Kenneth L. Dumas Title:
Senior Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto007.jpg]
LOJACK GLOBAL LLC: By: LoJack Corporation Its: Sole member By: /s/ Kenneth L.
Dumas Name: Kenneth L. Dumas Title: Senior Vice President, Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto008.jpg]
LOJACK SAFETYNET, INC.: By: /s/ Casey Delaney Name: Casey Delaney Title: Vice
President, Acting Chief Financial Officer & Treasurer



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto009.jpg]
LENDERS CITIZENS BANK, NATIONAL ASSOCIATION (formerly known as RBS Citizens,
National Association), as Lender, Administrative Agent and an Issuing Bank By:
/s/ Robert Anastasio Name: Robert Anastasio Title: Senior Vice President



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto010.jpg]
TD Bank, N.A., as Lender and Issuing Bank By: /s/ Dana P. Wedge Name: Dana P.
Wedge Title: Senior Vice-President



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto011.jpg]
Annex I Conformed Credit Agreement See attached.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto012.jpg]
6553436v9 CONFORMED VERSION OF MULTICURRENCY REVOLVING CREDIT AGREEMENT updated
and conformed to include Amendments 1 through 6 to Multicurrency Revolving
Credit Agreement originally dated as of December 29, 2009 by and among LOJACK
CORPORATION, and the other Borrowers and Guarantors Party Hereto CITIZENS BANK,
N.A. as a Lender, Administrative Agent and Lead Arranger and TD BANK, N.A. as a
Lender and Issuing Bank



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto013.jpg]
6553436v9 TABLE OF CONTENTS § 1. DEFINITIONS AND RULES OF INTERPRETATION.
...................................................... 1 § 1.1 Definitions.
..............................................................................................................................
1 § 1.2 Rules of Interpretation.
..........................................................................................................
23 § 1.3 Exchange Rates; Currency.
...................................................................................................
24 § 1.4 Additional Alternative Currencies.
.......................................................................................
24 § 1.5 Change of Currency.
.............................................................................................................
25 § 2. THE MULTICURRENCY REVOLVING CREDIT FACILITY.
....................................... 25 § 2.1 The Revolving Credit Facility.
..............................................................................................
25 § 2.1.1 Commitment to Lend Revolving Credit.
.......................................................................... 25 §
2.1.2 Termination or Reduction of Revolving Credit Commitment.
......................................... 25 § 2.1.3 The Revolving Credit Notes.
............................................................................................
26 § 2.1.4 Requests for Revolving Credit Loans.
..............................................................................
26 § 2.1.5 Funds for Revolving Credit Loans.
...................................................................................
27 § 2.1.6 Maturity of the Revolving Credit Loans.
.......................................................................... 28 §
2.1.7 Mandatory Repayments of the Revolving Credit Loans.
.................................................. 28 § 2.1.8 Reserves.
...........................................................................................................................
28 § 2.2 Letters of Credit.
...................................................................................................................
28 § 2.2.1 Letters of Credit Commitment.
.........................................................................................
28 § 2.2.2 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit. 30 § 2.2.3 Drawings and Reimbursements of
Letters of Credit; Funding and Repayment of Participations.
.....................................................................................................................................
31 § 2.2.4 Letters of Credit Obligations Absolute.
............................................................................ 33
§ 2.2.5 Role of Issuing Bank with Letters of Credit.
.................................................................... 33 § 2.2.6
Cash Collateral for Letters of Credit.
................................................................................
34 § 2.2.7 Applicability of ISP98 and UCP to Letters of Credit.
...................................................... 34 § 2.2.8 Letter of
Credit Fees.
........................................................................................................
34 § 2.2.9 Documentary and Processing Charges Payable to Issuing Bank for
Letters of Credit. .... 34 § 2.2.10 Conflict with Letter of Credit Application.
....................................................................... 35 § 2.3
Swing Line Facility.
..............................................................................................................
35 § 3. [RESERVED.]
.....................................................................................................................
36 § 4. [RESERVED.]
.....................................................................................................................
36



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto014.jpg]
-3- 6553436v9 § 5. PROVISIONS RELATING TO ALL LOANS.
................................................................... 36 § 5.1
Interest on Loans.
..................................................................................................................
36 § 5.2 Election of Interest Rate; Notice of Election; Interest Periods;
Minimum Amounts. ........... 36 § 5.3 Optional Prepayments or Repayments of the
Loans. ............................................................ 37 § 5.4
Fees.
......................................................................................................................................
37 § 5.5 Payments.
..............................................................................................................................
37 § 5.6 Computations.
.......................................................................................................................
38 § 5.7 Interest on Overdue Amounts; Default Rate.
........................................................................ 38 §
5.8 Interest Limitation.
................................................................................................................
38 § 5.9 Funding Losses.
.....................................................................................................................
39 § 5.10 Illegality.
...............................................................................................................................
39 § 5.11 Inability to Determine Eurodollar Rate.
................................................................................
40 § 5.12 Increased Costs.
.....................................................................................................................
40 § 5.13 Taxes.
....................................................................................................................................
41 § 5.14 Mitigation Obligations; Replacement of Lenders.
................................................................ 43 § 6.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.
............................................. 44 § 6.1 Conditions to All Credit
Extensions.
.....................................................................................
44 § 6.2 Conditions to Initial Credit Extension.
..................................................................................
44 § 7. REPRESENTATIONS AND WARRANTIES
.................................................................... 46 § 7.1
Organization and Qualification.
............................................................................................
46 § 7.2 Subsidiaries.
..........................................................................................................................
46 § 7.3 Authority and Validity of Obligations.
.................................................................................
47 § 7.4 Use of Proceeds; Margin Stock.
............................................................................................
47 § 7.5 Financial Reports.
.................................................................................................................
47 § 7.6 No Material Adverse Change.
...............................................................................................
48 § 7.7 Full Disclosure.
.....................................................................................................................
48 § 7.8 Trademarks, Franchises, and Licenses.
.................................................................................
48 § 7.9 Governmental Authority and Licensing.
...............................................................................
48 § 7.10 Good Title.
............................................................................................................................
48 § 7.11 Litigation and Other Controversies.
......................................................................................
48 § 7.12 Taxes.
....................................................................................................................................
49 § 7.13 Approvals.
.............................................................................................................................
49 § 7.14 Affiliate Transactions.
...........................................................................................................
49 § 7.15 Investment Company; Public Utility Holding Company.
..................................................... 49



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto015.jpg]
-4- 6553436v9 § 7.16 ERISA.
..................................................................................................................................
49 § 7.17 Compliance with Laws.
.........................................................................................................
50 § 7.18 Other Agreements.
................................................................................................................
50 § 7.19 Insurance
...............................................................................................................................
50 § 7.20 No Default.
............................................................................................................................
50 § 7.21 Eligible Accounts.
.................................................................................................................
50 § 8. AFFIRMATIVE COVENANTS.
.........................................................................................
50 § 8.1 Maintenance of Business.
......................................................................................................
50 § 8.2 Maintenance of Properties.
....................................................................................................
51 § 8.3 Taxes and Assessments.
........................................................................................................
51 § 8.4 Insurance.
..............................................................................................................................
51 § 8.5 Financial Reports.
.................................................................................................................
51 § 8.6 Inspection; Appraisals and Valuations; Account Verification.
............................................. 53 § 8.7 ERISA.
..................................................................................................................................
54 § 8.8 Compliance with Laws.
.........................................................................................................
54 § 8.9 Formation of Subsidiaries.
....................................................................................................
54 § 8.10 Use of Proceeds.
....................................................................................................................
54 § 8.11 Cash Management and Depository Relationship.
................................................................. 55 § 8.12
Intellectual Property.
.............................................................................................................
55 § 9. NEGATIVE COVENANTS.
...............................................................................................
55 § 9.1 Borrowings and Guaranties.
..................................................................................................
55 § 9.2 Liens.
.....................................................................................................................................
56 § 9.3 Investments.
..........................................................................................................................
56 § 9.4 Mergers, Consolidations and Sales and Acquisitions.
.......................................................... 58 § 9.5 No
Dividends.
.......................................................................................................................
58 § 9.6 Burdensome Contracts With Affiliates.
................................................................................
58 § 9.7 No Changes in Fiscal Year.
...................................................................................................
59 § 9.8 Change in the Nature of Business.
........................................................................................
59 § 9.9 No Restrictions.
.....................................................................................................................
59 § 9.10 No Stock Repurchase.
...........................................................................................................
59 § 9.11 Financial Consultant.
.............................................................................................................
59 § 10. FINANCIAL COVENANTS.
..............................................................................................
60 § 10.1 Debt Service Coverage Ratio.
...............................................................................................
60 § 10.2 Funded Debt to EBITDA Ratio.
............................................................................................
60



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto016.jpg]
-5- 6553436v9 § 10.3 Quick Ratio.
..........................................................................................................................
60 § 10.4 Minimum Liquidity.
..............................................................................................................
60 § 10.5 Minimum Consolidated EBITDA.
........................................................................................
60 § 11. GUARANTIES; PLEDGE OF CERTAIN STOCK.
........................................................... 61 § 11.1
Guaranties.
............................................................................................................................
61 § 11.2 Pledge of Stock of Boomerang Tracking, Inc. and LoJack Equipment
Ireland Limited ...... 62 § 11.3 Further Assurances
................................................................................................................
63 § 12. EVENTS OF DEFAULT; ACCELERATION.
................................................................... 63 § 12.1
Events of Default and Acceleration.
.....................................................................................
63 § 12.2 Remedies Upon Event of Default.
.........................................................................................
65 § 12.3 Judgment Currency.
..............................................................................................................
65 § 12.4 Distribution of Collateral Proceeds.
......................................................................................
66 § 13. ADMINISTRATIVE AGENT.
............................................................................................
66 § 13.1 Appointment and Authority.
.................................................................................................
66 § 13.2 Rights as Lender.
...................................................................................................................
66 § 13.3 Exculpatory Provisions.
........................................................................................................
67 § 13.4 Reliance by Administrative Agent.
.......................................................................................
67 § 13.5 Delegation of Duties.
............................................................................................................
68 § 13.6 Resignation of Administrative Agent.
...................................................................................
68 § 13.7 Non-Reliance on Administrative Agent and the Other Lenders.
.......................................... 69 § 13.8 No Other Duties, etc.
.............................................................................................................
69 § 13.9 Payments to Administrative Agent
.......................................................................................
69 § 13.10 Field Examination Reports; Confidentiality; Disclaimers by Lenders.
................................. 69 § 14. MISCELLANEOUS.
...........................................................................................................
70 § 14.1 Setoff Rights.
.........................................................................................................................
70 § 14.2 Attorney Costs;
Expenses......................................................................................................
71 § 14.3 Indemnification.
....................................................................................................................
71 § 14.4 Representations and Warranties.
...........................................................................................
72 § 14.5 Payments; Set Aside.
.............................................................................................................
72 § 14.6 Successors and Assigns; Participations.
................................................................................
72 § 14.7 Notices and Other Communications; Facsimile Copies.
....................................................... 75 § 14.8 Cumulative
Remedies; Captions; Counterparts.
................................................................... 76 § 14.9
USA Patriot Act Notice.
........................................................................................................
76



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto017.jpg]
-6- 6553436v9 § 14.10 Entire Agreement; Etc.
..........................................................................................................
76 § 14.11 Consents; Amendments; Waivers; Etc.
.................................................................................
76 § 14.12 Concerning Joint and Several Liability.
................................................................................
77 § 14.13 Governing Law.
.....................................................................................................................
80 § 14.14 Waiver of Jury Trial.
.............................................................................................................
80 § 14.15 Severability.
..........................................................................................................................
80



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto018.jpg]
6553436v9 EXHIBITS EXHIBIT A Form of Assumption and Assignment EXHIBIT B Form of
Revolving Credit Loan Request EXHIBIT C Form of Security Agreement EXHIBIT D
Form of Swing Line Loan Request EXHIBIT E Form of Compliance Certificate EXHIBIT
F Reserved. EXHIBIT G Form of Joinder Agreement EXHIBIT H Form of Borrowing Base
Certificate SCHEDULES SCHEDULE 1 Borrowers and Guarantors SCHEDULE 2 Lenders;
Commitments; Applicable Percentages SCHEDULE 2.1 Authorized Representatives
SCHEDULE 3 Lending Offices SCHEDULE 4 Mandatory Cost SCHEDULE 9.1 Indebtedness
SCHEDULE 9.2 Liens SCHEDULE 14.7 Addresses for Notices



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto019.jpg]
-1- 6553436v9 MULTICURRENCY REVOLVING CREDIT AGREEMENT This MULTICURRENCY
REVOLVING CREDIT AGREEMENT is made as of the 29th day of December 2009 (the
“Credit Agreement” or this “Agreement”), by and among LOJACK CORPORATION, a
corporation organized under the laws of the Commonwealth of Massachusetts
(“LoJack”), and the Subsidiaries listed on Schedule 1 attached hereto
(collectively with LoJack, and together with the other Persons that from time to
time become Borrowers pursuant to the provisions hereof, the “Borrowers”), the
Guarantors listed on Schedule 1 attached hereto (collectively with the other
Persons that from time to time become Guarantors pursuant to the provisions
hereof, the “Guarantors”), the Lenders (as hereinafter defined), CITIZENS BANK,
N.A., a national banking association, as Administrative Agent for itself and
each of the other Lenders from time to time party to this Agreement and Lead
Arranger and TD BANK, N.A., a national banking association, as Issuing Bank. §
1. DEFINITIONS AND RULES OF INTERPRETATION. § 1.1 Definitions. The following
terms have the meanings set forth in this §1.1 or elsewhere in the provisions of
this Credit Agreement referred to below: Account. Means an account (as that term
is defined in the Code). Accountants. Has the meaning set forth in §8.4(a).
Account Debtor. Means any Person who is obligated on an Account, chattel paper,
or a general intangible. Acquired Entity or Business. Any Person, property,
business or asset acquired by the Borrowers or any Subsidiary in connection with
any Permitted Acquisition. Additional Pledge Agreement. Has the meaning set
forth in § 11.2(b). Additional Pledged Equity. Has the meaning set forth in
§11.2(b). Additional Pledged Foreign Subsidiary. Has the meaning set forth in
§11.2(b). Adjustment Date. The first day of the month immediately following the
month in which a Compliance Certificate is to be delivered by the Borrowers
pursuant to §8.5(e). Adjusted Eurodollar Rate. Means, relative to any Eurodollar
Rate Loan to be made, continued or maintained as, or converted into, a
Eurodollar Rate Loan for any Interest Period, a rate per annum (rounded upwards
if necessary, to the 1/16 of 1%) equal to the sum of (a) (x) the Eurodollar Rate
for such Interest Period divided by (y) a percentage equal to one hundred
percent (100%) minus the Eurodollar Reserve Percentage, plus (b) in the case of
Revolving Credit Loans by a Lender from its office or branch in the United
Kingdom (except for Revolving Credit Loans to any Borrowers denominated in
Dollars), the Mandatory Cost. Administrative Agent. Citizens Bank, N.A. in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent. Administrative Agent’s Liens. Means the Liens
granted by each Loan Party to the Administrative Agent under the Loan Documents
and securing the Obligations.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto020.jpg]
-2- 6553436v9 Affiliate. Means with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Without
limiting the generality of the foregoing, a Person shall be deemed to be an
Affiliate if such other Person possesses, directly or indirectly, power to vote
ten (10%) percent or more of the securities having ordinary voting power for the
election of directors, managing general partners or the equivalent. Agreed
Reserve. Means (x) from the Sixth Amendment Date through August 30, 2015,
$3,000,000, (y) from August 31, 2015 through October 30, 2015, $2,000,000 and
(z) at any time on or after October 31 2015, $1,000,000. Agreement. Means this
Credit Agreement, including the Schedules and Exhibits hereto. Agreement
Currency. Has the meaning set forth in §12.3. Alternative Currency. Means Euros,
British Pounds Sterling, Yen, Canadian Dollars and any other major foreign
currency acceptable to the Lenders. Alternative Currency Equivalent. Means, at
any time, with respect to any amount denominated in U.S. Dollars, the equivalent
amount thereof in the applicable Alternative Currency as determined by the
Administrative Agent, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with U.S. Dollars. Alternative Currency Sublimit. Means, as
of the Closing Date, the Dollar Equivalent of Five Million Dollars ($5,000,000).
Approved Fund. Means any Fund that is administered or managed by (a) the Lender
or (b) an Affiliate of the Lender. Applicable Percentage. Means, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Commitment represented by such
Revolving Credit Lender’s Commitment at such time. If the Revolving Credit
Commitment has been terminated pursuant to §12.2, or if the Revolving Credit
Commitment has expired, then the Applicable Percentage of each Revolving Credit
Lender in respect of the Revolving Credit Facility shall be determined based on
the Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The Applicable Percentage of each Revolving Credit
Lender is set forth immediately opposite such Revolving Credit Lender’s name on
Schedule 2 hereto. Applicable Margin. Means, (x) with respect to any Eurodollar
Rate Loan and standby Letters of Credit, 3.25%, and (y) with respect to any Base
Rate Loan, 1.50%. Assignment and Assumption. Means an assignment and assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by §14.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent. Attorney Costs. Means all reasonable fees, expenses and
disbursements of any law firm or other external counsel incurred by the
Administrative Agent or any Lender. Auto-Renewal Letter of Credit. Has the
meaning set forth in §2.2.2(c).



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto021.jpg]
-3- 6553436v9 Bank Product Obligations. Every obligation of each Borrower and
its Subsidiaries under and in respect of any one or more of the following types
of services or facilities extended to such Borrower or such Subsidiary by the
Lender or Affiliate of the Lender: (i) credit and purchase cards, (ii) cash
management or related services, including, without limitation, controlled
disbursement services, and (iii) agreements for treasury management services,
including, without limitation, intraday credit, Automated Clearing House (ACH)
services, foreign exchange services, daylight overdrafts and zero balance
arrangements. Base Rate. Means a rate per annum equal to the rate of interest
announced by the Administrative Agent in Boston, Massachusetts from time to time
as its “Prime Rate.” Any change in the Base Rate shall be effective immediately
from and after such change in the Base Rate. Interest accruing by reference to
the Base Rate shall be calculated on the basis of actual days elapsed and a
360-day year. The Borrowers acknowledge that the Administrative Agent may make
loans to its customers above, at or below the Base Rate. Base Rate Loans. Means
the Revolving Credit Loans bearing interest calculated by reference to the Base
Rate. Boomerang. Means Boomerang Tracking, Inc., now known as LoJack Canada
Enterprises ULC. Borrowers. Means any Borrower listed on Schedule 1 hereto as of
the date hereof or designated as a Borrower pursuant to §8.9(b). Borrowing Base.
Means, as of any date of determination based on the most recent Borrowing Base
Certificate delivered pursuant to § 8.5(g), the result of: (a) 80% of the amount
of Eligible Accounts, less the amount, if any, of the Dilution Reserve, minus
(b) the aggregate amount of reserves, if any, established by the Administrative
Agent under §2.1.8. Borrowing Base Certificate. A certificate in substantially
the form of Exhibit H. Business Day. Means any day that is not a Saturday,
Sunday or other day on which commercial banks in Boston, Massachusetts are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Rate Loan denominated in any Alternative Currency,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in such Alternative Currency in the London interbank market or the
principal financial center of the country in which payment or purchase of such
Alternative Currency can be made (and, if the Revolving Credit Loan or Letters
of Credit which are the subject of a borrowing, drawing, payment, reimbursement
or rate selection are denominated in Euro, the term “Business Day” shall also
exclude any day on which the TARGET payment system is not open for the
settlement of payments in euro). Capital Assets. Means fixed assets, both
tangible (such as land, buildings, fixtures, machinery, software and equipment)
and intangible (such as patents, copyrights, trademarks, franchises and good
will). Capital Expenditures. Means amounts paid or indebtedness incurred by any
Person in connection with the purchase or lease by such Person of Capital Assets
that would be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto022.jpg]
-4- 6553436v9 Capital Lease. Means, with respect to any Person, any lease of, or
other arrangement conveying the right to use, any property (whether real,
personal or mixed) by such Person as lessee that has been or should be accounted
for as a capital lease on a balance sheet of such Person prepared in accordance
with GAAP. Capital Stock. Means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
Capitalized Lease Obligations. Means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale and leaseback transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP. Cash Collateralize. Means, with respect to any Letter
of Credit, to pledge and deposit with or to the Administrative Agent, for the
benefit of the Issuing Bank, cash as collateral for the L/C Obligations pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the Issuing Bank. Change of Control. Means any of (a) the acquisition by any
“person” or “group” (as such terms are used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) at any time of beneficial ownership
of 40% or more of the outstanding capital stock or other equity interests of
LoJack on a fully-diluted basis, or (b) the failure of individuals who are
members of the board of directors (or similar governing body) of LoJack on the
Closing Date (together with any new or replacement directors whose initial
nomination for election was approved by a majority of the directors who were
either directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of LoJack. Change
in Law. Means the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. Closing
Date. Means the date of this Agreement or such later Business Day upon which
each condition described in § 6 shall have been satisfied in a manner
satisfactory to or waived by the Administrative Agent in its sole discretion.
Collateral. Has the meaning set forth in the Security Agreement and the
Intellectual Property Security Agreements, including, but not limited to 65% of
the outstanding voting stock of LoJack Ireland and 100% of the outstanding
voting stock of any U.S. Subsidiary of Grantors listed on Schedule 5 of the
Security Agreement from time to time. Code. Means the U.S. Internal Revenue Code
of 1986, as amended from time to time, and any regulations promulgated
thereunder. Commitment. Means each Revolving Credit Lender’s commitment to make
Revolving Credit Loans to the applicable Borrowers and participate in the
issuance, extension and renewal of Letters of Credit, as set forth in § 2 hereof
in an aggregate amount, at any one time outstanding, not to exceed the amount
set forth with respect to such Lender in Schedule 2 hereto or in the Assignment
and Assumption



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto023.jpg]
-5- 6553436v9 pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. Commitment Fee. Has the meaning set forth in § 5.4(b).
Compliance Certificate. Has the meaning set forth in § 8.5(e). Consolidated or
consolidated. Means, with reference to any term defined herein, that term as
applied to the accounts of LoJack and its Subsidiaries consolidated in
accordance with GAAP. Consolidated Capital Expenditures. Means the amount
expended by the Borrowers and their Subsidiaries on a consolidated basis for
Capital Expenditures, exclusive of any amounts paid for Permitted Acquisitions.
Consolidated Current Assets. Means, with respect to any Person at any date, the
total Consolidated current assets of such Person as determined in accordance
with GAAP. Consolidated Current Liabilities. Means, with respect to any Person
at any date, all liabilities of such Person and its Subsidiaries at such date
that should be classified as current liabilities on a Consolidated balance sheet
of such Person as determined in accordance with GAAP. The calculation of
Consolidated Current Liabilities shall include the outstanding amount of all L/C
Obligations and Revolving Credit Loans on such date. Consolidated EBITDA. Means,
for any period, for the Borrowers and their Subsidiaries on a consolidated
basis, an amount equal to Consolidated Net Income for such period, plus: (a) the
following to the extent deducted in calculating such Consolidated Net Income:
(i) consolidated interest charges for such period, (ii) the provision for
federal, state, provincial, local and foreign income taxes payable by the
Borrowers and their Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income, (iv) non-cash charges for stock based compensation, (v) non-cash
extraordinary and unusual or non-recurring write-downs or write-offs, which
shall include any non-cash write-downs of goodwill and intangible assets, (vi)
during the Fiscal Year of the Borrowers ending December 31, 2015 (x) the amount
of fees paid to the Lenders and fees and expenses paid to third parties (to the
extent such fees or expenses are paid in connection with the closing of the
Sixth Amendment or as required by the Sixth Amendment or this Agreement), (y)
Battery Costs in an aggregate amount not to exceed $2,000,000 for all periods,
and (z) Restructuring Costs in an aggregate amount not to exceed $1,000,000 for
all periods, minus (b) any extraordinary, unusual, non-recurring or
non-operating gains (excluding any gains attributable to settlements involving
EVE Energy Co., Inc., G.L.M. Energy & Sound, Inc., VSR, Tracker Connect (Pty)
Limited, and their respective Affiliates); all calculated for the Borrowers and
their Subsidiaries in accordance with generally accepted accounting principles
on a consolidated basis. For the purposes of calculating the financial covenants
set forth in Article 10 hereof or otherwise, Consolidated EBITDA may be further
adjusted from time to time with the consent of the Required Lenders.
Consolidated Funded Debt. Means, as of any date of determination, for the
Borrowers and their Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations hereunder, but excluding in any
event the net obligations of the Borrowers under any Swap Contract) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
without duplication, all



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto024.jpg]
-6- 6553436v9 Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (d) above of Persons other than the Borrowers
or any Subsidiary; and (e) all Indebtedness of the types referred to in clauses
(a) through (d) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which any
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Borrower or such Subsidiary.
Consolidated Net Income (or Deficit). Means, for any period, the consolidated
net income (or deficit) of the Borrowers for such period, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP;
provided, that (x) all costs of the Borrowers and their Subsidiaries relating to
battery quality resolution and (y) all restructuring costs of the Borrowers and
LoJack Ireland, in each case to the extent accrued during the Fiscal Year of the
Borrowers ending December 31, 2015 (such costs, respectively, “Battery Costs”
and “Restructuring Costs”; and collectively, “Extraordinary Costs”), shall only
reduce Consolidated Net Income (or Deficit) during any period to the extent such
Extraordinary Costs were paid in cash, or required to be paid in cash, during
such period; provided, further, that such Extraordinary Costs shall reduce
Consolidated Net Income in future periods when paid in cash or required to be
paid in cash. Consolidated Total Interest Expense. Means, for any period, the
aggregate amount of interest expense of the Borrowers on a consolidated basis
during such period on all Indebtedness of the Borrowers determined on a
consolidated basis outstanding during all or any part of such period.
Contractual Obligation. Means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
Control. Means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto. Controlled Group. Has the
meaning set forth in §7.16 hereof. Copyrights. Means all rights, title and
interests (and all related IP Ancillary Rights) arising under any Requirement of
Law in or relating to copyrights in works of authorship of any type and all mask
works, database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith. Country Risk Event. Means (a) any law, action or failure to act by
any Governmental Authority in any Borrower’s or Letter of Credit beneficiary’s
country which has the effect of: (i) changing the obligations under the relevant
Letter of Credit, the Credit Agreement or any of the other Loan Documents as
originally agreed or otherwise creating any additional liability, cost or
expense to the Issuing Bank, the Lenders or the Administrative Agent, (ii)
changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or (iii) preventing or restricting the conversion
into or transfer of the applicable Alternative Currency; (b) force majeure; or
(c) any similar event which, in relation to (a), (b) and (c), directly or
indirectly, prevents or restricts the payment or transfer of any amounts owing
under the relevant Letter of Credit in the applicable Alternative Currency into
an account designated by the Administrative Agent or the Issuing Bank and freely
available to the Administrative Agent or the Issuing Bank. Credit Agreement.
Means this Credit Agreement, including the Schedules and Exhibits hereto, as the
same may be amended, restated or otherwise modified from time to time.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto025.jpg]
-7- 6553436v9 Credit Extension. Means, as the context requires, a borrowing of a
Revolving Credit Loan or the continuation of or conversion into a Eurodollar
Rate Loan or an L/C Credit Extension. Debt Service Coverage Ratio. Means, with
respect to any Person for any period, the ratio of (a) Consolidated EBITDA minus
Consolidated Capital Expenditures of such Person for such period (excluding
Capital Expenditures made by the Borrowers and their Subsidiaries in an
aggregate amount not to exceed $5,000,000 during the term of this Agreement
relating to the Borrowers’ one-time investment in a new enterprise resource
planning system), minus federal, state, provincial, local and foreign income
taxes actually paid during such period, minus Distributions, to (b) the sum of
(i) Consolidated Total Interest Expense of such Person plus (ii) the current
portion of long-term Indebtedness. The current portion of such Indebtedness will
mean the principal required to be paid on such Indebtedness during the upcoming
12 month period, but excluding principal payments in respect of the Revolving
Credit Loans and any L/C Obligations. Default. Any Event of Default or event or
condition that with the giving of notice or lapse of time or both would become
an Event of Default. Defaulting Lender. Means any Lender that (a) has failed to
fund any portion of the Revolving Credit Loans or participations in L/C
Obligations required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding. Default Rate. Has the meaning
set forth in §5.7. Dilution. Means, as of any date of determination, a
percentage, based upon the experience of the immediately prior twelve (12)
months, that is the result of dividing the Dollar amount of (a) bad debt
write-downs, discounts, advertising allowances, credits, or other dilutive items
with respect to the Borrowers’ Accounts during such period, by (b) the
Borrowers’ billings with respect to Accounts during such period. Dilution
Reserve. Means, as of any date of determination, an amount sufficient to reduce
the advance rate against Eligible Accounts by 1 percentage point for each
percentage point by which Dilution is in excess of 5%. Disclosure Letter. Has
the meaning set forth in §7.2. Distribution. Means any dividend, return of
capital, distribution or any other payment, whether direct or indirect
(including through the use of hedging agreements, the making, repayment,
cancellation or forgiveness of Indebtedness and similar Contractual Obligations)
and whether in cash, securities or other property, on account of any stock or
stock equivalent of any Loan Party, in each case now or hereafter outstanding,
including with respect to a claim for rescission of a sale of such stock or
stock equivalent, excluding, however, in each case, any dividend, return of
capital, distribution or any other payment to LoJack or any wholly-owned
subsidiary thereof. Dollar Equivalent. Means, at any time, (a) with respect to
any amount denominated in Dollars, such amount, and (b) with respect to any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent, through its principal foreign exchange trading office
as of the date as of which the foreign exchange computation is made.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto026.jpg]
-8- 6553436v9 Dollars or U.S. $. Means dollars in lawful currency of the United
States of America. Drawdown Date. Means the date on which any Revolving Credit
Loan is made or is to be made, and the first day of any Interest Period. Drawing
Amount. Means the maximum aggregate amount that the beneficiaries may at any
time draw under outstanding Letters of Credit, as such aggregate amount may be
reduced from time to time pursuant to the terms of the Letters of Credit.
Effective Date. Means the date on which the initial Revolving Credit Loans are
made hereunder. Eligible Accounts. Means those Accounts created by a Borrower in
the ordinary course of its business, that arise out of such Borrower’s sale of
goods or rendition of services (i.e. not representing service or finance
charges), that comply with each of the representations and warranties respecting
Eligible Accounts made in the Loan Documents, and that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, that such criteria may be revised from time to time by the
Administrative Agent in the Administrative Agent’s Permitted Discretion to
address the results of any field examination performed by (or on behalf of) the
Administrative Agent from time to time after the Sixth Amendment Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits, unapplied cash, taxes, discounts, credits, allowances,
rebates, chargebacks and incentives including, without limitation, accrued
recourse reimbursements, accrued dealer support, accrued revenue builders
programs, accrued deferred SPIFF and general ledger variances. Eligible Accounts
shall not include the following: (a) Accounts that the Account Debtor has failed
to pay within (x) 60 days of the original due date or (y) 90 days of the
original invoice date, (b) Accounts owed by an Account Debtor (or its
Affiliates) where 50% or more of all Accounts owed by that Account Debtor (or
its Affiliates) are deemed ineligible under clause (a) above, (c) Accounts with
respect to which the Account Debtor is an Affiliate of any Borrower or an
employee or agent of any Borrower or any Affiliate of any Borrower, (d) Accounts
arising in a transaction wherein goods are placed on consignment or are sold
pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill and
hold, or any other terms by reason of which the payment by the Account Debtor
may be conditional, (e) Accounts that are not payable in Dollars, (f) Accounts
with respect to which the Account Debtor either (i) does not maintain its chief
executive office in the United States, or (ii) is not organized under the laws
of the United States or any state thereof, or (iii) is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (A) the Account is
supported by an irrevocable letter of credit reasonably satisfactory to the
Administrative Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to the Administrative Agent and is directly
drawable by the Administrative Agent, or (B) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to the Administrative Agent, (g) Accounts with respect to which the
Account Debtor is either (i) the United States or any department, agency, or
instrumentality of the United States (exclusive, however, of Accounts with
respect



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto027.jpg]
-9- 6553436v9 to which Borrowers have complied, to the reasonable satisfaction
of the Administrative Agent, with the Assignment of Claims Act, 31 USC §3727),
or (ii) any state of the United States, (h) Accounts with respect to which the
Account Debtor is a creditor of a Borrower, has or has asserted a right of
recoupment or setoff, or has disputed its obligation to pay all or any portion
of the Account, to the extent of such claim, right of recoupment or setoff, or
dispute, (i) Accounts with respect to an Account Debtor whose total obligations
owing to Borrowers exceed 10% (such percentage, as applied to a particular
Account Debtor, being subject to reduction by Agent in its Permitted Discretion
if the creditworthiness of such Account Debtor deteriorates) of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit,
(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor, (k)
Accounts, the collection of which, the Administrative Agent, in its Permitted
Discretion, believes to be doubtful, including by reason of the Account Debtor’s
financial condition, (l) Accounts that are not subject to a valid and perfected
first priority Administrative Agent’s Lien, (m) Accounts with respect to which
(i) the goods giving rise to such Account have not been shipped and billed to
the Account Debtor, or (ii) the services giving rise to such Account have not
been performed and billed to the Account Debtor, (n) Accounts with respect to
which the Account Debtor is a Sanctioned Person or Sanctioned Entity, (o)
Accounts that represent the right to receive progress payments or other advance
billings that are due prior to the completion of performance by the applicable
Borrower of the subject contract for goods or services, (p) Accounts in
connection with debit memoranda, or (q) Accounts on cash on delivery or similar
terms. Eligible Assignee. Means (a) a Lender; (b) an Affiliate of the Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the Issuing Bank; and (ii) the
Borrowers (such approval not to be unreasonably withheld or delayed); provided
that the Borrowers approval shall not be required if an Event of Default has
occurred and is continuing. “Eligible Assignee” shall not include any of the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries. EMU Legislation.
Means the legislative measures of the European Council for the introduction of,
changeover to or operation of a single or unified European currency.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto028.jpg]
-10- 6553436v9 Environmental Laws. Means, with respect to any applicable
jurisdictions, the federal, state, provincial, municipal, local and foreign
laws, principles of common law or civil law, regulations, by-laws, guidelines
and codes, as such laws, principles, regulations, by-laws and guidelines and
codes may be amended from time to time, as well as orders, decrees, judgments,
seizures or injunctions issued, promulgated, approved or entered thereunder
relating to pollution, protection of the environment, or protection of the
public from pollution or employee health and safety, including, but not limited
to the Release or threatened Release of Hazardous Substances into the
environment or otherwise relating to the presence, manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances. ERISA. Means the Employee Retirement Income Security Act
of 1974, as amended from time to time. Euro or EUR. Means the lawful currency of
the Participating Member States introduced in accordance with the EMU
Legislation. Eurodollar Breakage Fee. Has the meaning set forth in § 5.9(a).
Eurodollar Business Day. Means any Business Day on which commercial banks are
open for international business (including dealings in Dollar deposits) in
London, England or such other Eurodollar interbank market as may be selected by
the Lender in its sole discretion acting in good faith. Eurodollar Rate Loans.
Means Revolving Credit Loans bearing interest calculated by reference to the
Eurodollar Rate. Eurodollar Rate. Means, relative to any Interest Period, (a)
for Eurodollar Rate Loans denominated in Dollars, the offered rate for deposits
of U.S. Dollars in an amount approximately equal to the amount of the requested
Eurodollar Rate Loan for a term coextensive with the designated Interest Period
which the British Bankers’ Association fixes as its LIBOR rate, and (b) for
Eurodollar Rate Loans denominated in any Alternative Currency, the offered rate
for deposits of such Alternative Currency in an amount approximately equal to
the amount of the requested Eurodollar Rate Loan for a term coextensive with the
designated Interest Period shown in the appropriate page of Reuters Monitor
Money Rates Service (or any successor thereto providing rate quotations
comparable to those currently provided by such service, as determined by the
Administrative Agent in its commercially reasonable discretion) which the
British Bankers’ Association fixes as its LIBOR rate for such Alternative
Currency, in each case, as of 11:00 a.m. London time on the day which is two
London Banking Days prior to the beginning of such Interest Period. If such day
is not a London Banking Day, the Eurodollar Rate shall be determined on the next
preceding day which is a London Banking Day. If for any reason the
Administrative Agent cannot determine such offered rate by the British Bankers’
Association, the Administrative Agent may, in its discretion, select a
replacement index based on the arithmetic mean of the quotations, if any, of the
interbank offered rate by first class banks in London or New York for deposits
in comparable amounts, currencies and maturities. Eurodollar Reserve Percentage.
Means, with respect to any currency, a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the FRB, the Financial Services Authority of England, the European
Central Bank or other Governmental Authority for any category of deposits or
liabilities customarily used to fund loans in such currency, expressed in the
case of each such requirement as a decimal. Such reserve percentages shall, in
the case of Dollar denominated Revolving Credit Loans, include those imposed



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto029.jpg]
-11- 6553436v9 pursuant to Regulation D of the FRB. Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Eurodollar Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement. Event of Default. Has the meaning
set forth §12.1. Excluded Taxes. Means, with respect to the Administrative
Agent, any Lender, the Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of any Borrower hereunder, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by any
Borrower under § 5.14), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
§ 5.14, except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to § 5.13. Existing Credit Facility. Means the
credit facility and term loan in place as of the date of this Agreement pursuant
to that certain Multicurrency Revolving Credit and Term Loan Agreement dated as
of July 20, 2007 by and among LoJack Corporation, the U.S. Borrowers, Canadian
Borrowers, Foreign Borrowers and Guarantors party thereto and Citizens Bank,
N.A., as Lender Administrative Agent, Lead Arranger and Issuing Bank, Royal Bank
of Canada as the Canadian Lender and the lending institutions party thereto, as
amended by that certain Waiver Agreement dated as of September 22, 2009.
Existing TD Letters of Credit. Means (x) the standby letter of credit issued by
TD Bank, N.A. for the account of LoJack on September 28, 2010 (L/C Number
SB20003968) and (y) the standby letter of credit issued by TD Bank, N.A. for the
account of LoJack on January 26, 2010 (L/C Number SB20003483). Federal Funds
Rate. Means, for any day, the rate per annum equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to the Administrative Agent on such
day on such transactions as determined by the Administrative Agent. Fifth
Amendment Date. Means September 19, 2014. FRB. Means the Board of Governors of
the Federal Reserve Systems of the United States. Foreign Lender. Means, with
respect to any Borrower, any Lender that is organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto030.jpg]
-12- 6553436v9 this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction. Foreign Person. Means any Person that is organized under the laws
of a jurisdiction other than the Unites States, a state thereof or the District
of Columbia. Foreign Subsidiary/Foreign Subsidiaries. Means, any Subsidiary of
any of the Borrowers not organized under the laws of the United States or any
state thereof existing as of the date hereof or which is acquired or created
after the date hereof. Fund. Means any Person (other than a natural person) that
is (or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business. Funded Debt to EBITDA Ratio. Has the meaning set forth in §10.2.
Generally accepted accounting principles or GAAP. Means the generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States that are
applicable to the circumstances as of the date of determination, consistently
applied. Governmental Authority means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. Guarantee.
Means as to any Person, any (a) any obligation, contingent or otherwise, of such
Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
For purposes of calculating Indebtedness, the amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning. Guarantor;
Guaranty. Has the meaning set forth in the Preamble. Hazardous Substances. Means
any waste, contaminant, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, industrial substance or waste, radio-active
materials, petroleum



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto031.jpg]
-13- 6553436v9 or petroleum-derived substance or waste, or any constituent or
combination of any such substance or waste, which substance, contaminant,
pollutant or material or waste is or shall hereafter become regulated under,
governed by, or defined by any Environmental Law. Honor Date. Means the date of
any payment by the Issuing Bank under a Letter of Credit. Immaterial Foreign
Subsidiary. Means a Foreign Subsidiary designated as such by LoJack, provided,
that (a) none of the obligations or Indebtedness of such Foreign Subsidiary are
Guaranteed by LoJack, any of the Borrowers and/or any Guarantor, and (b) after
giving effect to such designation, the aggregate net tangible assets (excluding
therefrom any shares or all of the equity interests held by any designated
Foreign Subsidiary in another Foreign Subsidiary) of all Foreign Subsidiaries so
designated does not exceed the Dollar Equivalent of $2,000,000 and the EBITDA
for such Foreign Subsidiary does not represent more than five percent (5%) of
Consolidated EBITDA. Indebtedness. Means as to any Person at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (c) for the purposes of §§ 12.1(f) and 9.1
only, net obligations of such Person under any Swap Contract or similar type of
agreement; (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business); (e) indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; and (f) all Guarantees of such Person in
respect of any of the foregoing. For all purposes hereof, the Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. Indemnified Taxes. Means Taxes
other than Excluded Taxes. Indemnified Liabilities. Has the meaning set forth
§14.3. Indemnitees. Has the meaning set forth §14.3.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto032.jpg]
-14- 6553436v9 Intellectual Property. Means all rights, title and interests in
or relating to intellectual property and industrial property arising under any
Requirement of Law and all IP Ancillary Rights relating thereto, including all
Copyrights, Patents, Trademarks, Internet Domain Names, Trade Secrets and IP
Licenses. Intellectual Property Security Agreements. Means those certain
intellectual property security agreements dated as of the date hereof by and
between the Administrative Agent and Borrowers relating to each Borrower’s
respective Copyrights, Patents and Trademarks. Interest Payment Date. Means (a)
as to any Eurodollar Rate Loan having an Interest Period of three months or
less, the last Business Day of such Interest Period, (b) as to any Base Rate
Loan, the last day of the calendar month with respect to interest accrued during
such calendar month, including, without limitation, the calendar month which
includes the Drawdown Date of such Base Rate Loan, and (c) as to any Eurodollar
Rate Loan having an Interest Period of greater than three months, the date that
is three months following the beginning of such Interest Period and the last
Business Day of the applicable Interest Period. Interest Period. Means, with
respect to each Eurodollar Rate Loan, (i) initially, the period commencing on
the Closing Date and ending one (1), two (2), or three (3) months thereafter, as
the case may be, or, subject to currency requirements to the extent that the
Revolving Credit Loan is made in an Alternative Currency, six (6) months, as the
applicable Borrower may select; and (ii) thereafter, the period commencing on
the last day of the preceding Interest Period, and ending one (1), two (2), or
three (3) months thereafter, as the case may be, or, subject to currency
requirements to the extent that the Revolving Credit Loan is made in an
Alternative Currency, six (6) months, as the applicable Borrower may select;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following: (a) Interest Periods for Eurodollar Rate Loans in
connection with which any Borrower has or may incur hedging obligations with any
of the Lenders shall be of the same duration as the relevant periods set forth
under the applicable hedge contract. (b) if any Interest Period with respect to
a Eurodollar Rate Loan would otherwise end on a day that is not a Eurodollar
Business Day, that Interest Period shall be extended to the next succeeding
Eurodollar Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the immediately preceding Eurodollar Business Day; (c) any
Interest Period relating to any Eurodollar Rate Loan that begins on the last
Eurodollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Eurodollar Business Day of a calendar month; and
(d) any Interest Period relating to any Revolving Credit Loan that would
otherwise extend beyond the Maturity Date shall end on the Maturity Date.
Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, the Interest Period shall be one (1) month or such other period as
approved by the Administrative Agent. Internet Domain Names. Means all rights,
title and interests (and all related IP Ancillary Rights) arising under any
Requirement of Law in or relating to Internet domain names.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto033.jpg]
-15- 6553436v9 Inventory Means any "inventory," as such term is defined in the
Code, now owned or hereafter acquired by any Loan Party, wherever located, and
in any event including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Loan Party for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, supplies or
materials of any kind, nature or description used or consumed or to be used or
consumed in such Loan Party's business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including other supplies
and embedded software. Investment. Means, as to any Person, any direct or
indirect acquisition or investment by such Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. IP Ancillary
Rights. Means, with respect to any other Intellectual Property, as applicable,
all foreign counterparts to, and all divisionals, reversions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions of,
such Intellectual Property and all income, royalties, proceeds and liabilities
at any time due or payable or asserted under or with respect to any of the
foregoing or otherwise with respect to such Intellectual Property, including all
rights to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, dilution, violation or other impairment thereof,
and, in each case, all rights to obtain any other IP Ancillary Right. “IP
License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title or interest in or
relating to any Intellectual Property. Issuing Bank. Means, as applicable, (i)
TD Bank, N.A. in its capacity as issuer of the Existing TD Letters of Credit,
and (ii) Citizens Bank, N.A., in its capacity as issuer of all other letters of
credit, or any successor issuer of letters of credit hereunder (including those
Letters of Credit issued by Citizens Bank, N.A. for the account of the Borrowers
and in effect on the Sixth Amendment Date). Judgment Currency. Has the meaning
set forth in §12.3. Landlord Agreements. Has the meaning set forth in §6.2(k).
L/C Advance. Means, with respect to any Revolving Credit Lender, such Revolving
Credit Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Percentage of the Revolving Credit Commitment. L/C
Borrowing. Means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced pursuant to a Revolving Credit Loan. L/C Credit Extension. Means,
with respect to any Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the renewal or increase of the amount thereof. L/C
Obligations. Means, as of any date of determination, with respect to the
Revolving Credit Loans, the Drawing Amount of all outstanding Letters of Credit
plus the aggregate of all unreimbursed amounts in connection therewith,
including the Unreimbursed Amounts.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto034.jpg]
-16- 6553436v9 Lead Arranger. Citizens Bank, N.A. Lenders. Means the Revolving
Credit Lenders listed on Schedule 2 hereto and any financial institutions which
become a party hereto pursuant to the terms of §14.6 in their individual
capacity, and “Lenders” means all of such financial institutions. Lending
Office. Means, as to any Lender, the offices and branches of such Lender and its
Affiliates listed on Schedule 3 hereto (as may be amended from time to time), or
such other office or branch as a Lender may from time to time notify the
Borrowers and the Administrative Agent. Letter(s) of Credit. Has the meaning set
forth in §2.2.1. Letter of Credit Application. Means an application and
agreement for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the Issuing Bank. Letter of Credit Expiration Date.
Means, with respect to each Letter of Credit, the day that is five (5) days
prior to the Maturity Date with respect to Revolving Credit Loans (or, if such
day is not a Business Day, the next preceding Business Day). Letter of Credit
Sub-limit. Means, with respect to the Revolving Credit Loan, an amount not to
exceed $3,000,000. The Letter of Credit Sub-limit is part of, and not in
addition to, the Commitment. Lien means any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any capitalized lease obligation having substantially
the same economic effect as any of the foregoing). Loan Party/Loan Parties.
Means, collectively, the Borrowers and the Guarantors. Loan Cap. Means, at any
time of calculation, the least of (x) the Revolving Credit Commitment minus the
Agreed Reserve in effect at such time, (y) the Borrowing Base, and (z) solely
during the period commencing on the Sixth Amendment Date and ending on the date
on which the Borrowing Base Certificate is due for the month ending March 31,
2015, $7,000,000. Loan Documents. Means this Credit Agreement, the Notes, the
Letter of Credit Applications, the Letters of Credit, the Pledge Agreement, any
Additional Pledge Agreement, the Security Agreement, Intellectual Property
Security Agreements, UCC Financing Statements, Landlord Agreements, Borrowing
Base Certificates and any other document and instrument entered into by the
Issuing Bank and any of the Loan Parties or any of their Subsidiaries or in
favor of the Issuing Bank and relating to such Letters of Credit. Loan Request.
Has the meaning set forth in § 2.1.4. LoJack Ireland. Has the meaning set forth
in § 11.2(a). London Banking Day. Means a day on which dealings in Dollar
deposits are transacted in the London interbank market. Mandatory Cost. Has the
meaning set forth in Schedule 4.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto035.jpg]
-17- 6553436v9 Material Adverse Effect. Means (a) a material adverse change in,
or a material adverse effect upon, the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of the Loan Parties taken as a whole, (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party, or (c) an adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party. Material Plan. Has the meaning set forth in §12.1(h).
Maturity Date. Means, with respect to the Revolving Credit Loans, July 31, 2017.
Multiemployer Plan. Means any multiemployer plan within the meaning of (i)
Section 4001(a)(3) of ERISA or (ii) Subsection 147.1(1) of the United States
Internal Revenue Code, to which any Borrower or any related Person makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions. New Money Credit Event. Means
with respect to the Issuing Bank, any increase (directly or indirectly) in the
Issuing Bank’s exposure (whether by way of additional credit or banking
facilities or otherwise, including as part of a restructuring) to any Borrower
or any Governmental Authority in any Borrower’s or any applicable Letter of
Credit beneficiary’s country occurring by reason of (i) any law, action or
requirement of any Governmental Authority in such Borrower’s or such Letter of
Credit beneficiary’s country, or (ii) any request in respect of external
indebtedness of borrowers in such Borrower’s or such Letter of Credit
beneficiary’s country applicable to banks generally which conduct business with
such borrowers, or (iii) any agreement in relation to clause (i) or (ii), in
each case to the extent calculated by reference to the Total Revolving
Outstandings prior to such increase. Notes. Means, collectively, the Revolving
Credit Notes. Notice of Purchase. Has the meaning set forth in §2.3(c).
Obligations. Means any and all indebtedness, obligations and liabilities of the
Borrowers to the Administrative Agent and the Lenders existing on the date of
this Agreement or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of the Revolving Credit Loans, the Notes, any Swap Contract with any
Lenders or any Affiliate thereof, Letter of Credit Applications, Letters of
Credit, and Bank Product Obligations or any other instrument at any time
evidencing any thereof. OFAC. Means The Office of Foreign Assets Control of the
U.S. Department of the Treasury. Organization Documents. Means (a) with respect
to any corporation, the certificate of articles of incorporation and the by-laws
(or equivalent or comparable constitutive documents with respect to any Canadian
or other non-U.S. jurisdiction); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto036.jpg]
-18- 6553436v9 Other Taxes. Means all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document. Outstanding Amount. Means (i) with respect
to Revolving Credit Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Credit Loans occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
Overadvance. Means, as of any date of determination, the amount by which (x)
Total Revolving Outstandings (excluding the Existing TD Letters of Credit)
exceeds the Loan Cap, or (y) Total Revolving Outstandings exceeds the Revolving
Credit Commitment. Patents. Means all rights, title and interests (and all
related IP Ancillary Rights) arising under any Requirement of Law in or relating
to letters patent and applications therefor. Participant. Has the meaning
specified in §14.6(d). Participating Member State. Means each state so described
in any EMU Legislation. PBGC. Means the United States Pension Benefit Guaranty
Corporation and any successor thereto. Permit. Means any approval, consent,
waiver, exemption, variance, franchise, order, permit, certificate,
authorization, certificate of authorization, right or license or other approval
of or from any Person or Governmental Authority necessary or required by any
laws, regulations, by-laws and orders, including Environmental Laws, to properly
conduct the business of the Borrower or to make substantial use of the real and
immovable property, assets, equipment and facilities owned or leased by the
Borrower. Permitted Acquisitions. Means acquisitions of Acquired Entities or
Businesses during the two year period from and after the date hereof, with
respect to which the aggregate consideration payable by the Borrowers and their
Subsidiaries for all such acquisitions shall not exceed $2,000,000 and which
meet all of the following criteria: (i) no Default or Event of Default has
occurred and is continuing or would result therefrom; and (ii) all transactions
related thereto are consummated in accordance with applicable laws; provided,
however, that any acquisition of any Acquired Entity or Business by any Borrower
or Subsidiary that does not satisfy the foregoing criteria is permitted where
(x) the Borrower or Subsidiary obtains written consent of the Required Lenders,
to be granted in their sole and absolute discretion, and (y) if in the Lenders’
discretion the Acquired Entity is material and is not a Foreign Subsidiary,
concurrently with the consummation of such acquisition, the acquired entity
becomes a Guarantor hereunder or, at the request of LoJack, a Borrower and
executes any and all documents and instruments reasonably required by the
Administrative Agent to that effect. Permitted Discretion. Means a determination
made in the exercise of reasonable (from the perspective of a secured
asset-based lender) business judgment. Permitted Investments. Means any
investments permitted under § 9.3.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto037.jpg]
-19- 6553436v9 Person. Means any individual, corporation, partnership, trust,
unincorporated association, business, joint venture, or other legal entity, and
any government or any governmental agency or political subdivision thereof.
Plan. Means any employee benefit plan as defined in Section 3(3) of ERISA
(whether governed by the laws of the United States or otherwise). Pledge
Agreement. Has the meaning set forth in § 11.2. Pledged Equity. Has the meaning
set forth in § 11.2. Property. Means , as to any Person, all types of real,
personal, tangible, intangible or mixed property owned by such Person or in
which such Person has the right, title or interest, whether or not such property
is included in the balance sheet of such Person and its subsidiaries under GAAP.
Qualified Domestic Cash. Means, as of any date of determination, unencumbered
(other than Liens created pursuant to the Loan Documents) cash denominated in
Dollars and maintained in the United States with Citizens Bank, N.A. Quick
Assets. Means Consolidated Current Assets minus Inventory. Receiver. Has the
meaning set forth in §12.1(k). Receivable Reserves. Means, as of any date of
determination, those reserves that the Administrative Agent deems necessary or
appropriate, in its Permitted Discretion and subject to §2.1.8, but without
duplication of Dilution Reserves, to establish and maintain (including reserves
for rebates, discounts, warranty claims, and returns) with respect to the
Eligible Accounts or the Revolving Credit Commitment. Reference Period. As of
any date of determination, the period of four (4) consecutive fiscal quarters of
the Borrowers and their Subsidiaries ending on such date, or if such date is not
a fiscal quarter end date, the period of four (4) consecutive fiscal quarters
most recently ended (in each case treated as a single accounting period).
Register. Has the meaning set forth in §14.6(c). Related Parties. Means, with
respect to any Person, such Person’s Affiliates and the partners, directors,
officers, employees, agents and advisors of such Person and of such Person’s
Affiliates. Release. Means any release, issuance, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration into the indoor or outdoor environment or into or out of any property,
including the movement of Hazardous Substances through or in the air, soil,
surface water, ground water, or property other than in compliance with all
Environmental Laws, Permits, and Leases. Report. Has the meaning set forth in
§13.10(a). Required Lenders. Means, as of any date of determination, Lenders
having more than sixty six and two thirds percent (66 2/3%) of the Total
Revolving Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition); provided, that the Commitment of,
and the portion of the Total



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto038.jpg]
-20- 6553436v9 Revolving Outstandings held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; and provided, further, that in the event that there are only two
Lenders, “Required Lenders” shall be both such Lenders. Requirements of Law.
Means, with respect to any Person, collectively, the common law and all federal,
state, local, foreign, multinational or international laws, statutes, codes,
treaties, standards, rules and regulations, guidelines, ordinances, orders,
judgments, writs, injunctions, decrees (including administrative or judicial
precedents or authorities) and the interpretation or administration thereof by,
and other determinations, directives, requirements or requests of, any
Governmental Authority, in each case whether or not having the force of law and
that are applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject. Reserves. Means, as of any
date of determination, those reserves (other than Receivable Reserves and
Dilution Reserves) that the Administrative Agent deems necessary or appropriate,
in its Permitted Discretion and subject to §2.1.8, to establish and maintain
(including reserves with respect to (a) sums that any Borrower are required to
pay under any Section of this Agreement or any other Loan Document (such as
taxes, assessments, insurance premiums, or, in the case of leased assets, rents
or other amounts payable under such leases) and has failed to pay, and (b)
amounts owing by any Loan Party to any Person to the extent secured by a Lien
on, or trust over, any of the Collateral (other than a Permitted Lien), which
Lien or trust, in the Permitted Discretion of the Administrative Agent likely
would have a priority superior to the Administrative Agent’s Liens (such as
Liens or trusts in favor of landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the Collateral) with respect to the Borrowing Base or the Revolving
Credit Commitment. Responsible Officer. Means the Executive Chairman, Chief
Executive Officer, President, Vice- President, Chief Financial Officer,
Treasurer or Assistant Treasurer of each Borrower. Any document delivered
hereunder that is signed by a Responsible Officer shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action and such Responsible Officer shall be conclusively presumed to have acted
on behalf of the applicable Borrower. Revaluation Date. Means (a) with respect
to any Revolving Credit Loan, each of the following: (i) each date of a
borrowing of a Eurodollar Rate Loan denominated in an Alternative Currency, (ii)
each date of a continuation of a Eurodollar Rate Loan denominated in an
Alternative Currency, and (iii) after the occurrence of an Event of Default,
such additional dates as the Administrative Agent shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuing Bank under any Letter of Credit
denominated in an Alternative Currency, and (iv) after the occurrence of an
Event of Default, such additional dates as the Issuing Bank shall require.
Revolving Credit Commitment. Means the sum of the Commitments of each Lender to
make Revolving Credit Loans and purchase participations in L/C Extensions
relating to Letters of Credit (subject to the applicable Letter of Credit
Sub-limit) in an aggregate principal amount not to exceed the Dollar Equivalent
of Twelve Million Dollars ($12,000,000) outstanding at any time, as such amount
may be adjusted from time to time in accordance with this Agreement (including,
without limitation, under §2.1.2).



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto039.jpg]
-21- 6553436v9 Revolving Credit Exposure. Means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Credit Loans and its participation in L/C Obligations and Swing Line Loans at
such time. Revolving Credit Facility. Means the revolving credit loan facility
provided by the Lenders to the Borrowers. Revolving Credit Lenders. The Lenders
set forth on Schedule 2 hereto as Revolving Credit Lenders, acting in their role
as makers of Revolving Credit Loans or as participants with respect to Letters
of Credit to the Borrowers, together with any other Person who becomes an
assignee of any rights and obligations of a Revolving Credit Lender pursuant to
§14.6. Revolving Credit Loans. Means Revolving Credit Loans made or to be made
by the Lenders to the Borrowers pursuant to §2.1 hereof. Revolving Credit Notes.
Means the promissory notes of the Borrowers evidencing the Revolving Credit
Loans dated as of the date hereof. Sanctioned Entity. Means (a) a country or a
government of a country, (b) an agency of the government of a country, (c) an
organization directly or indirectly controlled by a country or its government,
or (d) a Person resident in or determined to be resident in a country, in each
case, that is subject to a country sanctions program administered and enforced
by OFAC. Sanctioned Person. Means a person named on the list of Specially
Designated Nationals maintained by OFAC. Second Amendment Date. Means December
29, 2010. Secured Party. Means the Lenders, the Administrative Agent, each other
Indemnitee and any other holder of any Obligation of any Loan Party. Security
Agreement. Means a security agreement, in substantially the form of Exhibit C,
among the Administrative Agent, the Borrowers and Guarantors from time to time
party thereto. Sixth Amendment. Means the Sixth Amendment to Multicurrency
Revolving Credit Agreement and Special Waiver, dated as of the Sixth Amendment
Date, among the Borrowers, the Guarantors, the Lenders and the Administrative
Agent. Sixth Amendment Date. Means April 28, 2015. Spot Rate. Means, for a
currency, the rate reasonably determined by the Administrative Agent to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. Boston,
Massachusetts time on the date two (2) Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency; and
provided further that the Administrative Agent may use such spot rate quoted on
the date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto040.jpg]
-22- 6553436v9 Subsidiary. Means any corporation, association, trust, or other
business entity of which the designated parent shall as of the date of any
determination own directly or indirectly through a Subsidiary or Subsidiaries at
least a majority of the outstanding Capital Stock or other interest entitled to
vote generally. Swap Contract. Means (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement. Swap Termination Value. Means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Administrative Agent or any
Affiliate of the Administrative Agent). Swing Line Advances. Means a Base Rate
Loan made by the Swing Line Lender pursuant to §2.3. Swing Line Commitment.
Means zero dollars ($0.00) as of the Closing Date. Upon written request to
Administrative Agent and subject to approval of the Lenders (to be granted in
the Lenders’ sole discretion), the Borrowers may from time to time request an
increase in the Swing Line Commitment. Swing Line Lender. Citizens Bank, N.A.
Swing Line Facility. Has the meaning set forth in §2.3(a). Swing Loan Purchase
Price. Has the meaning set forth in §2.3(c). TARGET. Means the Trans-European
Automated Real-time Gross Settlement Express Transfer (TARGET) payment system
(or, if such payment system ceases to be operative, such other payment system
(if any) reasonably determined by the Administrative Agent to be a suitable
replacement) for the settlement of payments in euro. Taxes. Means all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto. Third Amendment
Date. Means March 29, 2013.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto041.jpg]
-23- 6553436v9 Total Revolving Outstandings. Means the aggregate Outstanding
Amount of all Revolving Credit Loans and L/C Obligations. Trademarks. Means all
rights, title and interests (and all related IP Ancillary Rights) arising under
any Requirement of Law in or relating to trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers and, in each case,
all goodwill associated therewith, all registrations and recordations thereof
and all applications in connection therewith. Trade Secrets. Means all right,
title and interest (and all related IP Ancillary Rights) arising under any
Requirement of Law in or relating to trade secrets know-how and other
confidential or proprietary technical, business and other information, including
manufacturing and production processes and techniques, research and development
information, technology, drawings, specifications, designs, plans, proposals,
technical data, financial, marketing and business data, pricing, and cost
information, business and marketing plans, customer and supplier lists and
information, and all rights in any jurisdiction to limit the use or disclosure
thereof. Type. Means, with respect to a Revolving Credit Loan, its character as
a Base Rate Loan or Eurodollar Rate Loan. UCC. Means the Uniform Commercial Code
of any applicable jurisdiction and, if the applicable jurisdiction shall not
have any Uniform Commercial Code, the Uniform Commercial Code as in effect in
the Commonwealth of Massachusetts. Unreimbursed Amount. Has the meaning set
forth in §2.2.3(b). Unused Revolving Credit Commitment. Means, at any time, the
Revolving Credit Commitment then in effect (net of the Agreed Reserve then in
effect) minus the Total Revolving Outstandings at such time. For purposes of
calculating the Unused Revolving Credit Commitment with respect to Revolving
Credit Loans in Alternative Currencies, the Administrative Agent shall use the
Dollar Equivalent of such Alternative Currency, calculated on the basis of the
Spot Rate for such Alternative Currency, on or as of the most recent Revaluation
Date provided for in § 1.3(a). U.S. Subsidiary. Means any Subsidiary that is
organized under the laws of the United States or any state thereof now existing
or formed after the date hereof. § 1.2 Rules of Interpretation. (a) A reference
to any document or agreement shall include such document or agreement as
amended, modified or supplemented from time to time in accordance with its terms
and the terms of this Agreement. (b) The singular includes the plural and the
plural includes the singular. (c) A reference to any law includes any amendment
or modification to such law. (d) A reference to any Person includes its
permitted successors and permitted assigns. (e) Accounting terms capitalized but
not otherwise defined herein have the meanings assigned to them by generally
accepted accounting principles applied on a consistent basis by the accounting
entity to which they refer.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto042.jpg]
-24- 6553436v9 (f) The words “include”, “includes” and “including” are not
limiting. (g) Reference to a particular “§” refers to that section of this
Agreement unless otherwise indicated. (h) The words “herein”, “hereof”,
“hereunder” and words of like import shall refer to this Agreement as a whole
and not to any particular section or subdivision of this Agreement. § 1.3
Exchange Rates; Currency. (a) The Administrative Agent shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrowers and the other Loan
Parties hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent. (b) Wherever in this
Agreement in connection with a borrowing, conversion, continuation or prepayment
of a Eurodollar Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Advance, Eurodollar Rate Loan, or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent. § 1.4 Additional Alternative Currencies.
(a) The Borrowers may from time to time request that Eurodollar Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. Each
such request shall be subject to the approval of the Lenders (not to be
unreasonably withheld or delayed). (b) Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., seven (7) Business Days prior to
the date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent). (c) Any failure by a Lender to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender to permit Eurodollar Rate Loans to be made
or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and the Lenders consent to making Eurodollar Rate Loans in
such requested currency, the Administrative Agent shall so notify the Borrowers
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any borrowings of Eurodollar Rate
Loans; and if all of the Lenders consent to the issuance of Letters of Credit in
such requested currency, the Administrative Agent shall so notify the Borrowers
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this §1.4, it shall promptly so notify the Borrowers.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto043.jpg]
-25- 6553436v9 § 1.5 Change of Currency. (a) Each obligation of the Borrowers to
make a payment denominated in the national currency unit of any member state of
the European Union that adopts the Euro as its lawful currency after the date
hereof shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation). If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such borrowing, at the end of the then
current Interest Period. (b) Each provision of this Agreement shall be subject
to such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro. (c) Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency. § 2. THE MULTICURRENCY REVOLVING CREDIT
FACILITY. § 2.1 The Revolving Credit Facility. Subject to the terms and
conditions set forth herein, the Revolving Credit Lenders shall provide a
multicurrency revolving credit facility to the Borrowers in the form of the
Revolving Credit Facility. § 2.1.1 Commitment to Lend Revolving Credit. Subject
to the terms and conditions set forth in this Agreement, each Revolving Credit
Lender severally agrees to lend to the Borrowers and the Borrowers may borrow,
repay, and reborrow from time to time during the period commencing on the
Closing Date and ending on the Business Day immediately preceding the Maturity
Date, upon notice by the Borrowers to the Administrative Agent given in
accordance with §2.1.4, such sums as are requested by the Borrowers in Dollars
or one or more Alternative Currencies; provided, that (i) no Overadvance shall
exist after giving effect to such Revolving Credit Loans, (ii) the Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations relating to Letters of Credit shall not exceed such Revolving
Credit Lender’s Commitment, and (iii) the Outstanding Amount of all Revolving
Credit Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. The Revolving Credit Loans to the Borrowers shall
be made pro rata in accordance with each Revolving Credit Lender’s Applicable
Percentage of the Revolving Credit Commitment. Each request for a Revolving
Credit Loan hereunder shall constitute a representation and warranty by the
Borrowers that the conditions set forth in §6, as applicable, have been
satisfied on the date of such request. § 2.1.2 Termination or Reduction of
Revolving Credit Commitment.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto044.jpg]
-26- 6553436v9 (a) The Borrowers may, upon notice to the Administrative Agent,
terminate the Revolving Credit Commitment, or from time to time permanently
reduce the Revolving Credit Commitment, whereupon the Commitments of the
Revolving Credit Lenders shall be reduced pro rata in accordance with their
respective Applicable Percentage of the Revolving Credit Commitment; provided,
that (i) any such notice shall be received by the Administrative Agent not later
than 1:00 p.m. (Boston time), five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in a minimum
amount of $1,000,000, (iii) the Borrowers shall not terminate or reduce the
Revolving Credit Commitment if, after giving effect thereto and to any
concurrent prepayments hereunder, an Overadvance would exist, (iv) if, after
giving effect to any reduction of the Revolving Credit Commitment, the Letter of
Credit Sublimit shall exceed the amount of the Revolving Credit Commitment, such
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess; and (v) if, after giving effect to any reduction of the Revolving Credit
Commitment, the Alternative Currency Sublimit shall exceed the amount of the
Revolving Credit Commitment, such Alternative Currency Sublimit shall be
automatically reduced by the amount of such excess. (b) The Revolving Credit
Commitment shall be automatically and permanently reduced by $2,000,000 on each
of August 31, 2015 and October 31, 2015. § 2.1.3 The Revolving Credit Notes. The
Revolving Credit Loans shall be evidenced by separate Revolving Credit Notes of
the Borrowers in form and substance satisfactory to the Revolving Credit
Lenders. The Revolving Credit Notes shall be payable to the order of each
Revolving Credit Lender in an amount equal to the Commitment of such Revolving
Credit Lender, or, if less, the outstanding principal amount of all Revolving
Credit Loans made by such Revolving Credit Lender, plus interest accrued
thereon. Each of the Borrowers irrevocably authorizes each Revolving Credit
Lender to make or cause to be made, in connection with a Drawdown Date of any
Revolving Credit Loan or Honor Date of any Letter of Credit or at the time of
receipt of any payment of principal on the Revolving Credit Note, an appropriate
notation on such Revolving Credit Lender’s records reflecting the making of the
Revolving Credit Loan or the receipt of such payment (as the case may be) and
whether such Revolving Credit Loan was made to the Borrowers, and will, prior to
any transfer of such Revolving Credit Lender’s Revolving Credit Note, endorse on
the reverse side thereof the outstanding principal amount of the Revolving
Credit Loans evidenced thereby at the time of such transfer. The Outstanding
Amount of the Revolving Credit Loans set forth on a Revolving Credit Lender’s
record shall be prima facie evidence (absent manifest error) of the principal
amount thereof owing and unpaid to such Revolving Credit Lender, but the failure
to record, or any error in so recording, any such amount shall not limit or
otherwise affect the obligations of the Borrowers hereunder or under the
Revolving Credit Note to make payments of principal of or interest on the
Revolving Credit Note when due. § 2.1.4 Requests for Revolving Credit Loans. (a)
Authorized representatives of the Borrowers from time to time listed on Schedule
2.1 hereof shall give to the Administrative Agent written notice in the form of
Exhibit B hereto (or telephonic notice confirmed in writing or a telecopy in
such form) of each Revolving Credit Loan requested hereunder (a “Loan Request”)
not later than 10:00 a.m. (Boston time) (i) on the Business Day of the proposed
Drawdown Date of any Base Rate Loan which is denominated in Dollars; (ii) three
(3) Eurodollar Business Days prior to the Drawdown Date of any Eurodollar Rate
Loan, (iii) four (4) Business Days prior to the Drawdown Date with respect to
Revolving Credit Loans to be denominated in Euros, and (iv) five (5) Business
Days with respect to Revolving Credit Loans to be denominated in any other
Alternative Currency.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto045.jpg]
-27- 6553436v9 (b) Each such Loan Request shall specify (i) the principal amount
of the Revolving Credit Loan requested, (ii) the currency in which such
Revolving Credit Loan shall be denominated; (iii) the proposed Drawdown Date of
such Revolving Credit Loan, (iv) the Interest Period for such Revolving Credit
Loan (if such Revolving Credit Loan is to be a Eurodollar Rate Loan), and (v)
whether such Revolving Credit Loan is to be a Eurodollar Rate Loan or a Base
Rate Loan, and shall include a current Loan Request. Each Revolving Credit Loan
requested shall be in a minimum amount of $100,000 or its Dollar Equivalent,
and, if such Revolving Credit Loan requested is not a Base Rate Loan, shall be
irrevocable and binding on the Borrowers, and shall obligate the Borrowers to
accept the Revolving Credit Loan requested from the Revolving Credit Lenders on
the proposed Drawdown Date. § 2.1.5 Funds for Revolving Credit Loans. (a) Not
later than 1:00 p.m. (Boston time) on the proposed Drawdown Date of any
Revolving Credit Loan, each of the Revolving Credit Lenders will make available
to the Administrative Agent, at the Administrative Agent’s Office, in
immediately available funds denominated, as applicable, in Dollars or the
requested Alternative Currency, the amount of such Revolving Credit Lender’s
Applicable Percentage of the requested Revolving Credit Loans. Upon receipt from
each Revolving Credit Lender of such amount, and upon receipt of the documents
required by §6, as applicable, and the satisfaction of the other conditions set
forth therein, to the extent applicable, the Administrative Agent will make
available to the applicable Borrowers, not later than 2:00 p.m. (Boston time) on
the proposed Drawdown Date, in immediately available funds, the aggregate amount
of such Revolving Credit Loans made available to the Administrative Agent by the
Revolving Credit Lenders. The failure or refusal of any Revolving Credit Lender
to make available to the Administrative Agent at the aforesaid time and place on
any Drawdown Date the amount of such Revolving Credit Lender’s Applicable
Percentage of the requested Revolving Credit Loans shall not relieve any other
Revolving Credit Lender from its several obligation hereunder to make available
to the Administrative Agent the amount of such other Revolving Credit Lender’s
Applicable Percentage of any requested Revolving Credit Loans. (b) The
Administrative Agent may, unless notified to the contrary by any Revolving
Credit Lender prior to a Drawdown Date, assume that such Revolving Credit Lender
has made available to the Administrative Agent on such Drawdown Date the amount
of such Revolving Credit Lender’s Applicable Percentage of the Revolving Credit
Loans to be made on such Drawdown Date, and the Administrative Agent may (but
shall not be required to), in reliance upon such assumption, make available to
the Borrowers a corresponding amount. If any Revolving Credit Lender makes
available to the Administrative Agent such amount on a date after such Drawdown
Date, such Revolving Credit Lender shall pay to the Administrative Agent on
demand an amount equal to the product of (i) the average computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, times (ii) the amount of such Revolving
Credit Lender’s Applicable Percentage of such Revolving Credit Loans, times
(iii) a fraction, the numerator of which is the number of days that elapse from
and including such Drawdown Date to the date on which the amount of such
Revolving Credit Lender’s Applicable Percentage of such Revolving Credit Loans
shall become immediately available to the Administrative Agent, and the
denominator of which is 365. A statement of the Administrative Agent submitted
to such Revolving Credit Lender with respect to any amounts owing under this
paragraph shall be prima facie evidence (absent manifest error), of the amount
due and owing to the Administrative Agent by such Revolving Credit Lender. If
the amount of such Revolving Credit Lender’s Applicable Percentage of such
Revolving Credit Loans is not made available to the Administrative Agent by such
Revolving Credit Lender within three (3) Business Days following such Drawdown
Date, the Administrative Agent shall be entitled to recover such amount from the
Borrowers on demand, with interest thereon at the rate per annum applicable to
the Revolving Credit Loans made on such Drawdown Date.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto046.jpg]
-28- 6553436v9 § 2.1.6 Maturity of the Revolving Credit Loans. The Revolving
Credit Loans shall be due and payable on the Maturity Date. Each of the
Borrowers promises to pay in full in cash, on the Maturity Date, all Revolving
Credit Loans outstanding on such date, together with any and all accrued and
unpaid interest thereon and any fees and other amounts owing hereunder with
respect to the Revolving Credit Loans. § 2.1.7 Mandatory Repayments of the
Revolving Credit Loans. If at any time an Overadvance shall exist (whether as a
result of fluctuations in currency exchange rates with respect to the Revolving
Credit Facility or otherwise), then the applicable Borrowers shall immediately
pay the amount of such Overadvance to the Administrative Agent for application
to the Obligations. § 2.1.8 Reserves. Anything to the contrary in this §2.1
notwithstanding, the Administrative Agent shall have the right (but not the
obligation), in the exercise of its Permitted Discretion, to establish and
increase or decrease Receivable Reserves and other Reserves against the
Borrowing Base or the Revolving Credit Commitment. The amount of any Receivable
Reserve or other Reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such Receivable Reserve or other Reserve and shall not be
duplicative of any other Receivable Reserve or other Reserve established and
currently maintained. Upon establishment or increase in Receivable Reserves or
other Reserves, or any exclusion from Eligible Accounts, the Administrative
Agent agrees to make itself available to discuss the Receivable Reserve, other
Reserve or increase, and the Borrowers may take such action as may be required
so that the event, condition, circumstance, or fact that is the basis for such
Receivable Reserve, other Reserve or increase no longer exists, in a manner and
to the extent reasonably satisfactory to the Administrative Agent in the
exercise of its Permitted Discretion. In no event shall such opportunity limit
the right of the Administrative Agent to establish or change such Receivable
Reserve or other Reserve, unless the Administrative Agent shall have determined,
in its Permitted Discretion, that the event, condition, other circumstance, or
fact that was the basis for such Receivable Reserve or other Reserve or such
change no longer exists or has otherwise been adequately addressed by the
Borrowers. Notwithstanding the foregoing, it is understood and agreed that the
Administrative Agent shall not take any action under this §2.1.8 that would
result in an increase in the amount of credit available to the Borrowers without
the approval of the Required Lenders except that the Administrative Agent may
decrease or eliminate Receivable Reserves or other Reserves provided that such
combined actions do not result in more than $50,000 of additional credit being
made available to the Borrowers in the aggregate without the consent of the
Required Lenders up to two times (for a total effect of not more than $100,000)
from the Sixth Amendment Date through the Maturity Date (any such adjustment, a
“Permitted Discretionary Adjustment”); provided that, the amount of any
Receivable Reserve or other Reserve may be adjusted based on changes in the
facts or circumstances that gave rise thereto (as long as the methodology for
the calculation thereof is not modified in a manner that would make more credit
available to the Borrowers). The Administrative Agent shall provide written
notice of any Permitted Discretionary Adjustment to each Lender within three (3)
business days of making such Permitted Discretionary Adjustment. § 2.2 Letters
of Credit. § 2.2.1 Letters of Credit Commitment.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto047.jpg]
-29- 6553436v9 (a) Subject to the terms and conditions set forth herein, (i) (1)
TD Bank, N.A. agrees to maintain each of the Existing TD Letters of Credit as
Letters of Credit from the Sixth Amendment Date until the Letter of Credit
Expiration Date, (2) from time to time on any Business Day during the period
from the Sixth Amendment Date until the Letter of Credit Expiration Date,
Citizens Bank, N.A. agrees to issue Letters of Credit denominated in Dollars or
Alternative Currencies for the account of any of the Borrowers and any of their
respective Subsidiaries under the Revolving Credit Facility (each, a “Letter of
Credit” and, together with the Existing TD Letters of Credit and those Letters
of Credit issued by Citizens Bank, N.A. prior to the Sixth Amendment Date, the
“Letters of Credit”) and to amend or renew Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (3) each Issuing Bank agrees
to honor drafts under the Letters of Credit issued thereby; and (ii) the
Revolving Credit Lenders severally agree to participate in Letters of Credit;
provided, that the Issuing Bank shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit if, as of the date of such L/C
Credit Extension and after giving effect to such request, (w) an Overadvance
would exist; (x) the Revolving Credit Exposure of any Revolving Credit Lender
would exceed such Lender’s Commitment, (y) the Outstanding Amount of L/C
Obligations with respect to Letters of Credit would exceed the applicable Letter
of Credit Sublimit or (z) the Outstanding Amount of all Revolving Credit Loans
denominated in Alternative Currencies plus the Outstanding Amount of all L/C
Obligations for Letters of Credit denominated in Alternative Currencies would
exceed the Alternative Currency Sublimit; provided, however, if the Issuing Bank
is requested to issue Letters of Credit with respect to a jurisdiction the
Issuing Bank deems, in its reasonable judgment, may at any time subject it to a
New Money Credit Event or a Country Risk Event, the applicable Borrowers shall,
at the request of the Issuing Bank, guaranty and indemnify the Issuing Bank
against any and all costs, liabilities and losses resulting from such New Money
Credit Event or Country Risk Event, in each case in a form and substance
reasonably satisfactory to the Issuing Bank. If any Borrower requests issuance
of a Letter of Credit for the account of a Subsidiary that is not a Borrower,
the Borrowers confirm that they shall be jointly and severally liable to the
Issuing Bank and the Lenders for obligations arising under such Letter of
Credit. (b) The Issuing Bank shall be under no obligation to issue any Letter of
Credit if: (i) any order, judgment or decree of any Governmental Authority shall
by its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any law applicable to the Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; (ii) Subject to
§2.2.2(c), the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance or last renewal; (iii) the expiry
date of such Letter of Credit would occur after the Letter of Credit Expiration
Date, unless the Issuing Bank has agreed to such expiry date and the Borrowers
have posted cash collateral covering 105% of the face amount of such Letter of
Credit in a manner acceptable to the Agent and the Issuing Bank; (iv) the
issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank; or



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto048.jpg]
-30- 6553436v9 (v) such Letter of Credit is in an initial amount less than
$100,000, or is to be used for a purpose other than working capital and general
corporate purposes or denominated in a currency other than Dollars or an
Alternative Currency. (c) The Issuing Bank shall be under no obligation to amend
any Letter of Credit if (i) the Issuing Bank would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (ii) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit. (d) On June 30, 2015, the Borrowers shall
provide cash collateral covering 105% of the face amount of the Existing TD
Letters of Credit in a manner acceptable to the Administrative Agent and TD
Bank, N.A. in the event that TD Bank, N.A. remains a Lender under this Agreement
on such date. It is understood and agreed that TD Bank, N.A. shall have no
obligation hereunder to renew the Existing TD Letters of Credit or issue any new
Letters of Credit. § 2.2.2 Procedures for Issuance and Amendment of Letters of
Credit; Auto- Renewal Letters of Credit. (a) Each Letter of Credit shall be
issued or amended, as the case may be, upon the request of the applicable
Borrower delivered to the Issuing Bank in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of such
Borrower as set forth below. Such Letter of Credit Application must be received
by the Issuing Bank not later than 1:00 p.m. (Boston time), at least two
Business Days (or such later date and time as the Issuing Bank may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. (i) In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Issuing Bank: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Issuing Bank may require; and (ii) in the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Issuing Bank
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the Issuing Bank may require in
accordance with the Issuing Bank’s usual and customary practices effective as of
the time of such request. (b) Upon the Issuing Bank’s determination that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of such
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the Issuing Bank’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit or, with
respect to the Existing Letters of Credit, upon the Closing Date, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Credit Lender’s
Applicable Percentage times the face amount of such Letter of Credit.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto049.jpg]
-31- 6553436v9 (c) If a Borrower so requests in any applicable Letter of Credit
Application, the Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the Issuing Bank to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Issuing Bank, the Borrowers
shall not be required to make a specific request to the Issuing Bank for any
such renewal. Once an Auto-Renewal Letter of Credit has been issued, the Issuing
Bank shall, subject to the terms and conditions set forth herein, permit the
renewal of such Letter of Credit to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the Issuing Bank shall have no
obligation to permit the renewal of any Auto-Renewal Letter of Credit at any
time if it has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of §2.2.1(b) or otherwise). (d) Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to an advising bank
with respect thereto or to the beneficiary thereof, the Issuing Bank will also
deliver to the applicable Borrower a true and complete copy of such Letter of
Credit or amendment. § 2.2.3 Drawings and Reimbursements of Letters of Credit;
Funding and Repayment of Participations. (a) Upon receipt from the beneficiary
of any Letter of Credit of any notice of a drawing under such Letter of Credit,
the Issuing Bank shall notify the applicable Borrower and the Administrative
Agent thereof. Not later than 1:00 p.m. (Boston time) on the Honor Date, such
Borrower shall reimburse the Issuing Bank through the Administrative Agent in an
amount equal to the amount of such drawing and in the same currency as such
drawing. (b) If the applicable Borrowers fail to reimburse the Issuing Bank for
any drawing under any Letter of Credit (the “Unreimbursed Amount”) on the Honor
Date as set forth in §2.2.3(a), the Administrative Agent shall promptly notify
each Revolving Credit Lender of the Honor Date, the Unreimbursed Amount and the
amount of such Revolving Credit Lender’s Applicable Percentage thereof. In such
event, the applicable Borrowers shall be deemed to have made a Loan Request for
a Base Rate Loan in Dollars to be disbursed on the Honor Date in an amount equal
to the Dollar Equivalent of the Unreimbursed Amount calculated as of the Honor
Date, without regard to the minimum and multiples specified in § 2.1.4 but
subject to the Revolving Credit Commitment and the applicable conditions set
forth in § 6. Any notice given by the Issuing Bank or the Administrative Agent
pursuant to this § 2.2.3(b) may be given by telephone if immediately confirmed
in writing, provided that the lack of such immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. (c) Each Revolving
Credit Lender shall, upon any notice pursuant to § 2.2.3(b), make funds
available to the Administrative Agent for the account of the Issuing Bank at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. (Boston time) on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of §2.2.3(d), each such Lender that so makes funds available
shall be deemed to have made a Base Rate Loan in Dollars to the applicable
Borrower, in such amount. The Administrative Agent shall remit the funds so
received to the Issuing Bank. (d) With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Loan because the applicable
conditions set forth in §6 cannot be satisfied or for any other reason, the
applicable Borrower shall be deemed to have incurred from the Issuing Bank an
L/C Borrowing in the



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto050.jpg]
-32- 6553436v9 amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the
Issuing Bank pursuant to §2.2.3(c) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligations under this §2.2.3.
(e) Until each Revolving Credit Lender funds its Applicable Percentage of, as
the case may be, the Revolving Credit Loan or L/C Advance pursuant to this
§2.2.3 to reimburse the Issuing Bank for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the Issuing Bank. (f) The obligation
of each Revolving Credit Lender to make a Revolving Credit Loan or L/C Advances
to reimburse the Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this §2.2.3, shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Bank, any of the Borrowers or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of an Event of Default, or (iii)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each such Lender’s obligation to make
Revolving Credit Loans pursuant to this §2.2.3 is subject to the applicable
conditions set forth in §6. No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers, as applicable, to reimburse
the Issuing Bank for the amount of any payment made by the Issuing Bank under
any Letter of Credit, together with interest as provided herein. (g) If any
Revolving Credit Lender fails to make available to the Administrative Agent for
the account of the Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this §2.2.3 by the time specified
therein, the Issuing Bank shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Issuing Bank at a rate per annum equal
to the greater of the Federal Funds Rate and a rate determined by the Issuing
Bank in accordance with banking industry rules on interbank compensation. A
certificate of the Issuing Bank submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (g) shall be conclusive absent manifest error. (h) At any time after the
Issuing Bank has made a payment under any Letter of Credit and has received from
any Revolving Credit Lender such Lender’s L/C Advance in respect of such payment
in accordance with this §2.2.3, if the Administrative Agent receives for the
account of the Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from a Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
(i) If any payment received by the Administrative Agent for the account of the
Issuing Bank pursuant to §2.2.3 is required to be returned under any of the
circumstances described in §14.5 (including pursuant to any settlement entered
into by the Issuing Bank in its discretion), each Revolving Credit Lender shall
pay to the Administrative Agent for the account of the Issuing Bank its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolving
Credit Lenders



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto051.jpg]
-33- 6553436v9 under this clause (i) shall survive the payment in full of the
Obligations and the termination of this Agreement. § 2.2.4 Letters of Credit
Obligations Absolute. (a) The obligation of the Borrowers to reimburse the
Issuing Bank for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following: (i)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto; (ii) the existence of any
claim, counterclaim, set-off, defense or other right that the Borrowers may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), the Issuing Bank, the Administrative Agent, any of the Lenders or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; or (iv) any payment by the Issuing Bank under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law. (b) The applicable
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the Issuing Bank in connection thereof. Such
Borrower shall be conclusively deemed to have waived any such claim against the
Issuing Bank and its correspondents unless such notice is given as aforesaid. §
2.2.5 Role of Issuing Bank with Letters of Credit. Each of the Borrowers agrees
that, in paying any drawing under a Letter of Credit, the Issuing Bank shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. Each of the
Borrowers hereby assumes all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude the
Borrowers from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Bank, any of its Affiliates, any of the respective officers, directors,
employees, agents or attorneys-in-fact of the Issuing Bank and its Affiliates,
nor any of the respective correspondents, participants or assignees of the
Issuing Bank shall be liable or responsible for any of the matters described in
clause (a) of §2.2.4; provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto052.jpg]
-34- 6553436v9 against the Issuing Bank, and the Issuing Bank may be liable to
the Borrowers, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrowers, which the
Borrowers prove were caused by the Issuing Bank’s willful misconduct or gross
negligence or the Issuing Bank’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. § 2.2.6 Cash Collateral for Letters of
Credit. Upon the request of the Administrative Agent, if, as of the Letter of
Credit Expiration Date or upon the occurrence and continuance of an Event of
Default, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, the applicable Borrowers shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations in respect
thereto at a rate of 105%. Each of the Borrowers hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, a
security interest in all such cash and all proceeds of the foregoing. Cash
collateral shall be maintained in blocked, interest bearing deposit accounts in
the name of the Administrative Agent. § 2.2.7 Applicability of ISP98 and UCP to
Letters of Credit. Unless otherwise expressly agreed by the Issuing Bank and the
Borrowers when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance, shall apply to each commercial Letter of Credit. § 2.2.8 Letter of
Credit Fees. Each applicable Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender a Letter of Credit fee for each
standby Letter of Credit equal to the Applicable Margin for standby Letters of
Credit times the daily amount available to be drawn under such standby Letter of
Credit. Such standby Letter of Credit fees shall be computed on a quarterly
basis in arrears on the Dollar Equivalent of the Drawing Amount. Such standby
Letter of Credit fees shall be due and payable on the first Business Day after
the end of each March, June, September and December of each calendar year,
commencing with the first such date to occur after the issuance of such standby
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. Each applicable Borrower shall pay to the Administrative Agent, for the
account of the Issuing Bank, an amount with respect to each trade Letter of
Credit equal to an amount determined by the Issuing Bank based on the Issuing
Bank’s fees then in effect for such trade Letter of Credit. § 2.2.9 Documentary
and Processing Charges Payable to Issuing Bank for Letters of Credit. The
applicable Borrowers shall pay to the Issuing Bank the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Issuing Bank relating



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto053.jpg]
-35- 6553436v9 to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable. § 2.2.10 Conflict with Letter of Credit Application. In the
event of any conflict between the terms in this Agreement and the terms of any
Letter of Credit Application, the terms in this Agreement shall control. § 2.3
Swing Line Facility. (a) Subject to the terms and conditions set forth herein,
and so long as no Event of Default has occurred, authorized representatives of
the Borrowers from time to time listed on Schedule 2.1 hereof may request,
pursuant to a notice in the form of Exhibit D attached hereto, the Swing Line
Lender to make, and the Swing Line Lender may, if in its sole discretion it
elects to do so, make, on the terms and conditions hereinafter set forth and in
reliance upon the agreements of Lenders set forth in this §2.3, Swing Line
Advances in Dollars to the Borrowers from time to time on any Business Day prior
to the Maturity Date in an amount not to exceed the Swing Line Commitment in the
aggregate outstanding at any time (after giving effect to the Swing Line Advance
requested) (the “Swing Line Facility”). Each Swing Line Advance shall be in a
minimum amount of $100,000 or an integral multiple of $100,000 in excess thereof
and shall consist of a Base Rate Loan. (b) The Borrowers hereby absolutely and
unconditionally promise to repay the outstanding principal amount of each Swing
Line Advance on the earliest to occur of: (x) the tenth day after the date on
which such Swing Line Advance was made or (y) the Maturity Date. Any Swing Line
Advance not repaid on any date when due shall be deemed to be a Revolving Credit
Loan made pursuant to §2.1.1. (c) In the event that any Swing Line Advance is
not repaid when due, upon conversion of such Swing Line Advance to a Revolving
Credit Loan, each other Revolving Credit Lender shall be deemed to have
purchased from the Swing Line Lender, and the Swing Line Lender shall be deemed
to have sold and assigned to each such other Revolving Credit Lender, such
Revolving Credit Lender’s Applicable Percentage of such Revolving Credit Loan as
of the date of such conversion (the “Swing Loan Purchase Price”), and upon
notice from the Administrative Agent (a “Notice of Purchase”) shall make
available to the Administrative Agent for the account of the Swing Line Lender,
in immediately available funds, an amount equal to the portion of the
outstanding principal amount of such Revolving Credit Loan to be purchased by
such Revolving Credit Lender on (i) the Business Day on which a Notice of
Purchase is given, provided that such notice is given not later than 11:00 A.M.
(Boston, Massachusetts time) on such Business Day, or (ii) the first Business
Day next succeeding the date such notice is given. If and to the extent that any
such Revolving Credit Lender shall not have so made such Revolving Credit
Lender’s Swing Loan Purchase Price available to the Administrative Agent, such
Revolving Credit Lender agrees to pay to the Administrative Agent forthwith on
demand for the account of the Swing Line Lender such amount together with
interest thereon, for each day from the date such amount was due under this
subsection (iii) until the date such amount is paid to the Administrative Agent,
at the Federal Funds Rate. The obligation of each Revolving Credit Lender to
deliver to the Administrative Agent an amount equal to its respective
participation pursuant to this section shall be absolute and unconditional and
such remittance shall be made notwithstanding the occurrence or continuation of
an Event of Default or the failure to satisfy any condition set forth in §6 of
this Agreement.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto054.jpg]
-36- 6553436v9 § 3. [RESERVED.] § 4. [RESERVED.] § 5. PROVISIONS RELATING TO ALL
LOANS. § 5.1 Interest on Loans. (a) The Outstanding Amount of the Revolving
Credit Loans shall bear interest at (i) the Base Rate plus the Applicable Margin
(except for Revolving Credit Loans in Alternative Currencies), or (ii) the
Adjusted Eurodollar Rate plus the Applicable Margin for each Interest Period, in
accordance with the applicable Borrowers’ election under §5.2. The outstanding
principal amount of the Swing Line Advances will bear interest at the applicable
Base Rate plus the Applicable Margin. (b) Interest shall be payable in arrears
(x) based on a 360 day year on the Interest Payment Date for Base Rate Loans,
(y) based on a 360-day year on the Interest Payment Date for Eurodollar Rate
Loans and other computations of fees and interest, and (z) on the applicable
Maturity Date with respect to each of the Revolving Credit Loans. § 5.2 Election
of Interest Rate; Notice of Election; Interest Periods; Minimum Amounts. At the
applicable Borrowers’ option, so long as no Event of Default has occurred and is
then continuing: (a) with respect to Revolving Credit Loans, the Borrowers may
(1) elect at any time to convert any Base Rate Loan or a portion thereof to a
Eurodollar Rate Loan, or (2) upon expiration of the applicable Interest Period,
elect to maintain an existing Eurodollar Rate Loan as such, or convert such
Eurodollar Rate Loan to a Base Rate Loan, provided that the Borrowers give
notice to the Administrative Agent pursuant to §5.2(d) hereof; and provided,
further, that Revolving Credit Loans in Alternative Currencies may not be
converted to Base Rate Loans; (b) Each Revolving Credit Loan shall initially be
the type of Revolving Credit Loan specified prior to the making thereof and
shall bear interest at the applicable rate, determined as provided herein, until
(i) in the case of a Eurodollar Rate Loan, the end of the initial Interest
Period applicable thereto; or (ii) in the case of a Base Rate Loan, the date on
which such Revolving Credit Loan is repaid in full or the type of interest rate
applicable thereto is changed pursuant to §5.2(a); and (c) Each Borrower may
from time to time elect to change the type of interest rate borne by any
Revolving Credit Loan or, in the case of a Eurodollar Rate Loan, continue the
type of interest rate borne by such Eurodollar Rate Loan for an additional
Interest Period (subject to the following): (i) with respect to Base Rate Loans,
the election shall be effective on any Business Day; and (ii) with respect to
Eurodollar Rate Loans, the election shall be effective on the day following the
last day of the applicable Interest Period. (d) Three (3) Business Days prior to
the conversion of any Base Rate Loan to a Eurodollar Rate Loan, or in the case
of an outstanding Eurodollar Rate Loan, the expiration date of the applicable
Interest Period, the applicable Borrower shall give written, telex or telecopy
notice in the form of Exhibit B hereto received by the Administrative Agent not
later than 10:00 a.m. (Boston time) of its election



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto055.jpg]
-37- 6553436v9 pursuant to §5.2(a). Each such notice delivered to the
Administrative Agent shall, specify the aggregate principal amount of the
Revolving Credit Loan to be maintained as or converted to a Eurodollar Rate
Loan, and the requested duration of the Interest Period that will be applicable
to such Eurodollar Rate Loan, and shall be irrevocable and binding upon such
Borrower. If the applicable Borrower shall fail to give the Administrative Agent
notice hereunder together with all of the other information required by this
§5.2(d) with respect to any Revolving Credit Loan, whether at the end of an
Interest Period or otherwise, such Revolving Credit Loan shall be deemed to be a
Eurodollar Rate Loan with an Interest Period of one month. (e) All Eurodollar
Rate Loans shall be in a minimum amount of the Dollar Equivalent of $100,000. §
5.3 Optional Prepayments or Repayments of the Loans. The Borrowers shall have
the right, at their election, to repay or prepay the Outstanding Amount of the
Revolving Credit Loans, as a whole or in part, at any time without penalty or
premium. The Borrowers shall give the Administrative Agent, (a) no later than
10:00 a.m. (Boston time) on the Business Day of such proposed prepayment or
repayment of any Base Rate Loan and (b) no later than 1:00 p.m. (Boston time)
three (3) Business Days prior to any proposed prepayment or repayment of any
Eurodollar Rate Loan written notice (or telephonic notice confirmed in writing)
of any proposed prepayment or repayment pursuant to this §5.3, specifying the
proposed date of prepayment or repayment of the Revolving Credit Loans and the
principal amount to be paid (in integral multiples of $100,000); provided, that
any applicable Borrowers may not make any prepayment of any Revolving Credit
Loan on a date other than the Interest Payment Date unless, in connection with
any such prepayment, such Borrowers reimburse the Administrative Agent for the
benefit of the Lenders pursuant to §5.9. § 5.4 Fees. (a) Commitment Fee. The
applicable Borrowers agree to pay to the Administrative Agent for the ratable
account of each Lender making Revolving Credit Loans, a commitment fee (the
“Commitment Fee”), which shall accrue at the rate of 0.50% per annum on the
average daily amount of the Unused Revolving Credit Commitment during the period
from and including the Effective Date to but excluding the date on which the
Revolving Credit Commitment terminates. Accrued Commitment Fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Revolving Credit Commitments terminate, commencing
on the first such date to occur after the date hereof; provided that any
Commitment Fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand. All Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of calculating the Commitment Fee for any period during which Revolving
Credit Loans in Dollars and Alternative Currencies were outstanding, the
Administrative Agent shall use the Dollar Equivalent of such Alternative
Currencies, calculated on the basis of the Spot Rate for such Alternative
Currencies, on or as of the most recent Revaluation Date provided for in §
1.3(a). § 5.5 Payments. (a) All payments of principal, interest, fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Administrative Agent at the Administrative Agent’s Office for the
respective accounts of the Lenders and the Administrative Agent, in immediately
available funds, as follows: (i) in respect of Revolving Credit Loans made in
Dollars, in Dollars, and (ii) in respect of Revolving Credit Loans made in an
Alternate Currency, in the Alternate Currency in which



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto056.jpg]
-38- 6553436v9 such Revolving Credit Loan was made. Whenever a payment hereunder
or under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. (b)
All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff and free and clear
of and without deduction or withholding for any taxes, levies, imposts,
assessments, duties, charges, deductions, withholdings (including to the extent
provided in § 5.13, any withholding taxes or other charges imposed as a direct
result of any of the Lenders’ non-resident status), compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction, authority, agency or any political subdivision thereof or
taxing or other authority therein unless the applicable Borrower is compelled by
law to make such deduction or withholding. If any such obligation is imposed
upon any Borrower with respect to any amount payable by it hereunder or under
any of the other Loan Documents, such Borrower will pay to the Administrative
Agent, for the account of the Lenders and the Administrative Agent, on the date
on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount as shall be necessary to enable the Lenders to
receive the same net amount which the Lenders would have received on such due
date had no such obligation been imposed upon such Borrower. Each Borrower will
deliver promptly to the Administrative Agent certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrowers hereunder or under such other Loan Document. §
5.6 Computations. All computations of interest on Base Rate Loans and of any
fees shall, unless otherwise expressly provided herein, be based on a 360-day
year, and shall be paid for the actual number of days elapsed. All computations
of interest on Eurodollar Rate Loans, the Commitment Fee and other fee
calculations shall be based on a 360-day year and paid for the actual number of
days elapsed. Interest shall accrue on each Revolving Credit Loan for the day on
which the Revolving Credit Loan is made, and shall not accrue on a Revolving
Credit Loan, or any portion thereof, for the day on which the Revolving Credit
Loan or such portion is paid, provided that any Revolving Credit Loan that is
repaid on the same day on which it is made shall, bear interest for one day. §
5.7 Interest on Overdue Amounts; Default Rate. Overdue principal and (to the
extent permitted by applicable law) interest on the Revolving Credit Loans and
all other overdue amounts payable hereunder or under any of the other Loan
Documents shall bear interest compounded monthly and payable on demand at a rate
per annum equal to the applicable rate for such Revolving Credit Loan plus four
percentage points (4.0%) until such amount shall be paid in full (after as well
as before judgment). During the continuance of an Event of Default hereunder,
the Revolving Credit Loans shall bear interest at the rate per annum equal to
the applicable rate for such Revolving Credit Loan plus four percentage points
(4.0%) (the “Default Rate”). § 5.8 Interest Limitation. Notwithstanding any
other term of this Agreement or the Notes or any other document referred to
herein or therein, the maximum amount of interest which may be charged to or
collected from any person liable hereunder or under the Notes by the Lenders
shall be absolutely limited to, and shall in no event exceed, the maximum amount
of interest which could lawfully be charged or collected under applicable law
(including, to the extent applicable, Section 5197 of the Revised Statutes of
the United States of America, as amended, 12 U.S.C. Section 85, as amended), so
that the maximum of all amounts constituting interest under applicable law,
howsoever computed, shall never exceed as to any Person



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto057.jpg]
-39- 6553436v9 liable therefor such lawful maximum, and any term of this
Agreement, any Note or any other document referred to herein or therein which
could be construed as providing for interest in excess of such lawful maximum
shall be and hereby is made expressly subject to and modified by the provisions
of this paragraph. § 5.9 Funding Losses. (a) Upon demand of any Lender from time
to time, the Borrowers shall promptly compensate each such Lender for and hold
each such Lender harmless from any loss, and pay to such Lender an amount (the
“Eurodollar Breakage Fee”), as calculated by each such Lender, equal to the
amount of any losses, costs, expense and/or liabilities incurred by it as a
result of: (i) any continuation, conversion, payment or prepayment of any
Revolving Credit Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Revolving Credit Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or (ii) any
failure by the applicable Borrowers (for a reason other than the failure of the
applicable Lender to make a Revolving Credit Loan) to prepay, borrow, continue
or convert any Revolving Credit Loan other than a Base Rate Loan on the date or
in the amount notified by the applicable Borrower, including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Revolving Credit Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by the
Lender and the Administrative Agent in connection with the foregoing. (b) For
purposes of calculating the Eurodollar Breakage Fee payable by the Borrowers to
a Lender under this §5.9, the applicable Lender shall be deemed to have funded
each Eurodollar Rate Loan at the Eurodollar Rate, whether or not such Eurodollar
Rate Loan was in fact so funded. (c) Each of the Borrowers understands, agrees
and acknowledges that: (i) none of the Lenders have any obligation to purchase,
sell and/or match funds in connection with the use of the Eurodollar Rate as a
basis for calculating the rate of interest on a Eurodollar Rate Loan, (ii) the
Eurodollar Rate may be used merely as a reference in determining such rate, and
(iii) each of the Borrowers has accepted the Eurodollar Rate as a reasonable and
fair basis for calculating the Eurodollar Breakage Fee and other funding losses
incurred by the Lenders. Each of the Borrowers further agrees to pay the
Eurodollar Breakage Fee and other funding losses, if any, whether or not the
applicable Lenders elect to purchase, sell and/or match funds. § 5.10
Illegality. If any Lender determines that any law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the applicable Borrower, any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended with respect to such Borrower until
the Lender notifies the applicable Borrower that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, the
applicable Borrower shall, upon demand from such Lender, prepay or convert all
Eurodollar Rate Loans to Base Rate Loans in Dollars, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if the Lender may



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto058.jpg]
-40- 6553436v9 not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted. The applicable Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of the Lender,
otherwise be materially disadvantageous to the Lender. § 5.11 Inability to
Determine Eurodollar Rate. If the Administrative Agent or any Lender determines
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, that the Eurodollar Rate for any requested Interest Period
with respect to, as applicable, a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lender or the Administrative
Agent of funding such Revolving Credit Loan, then such Lender or the
Administrative Agent will promptly so notify the Borrowers. Upon such
notification by such Lender or the Administrative Agent, the obligation of such
Lender or the Administrative Agent to make or maintain Eurodollar Rate Loans
shall be suspended until such Lender or the Administrative Agent revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a borrowing of, conversion to or continuation of a Eurodollar Rate
Loan or, failing that, will be deemed to have converted such request into a
request for a borrowing of a Base Rate Loan in Dollars. The agreements in this
§5.11 shall survive the termination of the Revolving Credit Commitment and the
repayment, satisfaction or discharge of all other Obligations. § 5.12 Increased
Costs. (a) Increased Costs Generally. If any Change in Law shall: (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender or the
Issuing Bank; (ii) subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by § 5.13
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Issuing Bank); or (iii) impose on any Lender or the Issuing
Bank or the London interbank market any other condition, cost or expense
affecting this Agreement or Eurodollar Rate Loans made by such Lender or any
Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurodollar Rate Loan (or of maintaining its obligation to make any such
Revolving Credit Loan), or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or the Issuing Bank, the applicable Borrowers
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto059.jpg]
-41- 6553436v9 (b) Capital Requirements. If any Lender or the Issuing Bank
determines that any Change in Law affecting such Lender or the Issuing Bank or
any lending office of such Lender or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Revolving
Credit Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the Issuing Bank to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered. (c) Certificates for
Reimbursement. A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof. (d) Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine- month period referred to above shall be extended to
include the period of retroactive effect thereof). (e) Survival. The agreements
in this §5.12 shall survive the termination of the Revolving Credit Commitment
and repayment, satisfaction or discharge of all other Obligations. § 5.13 Taxes.
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any of the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law. (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto060.jpg]
-42- 6553436v9 (c) Indemnification by the Borrower. Each of the Borrowers shall
indemnify the Administrative Agent, each Lender and the Issuing Bank, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error. (d)
Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Borrowers to a Governmental Authority, such
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. (e) Status of Lenders. Any
Foreign Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which any Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to such
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by such Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by such Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. (f) Without limiting
the generality of the foregoing, in the event that any of the Borrowers is
resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to such Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party, (ii) duly completed copies of Internal
Revenue Service Form W-8ECI, (iii) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or (iv) any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto061.jpg]
-43- 6553436v9 supplementary documentation as may be prescribed by applicable
law to permit the Borrower to determine the withholding or deduction required to
be made. (g) Treatment of Certain Refunds. If the Administrative Agent, a Lender
or the Issuing Bank determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by any of
the Borrowers or with respect to which any such Borrower has paid additional
amounts pursuant to this Section, it shall pay to any such Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by any such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that any such
Borrower, upon the request of the Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person. (h) Survival.
The agreements in this §5.13 shall survive the termination of the Revolving
Credit Commitment and repayment, satisfaction or discharge of all other
Obligations. § 5.14 Mitigation Obligations; Replacement of Lenders. (a)
Designation of a Different Lending Office. If any Lender requests compensation
under § 5.12, or requires any of the Borrowers to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to § 5.13, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Revolving Credit Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to §§ 5.12 or 5.13, as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. (b) Replacement of Lenders. If any Lender requests
compensation under § 5.12, or if any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to § 5.13, or if any Lender defaults in its obligation to fund
Revolving Credit Loans hereunder, then the Borrowers may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, § 14.6), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that: (i)
the Borrowers shall have paid to the Administrative Agent the fee specified in §
14.6(b)(iv); (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Revolving Credit Loans, Swing Line Advances and
participations in LC Advances, accrued interest thereon, accrued fees and all
other amounts payable to it



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto062.jpg]
-44- 6553436v9 hereunder and under the other Loan Documents (including any
amounts under § 5.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts); (iii) in the case of any such assignment resulting from a claim
for compensation under § 5.12 or payments required to be made pursuant to §
5.13, such assignment will result in a reduction in such compensation or
payments thereafter; and (iv) such assignment does not conflict with applicable
law. A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. § 6. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS. The obligation
of each Lender to advance, continue or convert any Revolving Credit Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the
Issuing Bank to issue, extend the expiration date (including by not giving
notice of non-renewal) of or increase the amount of any Letter of Credit under
this Agreement, shall be subject to the following conditions precedent: § 6.1
Conditions to All Credit Extensions. (a) each of the representations and
warranties set forth herein and in the other Loan Documents shall be and remain
true and correct as of said time, except to the extent the same expressly relate
to an earlier date; (b) no Default or Event of Default shall have occurred and
be continuing or would occur as a result of such Credit Extension; (c) in the
case of a borrowing, the Administrative Agent shall have received the notice
required by § 2.1.4 or § 2.2.3 hereof, as applicable, in the case of the
issuance of any Letter of Credit the Issuing Bank shall have received a duly
completed Letter of Credit Application for such Letter of Credit together with
any fees called for by § 2.2.8 hereof, and, in the case of an extension or
increase in the amount of a Letter of Credit, a written request therefor in a
form acceptable to the Issuing Bank together with fees called for by § 2.2.8
hereof; (d) the Administrative Agent shall have received a Borrowing Base
Certificate evidencing that no Overadvance shall exist after giving effect to
such Credit Extension; and (e) such Credit Extension shall not violate any
order, judgment or decree of any court or other authority or any provision of
law or regulation applicable to the Administrative Agent, the Issuing Bank, or
any Lender (including, without limitation, Regulation U of the Board of
Governors of the Federal Reserve System) as then in effect. Each request for a
Credit Extension shall be deemed to be a representation and warranty by the
relevant Borrower on the date on such Credit Extension as to the facts specified
in subsections (a) through (c), both inclusive, of this Section. § 6.2
Conditions to Initial Credit Extension.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto063.jpg]
-45- 6553436v9 Before or concurrently with the initial Credit Extension: (a) the
Administrative Agent shall have received for each Lender this Agreement and each
other Loan Document duly executed by the Borrowers, any applicable Loan Party
and the Lenders; (b) the Administrative Agent shall have received for each
Lender such Lender’s duly executed Revolving Credit Notes of the Borrowers and
otherwise in compliance with the provisions of, as applicable, §2.1.3 and §2.2.3
hereof; (c) the Administrative Agent shall have received for each Lender
certified copies of the charter, articles of incorporation and bylaws (or
comparable organizational documents for the applicable jurisdiction) of the Loan
Parties and any amendments thereto, certified in each instance by its Secretary,
Assistant Secretary or other duly authorized officer of such Loan Party; (d) the
Administrative Agent shall have received for each Lender copies of resolutions
of the Board of Directors of the Loan Parties (or similar governing body)
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on its behalf, all certified
in each instance by its Secretary, Assistant Secretary or other duly authorized
officer of such Loan Party; (e) the Administrative Agent shall have received for
each Lender copies of the certificates of good standing for each of the Loan
Parties (or the substantive equivalent certificates for Loan Parties outside of
the United States) from the office of the secretary of the state of its
incorporation or organization and of each state or jurisdiction in which it is
qualified to do business as a foreign corporation or organization; (f) the
Administrative Agent shall have received the upfront fee set forth in § 5.4(a)
and the reasonable fees and expenses of the Administrative Agent’s counsel; (g)
the Administrative Agent shall have received for the benefit of each Lender the
favorable written opinion of counsel to each Borrower, in form and substance
satisfactory to the Administrative Agent; (h) the Administrative Agent shall
have received financing statement and tax lien search results against the
Property of the Borrowers evidencing the absence of Liens on such Property
except as permitted by §9.2 hereof; (i) the Administrative Agent shall have
received satisfactory evidence of payoff of the Existing Credit Facility and
release of any Borrowers’ obligations of any kind thereunder; (j) the
Administrative Agent shall have received on or prior to the Closing Date a duly
executed Security Agreement dated as of the Closing Date, together with (A)
copies of UCC and other appropriate search reports and of all effective prior
filings listed therein, together with evidence of the termination of such prior
filings and other documents with respect to the priority of the security
interest of the Administrative Agent in the Collateral, in each case as may be
reasonably requested by the Administrative Agent, (B) any and all documents
representing all securities, chattel paper and instruments being pledged
pursuant to such Security Agreement and related undated powers or endorsements
duly executed in blank, (C) authorization from Borrowers to file any UCC
financing statements covering the Collateral; (D) any and all Intellectual
Property Security Agreements; and (E) if requested by



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto064.jpg]
-46- 6553436v9 Administrative Agent, properly completed perfection certificates
with respect to the Borrowers and each Guarantor; (k) the Administrative Agent
shall have received a landlord’s or warehouseman’s agreement (the “Landlord
Agreements”) from the lessor of each leased property or the operator of a
warehouse facility with respect to the following properties where Collateral is
stored or located, which agreement shall contain a waiver or subordination of
all Liens or claims that the landlord or warehouseman may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to Administrative Agent: (i) 3 Technology Drive, Peabody, MA
01960; (ii) 1130 E. Watson Center Road, Carson, CA 90745; (iii) 200 Lowder Brook
Drive, Suite 1000, Westwood, MA 02090; and (l) insurance certificates in form
and substance satisfactory to the Administrative Agent demonstrating that the
insurance policies required by §8.4 hereof are in full force and effect and have
all endorsements required by such §8.4; (m) the Administrative Agent shall have
received for the account of the Lenders all documents (including updated
schedules as to locations of Collateral and acquisition of Intellectual Property
or real property) required pursuant to any Loan Document and such other
agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request. § 7. REPRESENTATIONS AND WARRANTIES
Each of the Borrowers represents and warrants to the Administrative Agent and
the Lenders as follows: § 7.1 Organization and Qualification. Each of the
Borrowers and each of the Guarantors is duly organized, validly existing, and in
good standing under the laws of the United States jurisdiction in which it is
organized, has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to do so would not have a Material
Adverse Effect. § 7.2 Subsidiaries. LoJack’s letter to the Administrative Agent
as of the date hereof (as the same may be deemed amended from time to time
pursuant to § 8.9 hereof or as otherwise agreed to by the Required Lenders, the
“Disclosure Letter”) identifies each Subsidiary, the jurisdiction of its
organization, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by LoJack and the other
Subsidiaries and, if such percentage is not 100% (excluding directors'
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated in the Disclosure Letter (as so amended) as owned by
LoJack or another Subsidiary are owned, beneficially and of record, by LoJack or



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto065.jpg]
-47- 6553436v9 such Subsidiary free and clear of all Liens. There are no
outstanding commitments or other obligations of any Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary. § 7.3
Authority and Validity of Obligations. Each of the Borrowers and each of the
Guarantors has full right and authority to enter into this Agreement and the
other Loan Documents executed by it, to make the borrowings herein provided for,
to issue its applicable Notes in evidence thereof, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. The
Loan Documents delivered by the Borrowers and the Guarantors have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of each of the Borrowers and each of the Guarantors,
enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors' rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by any of the Borrowers
or any of the Guarantors of any of the matters and things herein or therein
provided for, (a) contravene or constitute a default under any provision of law
or any judgment, injunction, order or decree binding upon any of the Borrowers
or any of the Guarantors or any provision of the organizational documents (e.g.,
charter, certificate or articles of incorporation and by-laws, certificate or
articles of association and operating agreement, partnership agreement, or other
similar organizational documents) of any Borrower or Guarantor, (b) contravene
or constitute a default under any covenant, indenture or agreement of or
affecting any Borrower or Guarantor or any of their Property, in each case where
such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of any Borrower or Guarantor.
§ 7.4 Use of Proceeds; Margin Stock. The proceeds of the Revolving Credit Loans
shall be used for working capital purposes, general corporate purposes,
Permitted Acquisitions, Permitted Investments and repayment of the outstanding
obligations under the Existing Credit Facility. None of the Borrowers is engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any Revolving Credit
Loan or any other extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. Margin stock (as hereinabove
defined) constitutes less than 25% of the assets of the Borrowers which are
subject to any limitation on sale, pledge or other restriction hereunder. § 7.5
Financial Reports. (a) The consolidated balance sheet of LoJack and its
Subsidiaries as at December 31, 2014, and the related consolidated statements of
income, retained earnings and cash flows of LoJack and its Subsidiaries for the
fiscal year then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of Grant Thornton LLP,
independent public accountants, heretofore furnished to the Administrative Agent
and the Lenders, fairly present the consolidated financial condition of the
Borrowers and their Subsidiaries as at such date and the consolidated results of
their operations and cash flows for the period then ended in conformity with
GAAP applied on a consistent basis. (b) Neither LoJack nor any of its
Subsidiaries has contingent liabilities which are material to it other than as
indicated on such financial statements or, with respect to future periods, on
the financial



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto066.jpg]
-48- 6553436v9 statements furnished pursuant to § 8.5 hereof or as otherwise
disclosed in writing by LoJack to the Administrative Agent and the Lenders. §
7.6 No Material Adverse Change. Since the date of the last financial statements
on December 31, 2014, there has been no change in the condition (financial or
otherwise) or business prospects of LoJack individually, the Loan Parties taken
as a whole, or LoJack and its Subsidiaries taken as a whole, that has or could
reasonably be expected to have a Materially Adverse Effect. § 7.7 Full
Disclosure. The statements and information furnished to the Administrative Agent
and the Lenders in connection with the negotiation of this Agreement and the
other Loan Documents and the commitments by the Lenders to provide all or part
of the financing contemplated hereby, taken as a whole, do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the statements contained herein or therein not misleading, the Administrative
Agent and the Lenders acknowledging that as to any projections furnished to the
Administrative Agent and the Lenders, LoJack only represents that the same were
prepared on the basis of information and estimates LoJack believed to be
reasonable on the date hereof. § 7.8 Trademarks, Franchises, and Licenses. Each
of LoJack and its Subsidiaries own, possess, or have the right to use all
necessary patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person that could reasonably
be expected to have a Material Adverse Effect. § 7.9 Governmental Authority and
Licensing. LoJack and its Subsidiaries have received all licenses, permits, and
approvals of all federal, state, provincial, and local governmental authorities,
if any, necessary to conduct their businesses, in each case where the failure to
obtain or maintain the same could reasonably be expected to have a Material
Adverse Effect. No investigation or proceeding which, if adversely determined,
could reasonably be expected to result in revocation or denial of any material
license, permit or approval is pending or, to the knowledge of LoJack,
threatened. § 7.10 Good Title. LoJack and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of LoJack and its Subsidiaries
furnished to the Administrative Agent and the Lenders (except for sales of
assets in the ordinary course of business and as otherwise permitted under §8.10
hereof), subject to no Liens other than such thereof as are permitted by §8.8
hereof. § 7.11 Litigation and Other Controversies. Except as disclosed in
LoJack’s Form 10-K for the year ending December 31, 2014, there is no litigation
or governmental or arbitration proceeding or labor controversy pending, nor to
the knowledge of



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto067.jpg]
-49- 6553436v9 LoJack threatened, against LoJack or any of its Subsidiaries or
any of their Property which, individually or in the aggregate, could reasonably
be expected to result in liabilities greater than $2,000,000 (other than
worker’s compensation claims covered by insurance), or could reasonably be
expected to result in a Material Adverse Effect. § 7.12 Taxes. All material tax
returns required to be filed by LoJack and its Subsidiaries in any jurisdiction
have, in fact, been filed, and all taxes, assessments, fees, and other
governmental charges upon such Persons or upon any of their Property, income or
franchises, which are shown to be due and payable in such returns, have been
paid, except such taxes, assessments, fees and governmental charges, if any, as
are being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and as to which adequate reserves
established in accordance with GAAP have been provided. Neither LoJack nor any
of its Subsidiaries knows of any proposed additional tax assessment that is
material against it or its Subsidiaries for which adequate provisions in
accordance with GAAP have not been made on their accounts. Adequate provisions
in accordance with GAAP for taxes on the books of LoJack and its Subsidiaries
have been made for all open years, and for its current fiscal period. § 7.13
Approvals. No authorization, consent, license or exemption from, or filing or
registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by any of the
Borrowers or any of the Guarantors of any Loan Document, except for such
approvals which have been obtained prior to the date of this Agreement and
remain in full force and effect. § 7.14 Affiliate Transactions. Neither LoJack
nor any of its Subsidiaries is a party to any contracts or agreements with any
of its Affiliates on terms and conditions which are materially less favorable to
such Person than would be usual and customary in similar contracts or agreements
between Persons not affiliated with each other. § 7.15 Investment Company;
Public Utility Holding Company. Neither LoJack nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or a “public
utility holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended. § 7.16 ERISA. LoJack and each member of the
controlled group of corporations and all trades or businesses (whether
incorporated or not) under common control which, together with LoJack, are
treated as a single employer under Section 414 of the Internal Revenue Code of
1986 (as amended), and any successor statute thereto (the “Controlled Group”)
has fulfilled its obligations under the minimum funding standards of and is in
compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA. None of the Borrowers or the Guarantors has any contingent
liabilities with respect to any post-retirement benefits under a Plan, other
than liability for continuation coverage described in article 6 of Title I of
ERISA.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto068.jpg]
-50- 6553436v9 § 7.17 Compliance with Laws. Each of LoJack and its Subsidiaries
are in compliance with the requirements of all federal, state, provincial, and
local laws, rules and regulations applicable to or pertaining to their Property
or business operations (including, without limitation, the Occupational Safety
and Health Act of 1970, the Americans with Disabilities Act of 1990, and laws
and regulations establishing quality criteria and standards for air, water, land
and toxic or hazardous wastes and substances), where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither LoJack nor any of its Subsidiaries has received
notice to the effect that its operations are not in compliance with any of the
requirements of applicable federal, state, provincial, or local environmental,
health, and safety statutes and regulations or is the subject of any
governmental investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, where any such non-compliance or remedial action, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. § 7.18 Other Agreements. Neither LoJack nor any of its Subsidiaries is
in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, which default if uncured could
reasonably be expected to have a Material Adverse Effect. § 7.19 Insurance The
Disclosure Letter includes, as of the Closing Date, a complete and accurate list
of all insurance policies of any nature maintained by each Loan Party, as well
as a summary of the key business terms of each such policy such as deductibles,
coverage limits and term of policy. § 7.20 No Default. No Default or Event of
Default has occurred and is continuing. § 7.21 Eligible Accounts. As to each
Account that is identified by the Borrowers as an Eligible Account in a
Borrowing Base Certificate submitted to the Administrative Agent, such Account
is (a) a bona fide existing payment obligation of the applicable Account Debtor
created by the sale and delivery of Inventory or the rendition of services to
such Account Debtor in the ordinary course of the Borrowers’ business, (b) owed
to a Borrower without any known defenses, disputes, offsets, counterclaims, or
rights of return or cancellation, and (c) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent- discretionary
criteria) set forth in the definition of Eligible Accounts. § 8. AFFIRMATIVE
COVENANTS. Each of the Borrowers agrees that, so long as any credit is available
to or in use by any of the Borrowers hereunder, except to the extent compliance
in any case or cases is waived in writing pursuant to the terms of §14.11
hereof: § 8.1 Maintenance of Business. Each of the Borrowers shall, and shall
cause each Subsidiary to, preserve and maintain its existence, except as
otherwise provided in §9.4 hereof. Each of the Borrowers shall, and shall cause
each



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto069.jpg]
-51- 6553436v9 Subsidiary to, preserve and keep in force and effect all
licenses, permits, franchises, approvals, patents, trademarks, trade names,
trade styles, copyrights, and other proprietary rights necessary to the proper
conduct of its business where the failure to do so could reasonably be expected
to have a Material Adverse Effect. § 8.2 Maintenance of Properties. Each of the
Borrowers shall, and shall cause each Subsidiary to, maintain, preserve, and
keep its property, plant, and equipment in good repair, working order and
condition (ordinary wear and tear excepted), and shall from time to time make
all needful and proper repairs, renewals, replacements, additions, and
betterments thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, except to the extent that, in the reasonable business
judgment of such Person, any such Property is no longer necessary for the proper
conduct of the business of such Person. § 8.3 Taxes and Assessments. Each of the
Borrowers shall duly pay and discharge, and shall cause each Subsidiary to duly
pay and discharge, all material taxes, rates, assessments, fees, and
governmental charges upon or against it or its Property, in each case before the
same become delinquent and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves are provided therefor. § 8.4 Insurance. Each of the Borrowers shall (i)
insure and keep insured, and shall cause each Subsidiary to insure and keep
insured, with good and responsible insurance companies, all insurable Property
owned by it which is of a character usually insured by Persons similarly
situated and operating like Properties against loss or damage from such hazards
and risks, and in such amounts, as are insured by Persons similarly situated and
operating like Properties; (ii) insure, and shall cause each Subsidiary to
insure, such other hazards and risks (including, without limitation, business
interruption and employers' and public liability risks) with good and
responsible insurance companies as and to the extent usually insured by Persons
similarly situated and conducting similar businesses; and (iii) cause all such
insurance relating to any property or business of any Borrower or Subsidiary to
name the Administrative Agent on behalf of the Secured Parties as additional
insured or loss payee, as appropriate (except in the case of director and
officer liability policies, workers compensation policies, kidnap and ransom
policies, terrorism or similar policies), and to provide that no cancellation,
material addition in amount or material change in coverage shall be effective
until after 30 days’ notice thereof to the Administrative Agent. Each of the
Borrowers shall, upon the request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders a certificate setting forth in summary form
the nature and extent of the insurance maintained pursuant to this Section. Each
of the Borrowers shall have assigned, and shall continue to maintain an
assignment of, its interest in the Borrowers’ global credit insurance policy no.
1565-1603 issued by The Insurance Company of the State of Pennsylvania (to the
extent that such policy (x) is assignable by the Borrowers, and (y) covers goods
sold by any Borrower to a buyer covered by the policy) to the Administrative
Agent on behalf of the Secured Parties. The Borrowers shall make commercially
reasonable efforts to obtain the consent of The Insurance Company of the State
of Pennsylvania to such assignment (to the extent the terms of the policy
require such consent prior to assignment). § 8.5 Financial Reports. Each of the
Borrowers shall, and shall cause each Subsidiary to, maintain a standard system
of accounting in accordance with GAAP and shall furnish to the Administrative
Agent, each Lender and



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto070.jpg]
-52- 6553436v9 each of their duly authorized representatives such information
respecting the business and financial condition of each of the Borrowers and
each Subsidiary as the Administrative Agent or such Lender may reasonably
request; and without any request, shall furnish to the Administrative Agent and
the Lenders: (a) as soon as available, and in any event (x) within 45 days after
the last day of each of the first three fiscal quarters of each fiscal year of
LoJack, and (y) within 30 days after the last date of each month, a copy of the
consolidated balance sheet of LoJack and its Subsidiaries as of the last day of
such fiscal quarter or month, as applicable, and the consolidated statements of
income, retained earnings, and cash flows of LoJack and its Subsidiaries for the
fiscal quarter or month, as applicable, and for the fiscal year-to-date period
then ended, each in reasonable detail showing in comparative form the figures
for the corresponding date and period in the previous fiscal year, prepared by
LoJack in accordance with GAAP (subject to the absence of footnote disclosures
and normal year-end audit adjustments) and certified to by its chief financial
officer or another officer of LoJack acceptable to the Administrative Agent; (b)
as soon as available, and in any event within 90 days after the last day of each
fiscal year of LoJack, a copy of the consolidated balance sheet of LoJack and
its Subsidiaries as of the last day of the fiscal year then ended and the
consolidated statements of income, retained earnings, and cash flows of LoJack
and its Subsidiaries for the fiscal year then ended, and accompanying notes
thereto, each in reasonable detail showing in comparative form the figures for
the previous fiscal year, accompanied in the case of the consolidated financial
statements by an unqualified opinion of Grant Thornton LLP or another firm of
independent public accountants of recognized national standing, selected by
LoJack (and reasonably satisfactory to the Administrative Agent and the Required
Lenders acting in good faith and in a commercially reasonable manner), to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of LoJack and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances; (c) promptly after knowledge thereof, notice of
any Change of Control; (d) promptly after knowledge thereof shall have come to
the attention of any responsible officer of LoJack, written notice of (i) any
threatened or pending litigation or governmental or arbitration proceeding or
labor controversy against any of the Borrowers or any of their Property
involving a claim in excess of the Dollar Equivalent of $2,000,000 (other than
worker’s compensation claims covered by insurance) or (ii) the occurrence of any
Default or Event of Default hereunder; (e) with each of the financial statements
furnished to the Lenders pursuant to subsections (a) and (b) above and, a
written certificate in the form attached hereto as Exhibit E (a “Compliance
Certificate”) signed by the chief financial officer of LoJack or another officer
of LoJack acceptable to the Administrative Agent to the effect that to the best
of such officer's knowledge and belief no Default or Event of Default has
occurred during the period covered by such statements or, if any such Event of
Default has occurred during such period, setting forth a description of such
Event of Default and specifying the action, if any, taken by LoJack or any
Subsidiary to remedy the same; (f) with each of the financial statements
furnished to the Lenders pursuant to subsection (b) above, copies of
internally-prepared consolidating financial statements for LoJack and its
Subsidiaries certified by to its chief financial officer or another officer of
LoJack acceptable to the Administrative Agent (in substantially the form
furnished to the Lenders prior to the date hereof);



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto071.jpg]
-53- 6553436v9 (g) as soon as available, and in any event within 30 days after
the last day of each fiscal month of LoJack, a written certificate in the form
attached hereto as Exhibit F (a “Borrowing Base Certificate”) signed by the
chief financial officer of LoJack or another officer of LoJack acceptable to the
Administrative Agent with such supporting information as the Administrative
Agent or any Lender from time to time may reasonably request; (h) as soon as
available, and in any event within 30 days after the last day of each fiscal
month of LoJack, a detailed aged trial balance of all Accounts as of the end of
the preceding month (segmented between Accounts with respect to which the
Account Debtor is a Foreign Person and Accounts with respect to which the
Account Debtor is not a Foreign Person), specifying for each Account, the
Account Debtor’s name, amount, invoice date and due date, and showing any
discount, allowance, credit, authorized return or dispute, and including such
other information as the Administrative Agent may from time to time reasonably
request (such as proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories and status reports). If
Accounts in an aggregate face amount of One Million ($1,000,000.00) Dollars or
more cease to be Eligible Accounts during any fiscal month of the Borrowers, the
Borrowers shall notify the Administrative Agent of such occurrence promptly (and
in any event within one (1) Business Day) after such Borrower has knowledge
thereof, and (i) such other information as the Administrative Agent or any
Lender from time to time may reasonably request including, without limitation, a
listing of each Loan Party’s trade payables, specifying the trade creditor and
balance due, and a detailed trade payable aging, all in form satisfactory to the
Administrative Agent. § 8.6 Inspection; Appraisals and Valuations; Account
Verification. (a) Each of the Borrowers shall, and shall cause each Subsidiary
to, permit the Administrative Agent, each Lender, and each of their duly
authorized representatives and agents to visit and inspect any of its Property,
corporate books, and financial records, to examine and make copies of its books
of accounts and other financial records, to conduct field examinations at the
expense of the Borrowers, and to discuss its affairs, finances, and accounts
with, and to be advised as to the same by, its officers, employees and
independent public accountants (and by this provision each of the Borrowers
hereby authorizes such accountants to discuss with the Administrative Agent and
such Lenders the finances and affairs of each of the Borrowers and its
Subsidiaries) at such reasonable times and intervals as the Administrative Agent
or any such Lender may designate and, so long as no Default or Event of Default
is continuing, with reasonable prior notice to LoJack; provided, that the
Borrowers shall be obligated to pay for no more than three (3) field
examinations per year unless an Event of Default has occurred and is continuing
(in which event, such numerical limitation is automatically eliminated). (b)
Each Borrower will, and will cause each of its Subsidiaries to, permit the
Administrative Agent and each of its duly authorized representatives or agents
to conduct an appraisal and valuation of the Borrowers’ Inventory and
Intellectual Property at such reasonable times and intervals as the
Administrative Agent may designate and the expense of the Borrowers which
appraisals and valuations shall be in a form, and with results reasonably
satisfactory to, the Administrative Agent; provided, that the Borrowers shall be
obligated to pay for no more than one (1) such appraisal and valuation per year
unless an Event of Default has occurred and is continuing (in which event, such
numerical limitation is automatically eliminated). So long as no Default or
Event of Default has occurred and is continuing, the Administrative Agent agrees
to provide the Borrowers with a copy of the report for any such valuation upon
request by the Borrowers so long as (i) such report exists, (ii) the third
person employed by the Administrative Agent to perform such valuation consents
to such disclosure, and (iii) the Borrowers



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto072.jpg]
-54- 6553436v9 execute and deliver to the Administrative Agent a non-reliance
letter reasonably satisfactory to the Administrative Agent. (c) Whether or not a
Default or Event of Default exists, the Administrative Agent shall have the
right at any time, in the name of the Administrative Agent, any designee of the
Administrative Agent or any Loan Party to verify the validity, amount or any
other matter relating to any Accounts of Loan Party by mail, telephone or
otherwise. Loan Parties shall cooperate fully with the Administrative Agent in
an effort to facilitate and promptly conclude any such verification process. §
8.7 ERISA. Each of the Borrowers shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against any of its Property. Each of the
Borrowers shall, and shall cause each Subsidiary to, promptly notify the
Administrative Agent and each Lender of: (a) the occurrence of any reportable
event (as defined in ERISA) with respect to a Plan, (b) receipt of any notice
from the PBGC of its intention to seek termination of any Plan or appointment of
a trustee therefor, (c) its intention to terminate or withdraw from any Plan,
and (d) the occurrence of any event with respect to any Plan which would result
in the incurrence by LoJack or any Subsidiary of any material liability, fine or
penalty, or any material increase in the contingent liability of LoJack or any
Subsidiary with respect to any post-retirement Plan benefit. § 8.8 Compliance
with Laws. Each of the Borrowers shall, and shall cause each Subsidiary to,
comply in all respects with the requirements of all federal, state, provincial,
and local laws, rules, regulations, ordinances and orders applicable to or
pertaining to its Property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property.
§ 8.9 Formation of Subsidiaries. (a) Promptly upon the formation or acquisition
of any Subsidiary, LoJack shall provide the Administrative Agent and the Lenders
notice thereof (at which time, Schedule 1 and the Disclosure Letter shall be
deemed amended to include reference to such Subsidiary) and timely comply with
the requirements of § 11 hereof to the extent applicable. (b) Any new U.S.
Subsidiary created, or acquired by a Borrower as permitted under §9.4, shall
become a Guarantor hereunder on or before the fifth (5th) Business Day after
creation or acquisition of such Subsidiary by (i) signing a joinder agreement in
substantially the form attached hereto as Exhibit G or entering into an
amendment to this Credit Agreement and any other applicable Loan Documents, as
applicable, with the other parties hereto and thereto, in form and substance
satisfactory to the Administrative Agent, providing that such Subsidiary shall
become a Guarantor hereunder pursuant to § 11.1, and (ii) providing such other
documentation as the Administrative Agent may reasonably request, including,
without limitation, documentation with respect to the conditions specified in §6
hereof; provided, however, that upon LoJack’s written request and subject to the
Lenders’ consent and compliance with the other requirements in this § 8.9(b),
any such new U.S. Subsidiary may become a Borrower hereunder. § 8.10 Use of
Proceeds.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto073.jpg]
-55- 6553436v9 The Borrowers shall use the credit extended under this Agreement
solely for the purposes set forth in, or otherwise permitted by, §7.4 hereof. §
8.11 Cash Management and Depository Relationship. The Borrowers and Guarantors
shall (i) maintain their respective primary cash management and depository
relationship with the Administrative Agent; and (ii) within 120 days of the
Closing Date, maintain their respective Canadian cash management and depository
relationship with TD Bank, N.A. § 8.12 Intellectual Property. (a) The Borrowers
shall take such actions as reasonably requested by the Administrative Agent to
cause its ownership of all Intellectual Property registered by the Borrowers in
the United States to be correctly reflected in the records of the United States
Patent and Trademark Office by no later than April 30, 2015. (b) The Borrowers
shall cooperate with the Administrative Agent to properly record evidence of the
Administrative Agent’s Lien against Intellectual Property registered by the Loan
Parties in any foreign jurisdiction (or take such other action as is necessary
to perfect the Administrative Agent’s Lien on these assets) as the
Administrative Agent may request from time to time. § 9. NEGATIVE COVENANTS.
Each of the Borrowers agrees that, so long as the Commitments shall be in
effect, or any Revolving Credit Loan or Letter of Credit or other Obligation is
outstanding: § 9.1 Borrowings and Guaranties. None of the Borrowers shall, nor
shall they permit any of their respective Subsidiaries to, issue, incur, assume,
create or have outstanding any Indebtedness, or be or become liable as endorser,
guarantor, surety or otherwise for any debt, obligation or undertaking of any
other Person, or otherwise agree to provide funds for payment of the obligations
of another, or supply funds thereto or invest therein or otherwise assure a
creditor of another against loss, or apply for or become liable to the issuer of
a letter of credit which supports an obligation of another, or subordinate any
claim or demand it may have to the claim or demand of any other Person;
provided, however, that the foregoing shall not restrict nor operate to prevent:
(a) the Obligations; (b) purchase money indebtedness, Capitalized Lease
Obligations or other indebtedness of LoJack and its Subsidiaries in an amount
not to exceed the Dollar Equivalent of $2,000,000 in the aggregate at any one
time outstanding; (c) obligations arising out of non-speculative interest rate,
foreign currency, and commodity hedging agreements entered into with financial
institutions in the ordinary course of business; (d) endorsement of items for
deposit or collection of commercial paper received in the ordinary course of
business; (e) intercompany advances from time to time owing by any Guarantor to
LoJack or another Guarantor or Borrower, or owing by LoJack or any Guarantor to
any Borrower;



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto074.jpg]
-56- 6553436v9 (f) intercompany advances from time to time owing by any
Subsidiary (other than a Borrower or Guarantor) to LoJack or any Guarantor, to
the extent permitted under §9.3; and (g) indebtedness of LoJack and its
Subsidiaries disclosed on Schedule 9.1 hereof. § 9.2 Liens. None of the
Borrowers shall, nor shall they permit any of their respective Subsidiaries to,
create, incur or permit to exist any Lien of any kind on any Property owned by
any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent: (a) Liens arising by statute in connection with worker's
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), good faith cash deposits in connection
with tenders, contracts or leases to which LoJack or any Subsidiary is a party
or other cash deposits required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor; (b) mechanics',
workmen's, materialmen's, landlords', carriers' or other similar Liens arising
in the ordinary course of business with respect to obligations which are not due
or which are being contested in good faith by appropriate proceedings which
prevent enforcement of the matter under contest; (c) judgment liens and judicial
attachment liens not constituting an Event of Default under §12.1(g) hereof and
the pledge of assets for the purpose of securing an appeal, stay or discharge in
the course of any legal proceeding, provided that the aggregate amount of such
judgment liens and attachments and liabilities of LoJack and its Subsidiaries
secured by a pledge of assets permitted under this subsection, including
interest and penalties thereon, if any, shall not be in excess of the Dollar
Equivalent of $2,000,000 at any one time outstanding; (d) Liens on equipment of
LoJack or any Subsidiary created solely for the purpose of securing indebtedness
permitted by §9.1(b) hereof, representing or incurred to finance the purchase
price of such Property, provided that no such Lien shall extend to or cover
other Property of LoJack or such Subsidiary other than the respective Property
so acquired, and the principal amount of indebtedness secured by any such Lien
shall at no time exceed the purchase price of such Property, as reduced by
repayments of principal thereon; (e) any interest or title of a lessor under any
operating lease; (f) Liens, if any, described on Schedule 9.2 hereof; (g)
easements, rights-of-way, restrictions, and other similar encumbrances against
real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of LoJack or any Subsidiary; and (h) Liens
created pursuant to the Loan Documents. § 9.3 Investments.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto075.jpg]
-57- 6553436v9 None of the Borrowers shall have outstanding any Investment, nor
shall they permit any of their respective Subsidiaries to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances and other similar cash advances made to
employees in the ordinary course of business), any other Person, or acquire all
or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent: (a) investments in direct obligations of the United States
of America or of any agency or instrumentality thereof whose obligations
constitute full faith and credit obligations of the United States of America,
provided that any such obligations shall mature within 18-months of the date of
acquisition thereof; (b) investments in commercial paper rated at least P-1 by
Moody's and at least A-1 by S&P maturing within 18-months of the date of
acquisition thereof; (c) investments in certificates of deposit issued by any
Lender or by any United States commercial bank having capital and surplus
reasonably acceptable to the Administrative Agent; (d) investments in repurchase
obligations with a term of not more than 7 days for underlying securities of the
types described in subsection (a) above entered into with any bank meeting the
qualifications specified in subsection (c) above, provided all such agreements
require physical delivery of the securities securing such repurchase agreement,
except those delivered through the Federal Reserve Book Entry System; (e)
investments in money market funds that invest solely, and which are restricted
by their respective charters to invest solely, in investments of the type
described in the immediately preceding subsections (a), (b), (c), and (d) above;
(f) investments existing on the date of this Agreement disclosed in the
Disclosure Letter; (g) investments from time to time in Guarantors hereunder;
(h) intercompany advances made from time to time by LoJack, a Borrower or a
Guarantor to LoJack, another Borrower or a Guarantor or by any direct or
indirect wholly-owned (except for directors qualifying shares) Subsidiary to
LoJack or any Guarantor; (i) (i) investments in, and loans or advances to,
Subsidiaries that are not Borrowers or Guarantors, and (ii) other investments,
loans, and advances made after the date hereof and not otherwise permitted by
this Section, in an aggregate amount for all such investments, loans or advances
described in the foregoing clauses (i) and (ii) not to exceed the Dollar
Equivalent of $2,000,000 at any one time outstanding; provided, however, that
after the date hereof, Subsidiaries that are not Borrowers or Guarantors may
invest, loan or advance an aggregate amount for all such investments, loans or
advances not to exceed the Dollar Equivalent of $10,000,000 in or to other
Subsidiaries that are not Borrowers or Guarantors. (j) any Permitted
Acquisition. In determining the amount of investments, acquisitions, loans, and
advances permitted under this §9.3, investments and acquisitions shall always be
taken at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), less any cash return in respect of any investment, and
loans and advances shall be taken at the principal amount thereof then remaining
unpaid.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto076.jpg]
-58- 6553436v9 § 9.4 Mergers, Consolidations and Sales and Acquisitions. None of
the Borrowers shall, nor shall they permit any of their respective Subsidiaries
to acquire any company by merger acquisition or the like, or be a party to any
amalgamation, merger or consolidation, or sell, transfer, lease or otherwise
dispose of all or any part of its Property, including any disposition of
Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that this Section shall not apply to nor operate to prevent:
(a) the sale or lease of inventory in the ordinary course of business; (b) the
sale, transfer, lease or other disposition of Property of (i) Borrowers and the
Guarantors to one another and (ii) any Foreign Subsidiary to another Foreign
Subsidiary; (c) the merger or amalgamation of any Subsidiary with and into
LoJack or any other Subsidiary, provided that, (i) in the case of any merger or
amalgamation involving a Borrower, one Borrower is the surviving corporation,
(ii) in the case of any merger or amalgamation involving a Guarantor, one
Guarantor is the surviving corporation and (iii) in the case of any merger or
amalgamation involving LoJack, LoJack is the surviving corporation; (d) the sale
of delinquent notes or accounts receivable in the ordinary course of business
for purposes of collection only (and not for the purpose of any bulk sale or
securitization transaction); (e) the sale, transfer or other disposition of any
tangible personal property that, in the reasonable business judgment of LoJack
or its Subsidiary, has become obsolete or worn out, and which is disposed of in
the ordinary course of business; (f) the license of any intellectual property
assets in the ordinary course of business, and the license or transfer of any
rights to use intellectual property outside of the United States to any Borrower
or any Subsidiary; (g) any Permitted Acquisition, and any investment permitted
under §9.3; (h) the sale, transfer, lease or other disposition of Property of
LoJack or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for LoJack and its Subsidiaries not
more than the Dollar Equivalent of $2,000,000 during any fiscal year of LoJack;
(i) contracts, agreements or business arrangements in the ordinary course of
business among any of the Borrowers or their Subsidiaries. § 9.5 No Dividends.
Commencing on the Sixth Amendment Date, LoJack shall not, without the required
consent of the Lenders, directly or indirectly, declare, order, pay, make or set
apart any sum for any dividend, return of capital, distribution or any other
payment and whether in cash, securities or other property, on account of any
Capital Stock of LoJack. § 9.6 Burdensome Contracts With Affiliates. Except for
any transactions permitted under § 9.4, none of the Borrowers shall, nor shall
they permit any of their respective Subsidiaries to, enter into any contract,
agreement or business arrangement



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto077.jpg]
-59- 6553436v9 with any of its Affiliates on terms and conditions which are
materially less favorable to such Borrower or such Subsidiary than would be
usual and customary in similar contracts, agreements or business arrangements
between Persons not affiliated with each other. § 9.7 No Changes in Fiscal Year.
The fiscal year of LoJack ends on December 31st of each year; and LoJack shall
not change its fiscal year from its present basis without the prior written
consent of the Required Lenders. § 9.8 Change in the Nature of Business. None of
the Borrowers shall, nor shall they permit any of their respective Subsidiaries
to, engage in any business or activity if as a result the nature of the business
of LoJack and its Subsidiaries, taken as a whole, would be changed in any
material respect from the nature of the business engaged in by it as of the
Closing Date. § 9.9 No Restrictions. Except as provided herein or in any
agreements documenting purchase money indebtedness or Capitalized Lease
Obligations permitted under §9.1(b), none of the Borrowers shall, nor shall they
permit any of their respective Subsidiaries to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Borrower or any
Subsidiary to: (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by any Borrower or
any other Subsidiary, (b) pay any indebtedness owed to any Borrower or any other
Subsidiary, (c) make loans or advances to any Borrower or any other Subsidiary,
(d) transfer any of its Property to any Borrower or any other Subsidiary, (e)
guarantee the Obligations as required by the Loan Documents, or (f) create,
incur or permit to exist any Lien upon any of its property or assets. § 9.10 No
Stock Repurchase. None of the Borrowers shall, nor shall they permit any Loan
Party or any of their respective Subsidiaries to, unless otherwise consented to
in writing by the Administrative Agent, redeem, convert, retire or otherwise
acquire shares of any class of Capital Stock of the Borrowers. § 9.11 Financial
Consultant. The Borrowers shall engage a financial consultant acceptable to the
Lenders by no later than April 30, 2015 which financial consultant shall be
engaged on terms, and in connection with a scope of work, reasonably acceptable
to the Administrative Agent and the Lenders. The Borrowers: (i) hereby authorize
the Administrative Agent and the Lenders to communicate directly with the
financial consultant regarding all matters relating to the services to be
rendered by the financial consultant to the Borrowers, including, without
limitation, to discuss all financial reports, business information, findings and
recommendations of the financial consultant; (ii) shall authorize and direct the
financial consultant to communicate directly with the Administrative Agent and
the Lenders regarding all matters relating to the services to be rendered by the
financial consultant to the Borrowers, including, without limitation, to discuss
all financial reports, business information, and all findings, and
recommendations of the financial consultant; and (iii) shall authorize and
direct the financial consultant to provide the Administrative Agent and the
Lenders with copies of all final reports (and supporting documentation if
requested by the Administrative Agent) and other material information prepared
or reviewed by the financial consultant.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto078.jpg]
-60- 6553436v9 § 10. FINANCIAL COVENANTS. Each of the Borrowers covenants and
agrees that, so long as the Commitments shall be in effect, or any Revolving
Credit Loan, Letter of Credit or other Obligation hereunder shall remain
outstanding: § 10.1 Debt Service Coverage Ratio. As at the end of any fiscal
quarter commencing with the quarter ending March 31, 2016, the Debt Service
Coverage Ratio for the four (4) consecutive fiscal quarters of the Borrowers
ending on such date shall not at any time be less than 1.25:1.00. § 10.2 Funded
Debt to EBITDA Ratio. As at the end of any fiscal quarter commencing with the
quarter ending March 31, 2016, the ratio of (a) Consolidated Funded Debt less,
solely for the purpose of calculating covenant compliance with this §10.2 and
for no other purpose, Qualified Domestic Cash in an amount up to $2,000,000 to
(b) Consolidated EBITDA of the Borrowers for the four (4) consecutive fiscal
quarters ending on such date (the “Funded Debt to EBITDA Ratio”) shall not
exceed 2.25:1.00. § 10.3 Quick Ratio. (a) As at the end of any fiscal month
commencing with the fiscal month ending March 31, 2015 and concluding with the
fiscal month ending December 31, 2015, the ratio of (a) Quick Assets to (b)
Consolidated Current Liabilities shall not at any time be less than the amount
set forth below for such period: Fiscal Month Ending Required Quick Ratio March
31, 2015 0.75:1.00 April 30, 2015 0.80:1.00 May 31, 2015 0.85:1.00 June 30, 2015
0.85:1.00 July 31, 2015 0.85:1.00 August 31, 2015 0.85:1.00 September 30, 2015
0.90:1.00 October 31, 2015 0.90:1.00 November 30, 2015 0.95:1.00 December 31,
2015 1.00:1.00 (b) As at the end of any fiscal quarter commencing with the
quarter ending March 31, 2016, the ratio of (a) Quick Assets to (b) Consolidated
Current Liabilities shall not at any time be less than 1.00:1.00. § 10.4 Minimum
Liquidity. Maintain no less than $2,000,000 of Qualified Domestic Cash at any
time. § 10.5 Minimum Consolidated EBITDA. As of the end of each fiscal quarter
ending on or after March 31, 2015 but on or before December 31, 2015,
Consolidated EBITDA for the period from January 1, 2015 through the date of
calculation shall not be less than the amount set forth below for such period:



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto079.jpg]
-61- 6553436v9 Period of Calculation Minimum Consolidated EBITDA January 1, 2015
through March 31, 2015 ($700,000) January 1, 2015 through June 30, 2015
$1,054,000 January 1, 2015 through September 30, 2015 $4,186,000 January 1, 2015
through December 31, 2015 $9,520,000 § 11. GUARANTIES; PLEDGE OF CERTAIN STOCK.
§ 11.1 Guaranties. (a) In order to induce the Lenders to extend credit to the
Borrowers hereunder, each of the Borrowers and each of the Guarantors hereby
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the payment when and as due of the Obligations of, in the case of a
Borrower, such other Borrowers, and, in the case of the Guarantors, the
Borrowers, and agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation. (b) Each
of the Borrowers and each Guarantor waives presentment to, demand of payment
from and protest to any other Loan Party of any of the Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of the Guarantors hereunder shall not be affected by
(i) the failure of either Administrative Agent, the Issuing Bank or any Lender
to assert any claim or demand or to enforce any right or remedy against any Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise; (ii) any extension or renewal of any of the Obligations; (iii) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document or agreement;
(iv) any default, failure or delay, willful or otherwise, in the performance of
any of the Obligations; (v) the failure of either Administrative Agent to take
any steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Obligations, if any; (vi) any
change in the corporate, partnership or other existence, structure or ownership
of any Loan Party or any other guarantor of any of the Obligations; (vii) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Loan Party
or any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Contract, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (viii) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of such Borrower
or otherwise operate as a discharge of a guarantor as a matter of law or equity
or which would impair or eliminate any right of such Loan Party to subrogation.
(c) Each of the Loan Parties further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by either Administrative
Agent, the



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto080.jpg]
-62- 6553436v9 Issuing Bank or any Lender to any balance of any deposit account
or credit on the books of either Administrative Agent, the Issuing Bank or any
Lender in favor of any Loan Party or any other Person. (d) The obligations of
the Loan Parties hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise, except for the prior indefeasible payment in full in cash of all the
Obligations. (e) Each of the Loan Parties further agrees that its obligations
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by either Administrative Agent, the Issuing Bank or
any Lender upon the bankruptcy or reorganization of any Loan Party or otherwise.
(f) Upon payment by any of the Loan Parties of any sums as provided above, all
rights of the Loan Parties, as the case may be, against any other Loan Party
arising as a result thereof by way of right of subrogation or otherwise shall in
all respects be subordinated and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations owed by such Loan
Party to the Administrative Agent, the Issuing Bank and the Lenders. (g) Nothing
herein shall discharge or satisfy the liability of the Loan Parties hereunder
except the full performance and payment in cash of the Obligations. § 11.2
Pledge of Stock of Boomerang Tracking, Inc. and LoJack Equipment Ireland Limited
(a) Concurrently with the execution of the Credit Agreement, LoJack executed the
Security Agreement in favor of the Administrative Agent for the benefit of the
Lenders with respect to the Collateral, including 100% of all of the outstanding
Capital Stock (the “Pledged Equity”) of LoJack Canada Enterprises Inc., a
British Columbia business corporation formerly known as Boomerang Tracking, Inc.
(“LoJack Canada”) and 65% of the outstanding Capital Stock of LoJack Equipment
Ireland Limited, an Irish company (“LoJack Ireland”). Concurrently with the
Fourth Amendment, the pledge of the Pledged Equity of LoJack Canada was
released. LoJack further agrees to deliver to the Administrative Agent all such
documentation (including customary legal opinions of its U.S. counsel, the stock
certificates representing the Pledged Equity subject to such pledge, stock
powers with respect thereto executed in blank, and such other documents as shall
be reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Administrative Agent, and in a
manner that the Administrative Agent shall be reasonably satisfied that it has a
first priority perfected pledge of or charge over the Pledged Equity related
thereto. (b) If, on the last day of any fiscal year, that portion of
Consolidated EBITDA contributed by all Loan Parties, Boomerang, LoJack Ireland
and any existing Additional Pledged Foreign Subsidiary in the aggregate during
such fiscal year represents less than 75% of Consolidated EBITDA for such fiscal
year, then, within 120 days after the date a Compliance Certificate is required
to be delivered under §8.5(d) hereof for such fiscal year, LoJack and/or another
Loan Party shall execute a joinder agreement (an “Additional Pledge Agreement”)
in the form attached as Annex 2 to the Security Agreement in favor of the
Administrative Agent for the benefit of the Lenders with respect to a mutually
agreeable percentage of all of the outstanding Capital Stock, but in no event
less than 65% (the “Additional Pledged Equity”), of one or more of its Foreign
Subsidiaries (each an “Additional Pledged Foreign Subsidiary”) such that the
portion of Consolidated EBITDA contributed by all Loan Parties, Boomerang,
LoJack Ireland, any existing Additional Pledged Foreign Subsidiary and any such
new Additional Pledged Foreign Subsidiary



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto081.jpg]
-63- 6553436v9 in the aggregate during such fiscal year represents at least 85%
of Consolidated EBITDA for such fiscal year. LoJack further agrees to deliver to
the Administrative Agent all such documentation (including customary legal
opinions of its U.S. counsel, the stock certificates representing the Additional
Pledged Equity subject to such pledge, stock powers with respect thereto
executed in blank, and such other documents as shall be reasonably requested to
perfect the Lien of such pledge) in each case in form and substance reasonably
satisfactory to the Administrative Agent, and in a manner that the
Administrative Agent shall be reasonably satisfied that it has a first priority
perfected pledge of or charge over the Additional Pledged Equity related
thereto. § 11.3 Further Assurances (a) In the event any Borrower forms or
acquires any U.S. Subsidiary after the date hereof, such newly formed or
acquired U.S. Subsidiary shall join (i) this Agreement as a Guarantor under §
11.1 in accordance with the provisions of § 8.9(b); and (ii) the Security
Agreement in accordance with § 7.6 thereof. (b) In the event that the
Administrative Agent has not received, before or concurrently with the initial
Credit Extension, copies of the certificates of good standing for each of the
Loan Parties from the office of the secretary of the state of its incorporation
or organization and of each state or jurisdiction in which it is qualified to do
business as a foreign corporation or organization, the Loan Parties will deliver
such certificates within 30 days after the Closing Date. § 12. EVENTS OF
DEFAULT; ACCELERATION. § 12.1 Events of Default and Acceleration. Any one or
more of the following shall constitute an “Event of Default” hereunder: (a)
default in the payment when due of all or any part of the principal of or
interest on any Note (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any Unreimbursed Amount or default
for a period of 5 Business Days in the payment when due of any interest, fee, or
other Obligation payable hereunder or under any other Loan Document; (b) default
in the observance or performance of any covenant set forth in §§8.1, 8.5, 9, 10
or 11.3(b) hereof; (c) default in the observance or performance of any other
provision hereof or of any other Loan Document which is not remedied within 30
days after the earlier of (i) the date on which such failure shall first become
known to any officer of LoJack or (ii) written notice thereof is given to LoJack
by the Administrative Agent; (d) any representation or warranty made herein or
in any other Loan Document or in any certificate furnished to the Administrative
Agent or the Lenders pursuant hereto or thereto or in connection with any
transaction contemplated hereby or thereby proves untrue in any material respect
as of the date of the issuance or making or deemed making thereof; (e) any event
occurs or condition exists (other than those described in subsections (a)
through (d) above) which is specified as an event of default under any of the
other Loan Documents, or any of the Loan Documents shall for any reason not be
or shall cease to be in full force and effect or is declared to be null and
void, or the Borrowers or any of their Subsidiaries takes any action for the
purpose of repudiating or rescinding any Loan Document executed by it or any of
its obligations thereunder;



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto082.jpg]
-64- 6553436v9 (f) default shall occur under any Indebtedness issued, assumed or
guaranteed by any of the Borrowers or any of their Subsidiaries aggregating in
excess of the Dollar Equivalent of $2,000,000, or under any indenture, agreement
or other instrument under which the same may be issued, and such default shall
continue for a period of time sufficient to permit the acceleration of the
maturity of any such Indebtedness (whether or not such maturity is in fact
accelerated), or any such Indebtedness shall not be paid when due (whether by
demand, lapse of time, acceleration or otherwise), subject to the passage of any
applicable grace or notice period; (g) any judgment or judgments, writ or writs
or warrant or warrants of attachment, or any similar process or processes, shall
be entered or filed against any Borrower, or any of their Subsidiaries, or
against any of their Property, in an aggregate amount in excess of the Dollar
Equivalent of $2,000,000 (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing), and
which remains undischarged, unvacated, unbonded or unstayed for a period of 30
days; (h) Any of the Borrowers, or any of their Subsidiaries, or any member of
the Borrowers’ Controlled Group, shall fail to pay when due an amount or amounts
aggregating in excess of the Dollar Equivalent of $3,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or any of
the Borrowers, or any of their Subsidiaries, or any member of the Borrowers’
Controlled Group shall be subject to actual or potential liability for an amount
or amounts aggregating in excess of the Dollar Equivalent of $3,000,000 upon or
as the result of the receipt of a notice of intent to terminate a Plan or Plans
(collectively, a "Material Plan") filed under Title IV of ERISA by any of the
Borrowers, or any of their Subsidiaries, or any other member of the Borrowers’
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against any of the
Borrowers, or any of their Subsidiaries, or any member of the Borrowers'
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; (i) any Change of
Control shall occur; (j) any of the Borrowers or any of their Subsidiaries
(other than an Immaterial Foreign Subsidiary) shall (i) have had entered
involuntarily against it an order for relief under the United States Bankruptcy
Code or any other legislation in respect of bankruptcy, insolvency, or the
relief of debtors (all as amended) in any jurisdiction outside of the United
States in which any Borrower or Subsidiary is located, (ii) not pay, or admit in
writing its inability to pay, its debts generally as they become due, (iii) make
an assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, interim receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, (v) institute any proceeding (including, without limitation,
any assignment, proposal, or notice of intention to make a proposal) seeking
relief under the United States Bankruptcy Code or any other legislation respect
of bankruptcy, insolvency, or the relief of debtors (all as amended), to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying (or shall admit) the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
§12.1(k) hereof; or



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto083.jpg]
-65- 6553436v9 (k) a custodian, monitor, receiver, receiver and manager, interim
receiver, trustee, examiner, liquidator or similar official (a “Receiver”) shall
be appointed for any of the Borrowers, or any of their Subsidiaries (other than
an Immaterial Foreign Subsidiary), or any substantial part of any of their
Property, or a proceeding described in §12.1(j)(v) shall be instituted against
the Borrowers or any of their Subsidiaries, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days or if, within such period, a Receiver or creditor shall take
possession of any Property of any of the Borrowers, or any of their
Subsidiaries. § 12.2 Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent may, and at the request of
the Required Lenders shall, take any or all of the following actions: (a)
declare the Commitments to be terminated, whereupon the Commitments shall be
terminated; (b) declare the unpaid principal amount of all outstanding Revolving
Credit Loans, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrowers; (c) require
that the applicable Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and (d) exercise all
rights and remedies available to it under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under any of the proceedings or
laws described in § 12.1(j) or (k), the Commitments shall automatically
terminate, the Outstanding Amount of all Revolving Credit Loans and all
interest, and all other amounts as aforesaid shall automatically become due and
payable, and the obligation of the applicable Borrowers to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Lenders. § 12.3 Judgment Currency. If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Loan Document in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of the Borrowers in respect of any such sum
due from it to the Lenders or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Lenders of any sum
adjudged to be so due in the Judgment Currency, each of the Lenders may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to a Lender, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to a Lender in such currency, such Lender



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto084.jpg]
-66- 6553436v9 agrees to return the amount of any excess to the Borrowers (or to
any other Person who may be entitled thereto under applicable law). § 12.4
Distribution of Collateral Proceeds. In the event that, following the occurrence
or during the continuance of any Default or Event of Default, the Administrative
Agent receives any monies in connection with the enforcement of the Security
Agreement, the Pledge Agreement or any Additional Pledge Agreements, or
otherwise with respect to the realization upon any of the Collateral, the
Pledged Equity or Additional Pledged Equity, such monies shall be distributed
for application as follows: (a) First, to the payment of, or (as the case may
be) the reimbursement of the Administrative Agent for or in respect of all
reasonable out-of-pocket costs, expenses, disbursements and losses which shall
have been incurred or sustained by the Administrative Agent in connection with
the collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent under this
Credit Agreement or any of the other Loan Documents or in respect of the
Collateral or the Pledged Equity or in support of any provision of adequate
indemnity to the Administrative Agent against any taxes or liens which by law
shall have, or may have, priority over the rights of the Administrative Agent to
such monies; (b) Second, to all other Obligations; provided that distributions
shall be made (A) pari passu among the Obligations (including the Drawing Amount
of all outstanding Letters of Credit); provided, that upon the reduction,
cancellation, expiration or termination of any Letter of Credit, the Drawing
Amount of all outstanding Letters of Credit which has been included as an
Obligation and any cash collateral held for the benefit of the Lenders in
respect thereto will be redistributed pari passu to the Lenders in accordance
with this § 12.4(b)(A), and (B) with respect to each type of Obligation owing to
the Lenders, such as interest, principal, fees and expenses, among the Lenders
pro rata in accordance with the amount of all such Obligations outstanding; (c)
Third, upon payment and satisfaction in full or other provisions for payment in
full satisfactory to the Lenders and the Administrative Agent of all of the
Obligations, to the payment of any obligations required to be paid pursuant to §
9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the Commonwealth
of Massachusetts; and (d) Fourth, the excess, if any, shall be returned to the
Borrowers or to such other Persons as are entitled thereto. § 13. ADMINISTRATIVE
AGENT. § 13.1 Appointment and Authority. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints Citizens Bank, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. § 13.2 Rights as Lender.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto085.jpg]
-67- 6553436v9 The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any of the Borrowers or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders. § 13.3 Exculpatory Provisions. (a) The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent: (i) shall not be subject
to any fiduciary or other implied duties, regardless of whether an Event of
Default has occurred and is continuing; (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and (iii)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any of the Borrowers or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity. (b) The Administrative Agent shall not
be liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in §14.11) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Event of
Default unless and until notice describing such Event of Default is given to the
Administrative Agent by the Borrowers, a Lender or the Issuing Bank. (c) The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in §6 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
§ 13.4 Reliance by Administrative Agent.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto086.jpg]
-68- 6553436v9 The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Revolving Credit Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Revolving Credit Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. § 13.5
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective agents. The exculpatory provisions of this §13 shall
apply to any such sub agent and to the Related Parties of the Administrative
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. § 13.6 Resignation of Administrative
Agent. The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Bank and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
or other financial institution. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
§13.6. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this §13.6).
The fees payable by the Borrowers to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto087.jpg]
-69- 6553436v9 §13 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent. § 13.7
Non-Reliance on Administrative Agent and the Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. § 13.8
No Other Duties, etc. Anything herein to the contrary notwithstanding, no other
parties listed on the cover page hereof, if any, shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Bank hereunder. § 13.9 Payments to Administrative Agent A payment by
any of the Borrowers to the Administrative Agent hereunder or any of the other
Loan Documents for the account of any Lender shall constitute a payment to such
Lender. The Administrative Agent agrees promptly to distribute to each Lender
such Lender’s pro rata share of payments received by the Administrative Agent
for the account of the Lenders (except as otherwise expressly provided herein or
in any of the other Loan Documents). § 13.10 Field Examination Reports;
Confidentiality; Disclaimers by Lenders. By becoming a party to this Agreement,
each Lender: (a) is deemed to have requested that the Administrative Agent
furnish such Lender, promptly after it becomes available, a copy of each field
examination report respecting any Borrower or its Subsidiaries (each, a
“Report”) prepared by or at the request of the Administrative Agent, and the
Administrative Agent shall so furnish each Lender with such Reports, (b)
expressly agrees and acknowledges that the Administrative Agent does not (i)
make any representation or warranty as to the accuracy of any Report, and (ii)
shall not be liable for any information contained in any Report, (c) expressly
agrees and acknowledges that the Reports are not comprehensive audits or
examinations, that the Administrative Agent or other party performing any field
examination will inspect only specific information regarding Borrowers and their
Subsidiaries and will rely significantly upon the Borrowers’ and their
Subsidiaries’ books and records, as well as on representations of the Borrowers’
personnel,



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto088.jpg]
-70- 6553436v9 (d) agrees to keep all Reports and other material, non-public
information regarding the Borrowers and their Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with §17.9, and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, agrees: (i) to hold the
Administrative Agent and any other Lender preparing a Report harmless from any
action the indemnifying Lender may take or fail to take or any conclusion the
indemnifying Lender may reach or draw from any Report in connection with any
loans or other credit accommodations that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a loan or loans of the Borrowers, and (ii) to
pay and protect, and indemnify, defend and hold the Administrative Agent, and
any such other Lender preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including,
attorneys’ fees and costs) incurred by the Administrative Agent and any such
other Lender preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender. § 14. MISCELLANEOUS. § 14.1 Setoff Rights. (a) In addition to any rights
and remedies of the Lender provided by law, if an Event of Default shall have
occurred and be continuing, each Lender, the Administrative Agent, the Issuing
Bank, and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency , and wherever held ) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, the other Lenders, the Administrative Agent, the Issuing Bank or any
such Affiliate to or for the credit or the account of the Borrowers or any other
Loan Party against any and all of the obligations of the Borrowers or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the other Lenders, the Administrative Agent or the Issuing Bank,
irrespective of whether or not such Lender or the Issuing Bank shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Bank different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the Issuing Bank and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Bank , the Administrative Agent
or their respective Affiliates may have. Each Lender and the Issuing Bank agrees
to notify the Borrowers and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. For purposes of effectuating
the setoff rights of the Lender, the Administrative Agent, the Issuing Bank and
each of their respective Affiliates pursuant to this paragraph (and for no other
purpose), the Borrowers and each Loan Party expressly agree to treat each
Lender, the Administrative Agent, the Issuing Bank and each of their respective
Affiliates (including but not limited to each of their respective branches and
offices) as a single entity; it being the express intent of the Borrowers and
each Loan Party to maximize the available deposits that may be used to set off
against any and all of the obligations of the Borrowers or such Loan Party under
this Agreement or any other Loan Document. (b) If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Revolving Credit Loans or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Revolving Credit Loans and accrued
interest thereon or other such obligations greater than



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto089.jpg]
-71- 6553436v9 its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Revolving Credit Loans and such other obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Credit
Loans and other amounts owing them, provided that: (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest; and (ii) the
provisions of this §14.1 shall not be construed to apply to (x) any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Loans or
participations in LC Obligations to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply). (c) Each of the Borrowers consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation. § 14.2 Attorney Costs; Expenses.
The Borrowers agree (a) to pay or reimburse the Administrative Agent for all
costs and expenses reasonably incurred in connection with the development, due
diligence review, preparation, negotiation and execution of this Agreement and
the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs and all field examination, appraisal, and
valuation fees and expenses of the Administrative Agent related to any field
examinations, appraisals, or valuation conducted in accordance with the terms
hereof, and (b) to pay or reimburse the Administrative Agent for all reasonable
costs and expenses incurred in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Agreement or
the other Loan Documents (including all such costs and expenses incurred during
any “workout” or restructuring in respect of the Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including all Attorney Costs. The foregoing costs and expenses shall include,
without limitation, all search, filing and recording fees and any taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent. All amounts due under this §14.2 shall be
payable within two (2) Business Days after demand therefor. The agreements in
this §14.2 shall survive the termination of the Revolving Credit Commitment and
repayment, satisfaction or discharge of all other Obligations. § 14.3
Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Borrowers shall indemnify and hold harmless the Administrative
Agent, the Issuing Bank, the Lenders, their respective Affiliates, and their
respective directors, officers, employees, counsel, agents and attorneys-in-fact



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto090.jpg]
-72- 6553436v9 (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) the Commitments,
any Revolving Credit Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (c) any Environmental Liability related in any way to any of the
Borrowers, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall have any liability for any
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). All amounts due under this §14.3
shall be due and payable within five (5) Business Days after demand therefor.
The agreements in this §14.3 shall survive the termination of the Revolving
Credit Commitment and the repayment, satisfaction or discharge of all the other
Obligations. § 14.4 Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and the Lenders, regardless of any investigation made by
the Administration Agent or any Lender or on its behalf and notwithstanding that
the Administration Agent or any Lender may have had notice or knowledge of any
Event of Default at the time of any Credit Extension, and shall continue in full
force and effect as long as the Revolving Credit Commitment, any Revolving
Credit Loan or any other Obligation hereunder shall remain unpaid or unsatisfied
or any Letter of Credit shall remain outstanding. § 14.5 Payments; Set Aside. To
the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or any Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any debtor relief or similar law or otherwise, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred. § 14.6 Successors
and Assigns; Participations.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto091.jpg]
-73- 6553436v9 (a) Binding Agreement. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of the Lenders, to be granted in the sole
discretion of the Lenders, and the Lenders may not assign or otherwise transfer
any of their rights or obligations hereunder except to an Eligible Assignee in
accordance with the provisions of subsection (b) of this Section. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Revolving Credit Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions: (i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Revolving Credit Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and (B) in any case not described in
paragraph (b)(i)(A) of this §14.6, the aggregate amount of the Commitment (which
for this purpose includes Revolving Credit Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the Outstanding Amount of the
Revolving Credit Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, in the case of any assignment in respect of Revolving
Credit Loans or the Revolving Credit Commitment, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed). (ii) Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Revolving Credit Loan or the Commitment assigned. (iii) Required Consents.
No consent shall be required for any assignment except to the extent required by
paragraph (b)(i)(B) of this §14.6 and, in addition: (A) the consent of the
Borrowers (such consent not to be unreasonably withheld or delayed) shall be
required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund;



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto092.jpg]
-74- 6553436v9 (B) the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of (i) any unfunded portion of the Revolving Credit Facility if such
assignment is to a Person that is not a Lender with a Commitment in respect of
such unfunded facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) a funded term facility to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and (C) the consent of the
Issuing Bank (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding). (iv) Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent a
questionnaire provided by the Administrative Agent. (v) No Assignment to
Borrower. No such assignment shall be made to any of the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries. (vi) No Assignment to Natural Persons. No
such assignment shall be made to a natural person. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
§14.6, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of §§5.10,
5.14, and 13.2 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section. (c) Register. The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in Boston, Massachusetts a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Revolving
Credit Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. (d) Participations.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto093.jpg]
-75- 6553436v9 (i) Any Lender may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural person or any of the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Revolving Credit Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. (ii) Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver with
respect any actions set forth in §14.11 that require the unanimous consent of
the Lenders and that affects such Participant. Subject to paragraph (e) of this
§14.6, the Borrower agrees that each Participant shall be entitled to the
benefits of §§5.9, 5.12 and 5.13 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
§§14.6. To the extent permitted by law, each Participant also shall be entitled
to the benefits of §14.1 as though it were a Lender, provided such Participant
agrees to be subject to §§2.1.5 as though it were a Lender. (e) Limitations upon
Participant Rights. A Participant shall not be entitled to receive any greater
payment under §§5.9, 5.12 and 5.13 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of §5.13 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with §5.13(e) as
though it were a Lender. (f) Certain Pledges. Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. § 14.7 Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered to
the address, facsimile number or (subject to subsection (c) below) electronic
mail address specified for notices to the applicable party on Schedule 14.7; or
to such other address, facsimile number or electronic mail address as shall be
designated by such party in a notice to the other party. All notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the telephone number specified for notices to the applicable party on
Schedule 14.7, or to such other telephone number as shall be designated by such
party in a notice to the other party. All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii) (A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto094.jpg]
-76- 6553436v9 receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other
communications to the Administrative Agent pursuant to §§2 and 5 shall not be
effective until actually received by the Administrative Agent. In no event shall
a voicemail message be effective as a notice, communication or confirmation
hereunder. (b) Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties and the Lender. The Lender may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature. (c) Reliance by Lender.
The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Loan Requests) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, the Lenders, their respective Affiliates, and their
respective officers, directors, employees, agents and attorneys-in-fact from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other communications with the Lender may be recorded
by the Lender, and the Borrowers hereby consent to such recording. § 14.8
Cumulative Remedies; Captions; Counterparts. The rights and remedies herein
expressed are cumulative and not exclusive of any other rights which the Lender
would otherwise have. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof. This
Agreement and any amendment hereof may be executed in several counterparts and
by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, but all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought. § 14.9 USA Patriot Act Notice. Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent hereby
notifies the Borrowers that, pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the names and addresses of the Borrowers
and other information that will allow each of the Lenders and the Administrative
Agent to identify the Borrowers in accordance with the Act. § 14.10 Entire
Agreement; Etc. The Loan Documents and any other documents executed in
connection herewith or therewith express the entire understanding of the parties
with respect to the transactions contemplated hereby. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated, except as
provided in §14.11. § 14.11 Consents; Amendments; Waivers; Etc.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto095.jpg]
-77- 6553436v9 No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrowers therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrowers, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall: (a) waive any condition set forth in §§6.1 and 6.2 without the
written consent of each Lender; (b) extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to §§12.1 and 12.2)
without the written consent of such Lender; (c) postpone any date fixed by this
Agreement or any other Loan Document for any payment or mandatory prepayment of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; (d) reduce the principal of, or the rate of
interest specified herein on any Revolving Credit Loan or Letter of Credit, or
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Revolving Credit Loan
or to reduce any fee payable hereunder; (e) release any Guarantor from its
obligations under § 11.1 or release all or substantially all of the Collateral
or the Pledged Equity, as applicable, without the consent of each Lender; (f)
change any provision of this §14.11 or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or (g) amend, modify or eliminate the definition of Borrowing Base or
any of the defined terms (including the definitions of Eligible Accounts and
Eligible Accounts) that are used in such definition to the extent that any such
change results in more credit being made available to the Borrowers based upon
the Borrowing Base, but not otherwise, or the definition of Loan Cap; and,
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any documents relating to any Letter of Credit issued or to be issued by it; and
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender. § 14.12 Concerning
Joint and Several Liability.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto096.jpg]
-78- 6553436v9 Notwithstanding anything herein to the contrary, in consideration
of the financial accommodations to be provided by the Administrative Agent and
the Lenders under this Agreement, for the mutual benefit, directly and
indirectly, of each applicable Borrower and in consideration of the undertakings
of the other applicable Borrowers to accept limited joint and several liability
as set forth herein: (a) Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers with respect to
the payment and performance of all of the Obligations, it being the intention of
the parties hereto that all of the Obligations shall be the joint and several
obligations and liabilities of each Borrower without preferences or distinction
among them. (b) If and to the extent that any of the Borrowers shall fail to
make any payment with respect to any of the applicable Obligations of such
Borrower as and when due or to perform any such Obligations in accordance with
the terms thereof, then in each such event all other Borrowers will make such
payment with respect to, or perform, such Obligation, in accordance with the
terms thereof. (c) The respective Obligations of each applicable Borrower under
the provisions of this §14.12 constitute full recourse Obligations of each such
Borrower enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstance whatsoever. (d)
Except as otherwise expressly provided in this Agreement, each Borrower, to the
fullest extent permitted by applicable law, hereby waives notice of acceptance
of its joint and several liability, as applicable, notice of any Revolving
Credit Loans made under this Agreement, notice of any action at any time taken
or omitted by the Administrative Agent or the Lenders under or in respect of any
of the Obligations, and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower, to the fullest extent permitted by applicable law,
hereby waives all defenses which may be available by virtue of any valuation,
stay, moratorium law or other similar law now or hereafter in effect, any right
to require the marshaling of assets of the Borrowers and any other Person
primarily or secondarily liable with respect to any of the Obligations and all
suretyship defenses generally. Each Borrower, to the fullest extent permitted by
applicable law, hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Lenders at any time or times in respect of any default by any of the
Borrowers in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by the
Lenders in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Obligations or the addition, substitution or release, in
whole or in part, of any of the Borrowers. Without limiting the generality of
the foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of the Lenders with respect to the failure by any of
the Borrowers to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this §14.12, afford grounds
for terminating, discharging or relieving any of the Borrowers, in whole or in
part, from any of its Obligations under this §14.12, it being the intention of
each Borrower that, so long as any of the Obligations hereunder remain
unsatisfied, the Obligations of such Borrowers under this §14.12 shall not be
discharged except by performance and then only to the extent of such
performance. The Obligations of each Borrower under this §14.12 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, re- construction or similar proceeding with respect to
any of the Borrowers, the Administrative Agent or the



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto097.jpg]
-79- 6553436v9 Lenders. The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any of the Borrowers, the
Administrative Agent, the Canadian Lender or the Lenders. (e) To the extent any
Borrower makes a payment hereunder in excess of the aggregate amount of the
benefit received by such Borrower in respect of the extensions of credit under
the Agreement (the “Benefit Amount”), then such Borrower, after the payment in
full, in cash, of all of the Obligations, shall be entitled to recover from each
other applicable Borrower such excess payment, pro rata, in accordance with the
ratio of the Benefit Amount received by each such other Borrower to the total
Benefit Amount received by all applicable Borrowers, and the right to such
recovery shall be deemed to be an asset and property of such Borrower so
funding; provided, that each Borrower hereby agrees that it will not enforce any
of its rights of contribution or subrogation against the other Borrowers with
respect to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to any of the Lenders or the Administrative
Agent with respect to any of the Obligations or any collateral security therefor
until such time as all of the Obligations have been irrevocably paid in full in
cash, the Commitments have terminated and no Letters of Credit shall be
outstanding (or have been backstopped or cash collateralized on terms reasonably
acceptable to the Administrative Agent). Any claim which any Borrower may have
against any other Borrower with respect to any payments to the Lenders or the
Administrative Agent hereunder or under any other Loan Document are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other
Borrower therefor. (f) Each Borrower hereby agrees that the payment of any
amounts due with respect to the Indebtedness owing by any Borrower to any other
Borrower is hereby subordinated to the prior payment in full in cash of the
Obligations. Each Borrower hereby agrees that after the occurrence and during
the continuance of any Event of Default, such Borrower will not demand, sue for
or otherwise attempt to collect any such Indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash, the Commitments have terminated and no Letters of Credit shall be
outstanding (or have been backstopped or cash collateralized on terms reasonably
acceptable to the Administrative Agent). If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such Indebtedness before payment in full in cash of the Obligations, such
amounts shall be collected, enforced, received by such Borrower as trustee for
the Administrative Agent and be paid over to the Administrative Agent for the
pro rata accounts of the Lenders to be applied to repay (or be held as security
for the repayment of) the Obligations, provided that nothing in this section
shall be effective to create a registrable charge. (g) The provisions of this
§14.12 are made for the benefit of the Administrative Agent and the Lenders and
their successors and assigns, and may be enforced in good faith by them from
time to time against any or all of the Borrowers as often as the occasion
therefor may arise and without requirement on the part of the Administrative
Agent or the Lenders first to marshal any of their claims or to exercise any of
their rights against any other Borrower or to exhaust any remedies available to
them against any other Borrower or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy. The provisions of this §14.12 shall remain in effect until all of the
Obligations shall have been paid in full in cash or otherwise fully satisfied,
the Commitments have terminated and no Letters of Credit shall be outstanding
(or have been backstopped or cash collateralized on terms reasonably acceptable
to the Administrative Agent). If at any time, any



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto098.jpg]
-80- 6553436v9 payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Administrative Agent or the Lenders upon the insolvency, bankruptcy or
reorganization of any of the Borrowers or is repaid in good faith settlement of
a pending or threatened avoidance claim, or otherwise, the provisions of this
§14.12 will forthwith be reinstated in effect, as though such payment had not
been made. (h) It is the intention and agreement of each of the Borrowers and
the Lenders that the obligations of such Borrower under this Agreement shall be
valid and enforceable against such Borrower to the maximum extent permitted by
applicable law. Accordingly, if any provision of this Agreement creating any
obligation of a Borrower in favor of the Lenders shall be declared to be invalid
or unenforceable in any respect or to any extent, it is the stated intention and
agreement of such Borrower and the Lenders that any balance of the obligation
created by such provision and all other obligations of the Borrower to the
Lenders created by other provisions of this Agreement shall remain valid and
enforceable. Likewise, if by final order a court of competent jurisdiction shall
declare any sums which the Lenders may be otherwise entitled to collect from any
Borrower under this Agreement to be in excess of those permitted under any law
(including any federal or state fraudulent conveyance or like statute or rule of
law) applicable to such Borrower’s obligations under this Agreement, it is the
stated intention and agreement of the Borrower and the Lenders that all sums not
in excess of those permitted under such applicable law shall remain fully
collectible by the Lenders from such Borrower. § 14.13 Governing Law. THIS
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS (EXCEPT AS EXPRESSLY SET FORTH
THEREIN) ARE CONTRACTS UNDER AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE BORROWERS
CONSENT TO THE JURISDICTION OF ANY OF THE STATE OR FEDERAL OR COURTS LOCATED IN
THE COMMONWEALTH OF MASSACHUSETTS IN CONNECTION WITH ANY SUIT TO ENFORCE THE
RIGHTS OF THE LENDERS UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. §
14.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION § 14.15 Severability. The provisions of this Agreement are severable and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto099.jpg]
-81- 6553436v9 not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto100.jpg]
Annex II Form of Compliance Certificate See Attached.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto101.jpg]
1 EXHIBIT E FORM OF COMPLIANCE CERTIFICATE LOJACK CORPORATION Compliance
Certificate dated _______________ I, ______________________________, solely in
my capacity as Chief Financial Officer of LOJACK CORPORATION and certain of its
Subsidiaries (collectively, the “Borrowers”), certify that as of [Insert date of
most recently ended fiscal quarter] (the “Reporting Date”), the Borrowers are in
compliance with §§7, 8, 9 and 10 of the Multicurrency Revolving Credit
Agreement, dated as of December 29, 2009 (as amended and in effect from time to
time, the “Credit Agreement”), among the Borrowers party thereto from time to
time, the Guarantors party thereto from time to time, the Lenders, the Issuing
Banks and Citizens Bank, N.A., as Administrative Agent for the Lenders and the
Issuing Banks. Capitalized terms which are used herein without definition and
which are defined in the Credit Agreement shall have the same meanings herein as
in the Credit Agreement. Computations to evidence the Borrowers’ compliance with
§10 of the Credit Agreement are detailed below. LOJACK CORPORATION, on behalf of
itself and the other Borrowers By: _______________________ Name: Title:
[Remainder of page left blank intentionally]



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto102.jpg]
2 § 10.1 Minimum Debt Service Coverage Ratio (as at the end of any fiscal
quarter commencing with the fiscal quarter ending March 31, 2016) With respect
to any period of four consecutive fiscal quarters ending on the Reporting Date
(the “Reporting Period”), the ratio of (a) Consolidated EBITDA for such period
minus Consolidated Capital Expenditures of the Borrowers and their Subsidiaries
during such period (excluding Capital Expenditures made by the Borrowers and
their Subsidiaries during such period in an aggregate amount not to exceed
$5,000,000 during the term of the Credit Agreement relating to the Borrowers’
one-time investment in a new enterprise resource planning system), minus
federal, state, provincial, local and foreign income taxes actually paid during
such period, minus Distributions made by the Borrowers and their Subsidiaries
during such period, divided by (b) the sum of (i) Consolidated Total Interest
Expense of the Borrowers and their Subsidiaries for such period plus (ii) the
current portion of long-term Indebtedness of the Borrowers and their
Subsidiaries calculated on the Reporting Date.1 1. Consolidated EBITDA (See Line
[_] of calculation pursuant to Section 10.5 of the Credit Agreement set forth
below) $_________________ 2. Amount expended by the Borrowers and their
Subsidiaries on a consolidated basis for indebtedness incurred by any Person in
connection with the purchase or lease by such Person of fixed assets, both
tangible (such as land, buildings, fixtures, machinery, software and equipment)
and intangible (such as patents, copyrights, trademarks, franchises and good
will) that would be required to be capitalized and shown on the balance sheet of
the Borrowers and their Subsidiaries in accordance with GAAP, exclusive of any
amounts paid for Permitted Acquisitions.2 $_________________ 3. Federal, state,
provincial, local and foreign income taxes actually paid during such period.
$_________________ 4. Any dividend, return of capital, distribution or any other
payment, whether direct or indirect (including through the use of hedging
agreements, the making, repayment, cancellation or forgiveness of Indebtedness
and similar Contractual Obligations) and whether in cash, securities or other
property, on account of any stock or stock equivalent of any Loan Party, in each
case now or hereafter outstanding, including with respect to a claim for
rescission of a sale of such stock or stock equivalent, excluding, however, in
each case, any dividend, return of capital, distribution or any other payment to
LoJack or any wholly owned subsidiary thereof. $_________________ 5. Line 1,
minus Line 2, minus Line 3, minus Line 4 $_________________ 1 The current
portion of long-term Indebtedness means the principal required to be paid on
such Indebtedness during the upcoming 12 month period, but excluding principal
payments in respect of the Revolving Credit Loans and any L/C Obligations. 2 For
the purpose of calculating the Debt Service Coverage Ratio, Consolidated Capital
Expenditures shall exclude Capital Expenditures made by the Borrowers and their
Subsidiaries in an aggregate amount not to exceed $5,000,000 during the term of
the Credit Agreement relating to the Borrowers’ one-time investment in a new
enterprise resource planning system.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto103.jpg]
6. The aggregate amount of interest expense of the Borrowers on a consolidated
basis during such period on all Indebtedness of the Borrowers determined on a
consolidated basis outstanding during all or any part of such period.
$_________________ 7. The current portion of long-term Indebtedness. The current
portion of such Indebtedness will mean the principal required to be paid on such
Indebtedness during the upcoming 12 month period, but excluding principal
payments in respect of the Revolving Credit Loans and any L/C Obligations.
$_________________ 8. Sum of Line 6 plus Line 7 $_________________ 9. Debt
Service Coverage Ratio (Ratio of Line 5 divided by Line 8) ____:____ Minimum
Permitted 1.25:1:00



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto104.jpg]
§ 10.2 Maximum Funded Debt to EBITDA Ratio (as at the end of any fiscal quarter
commencing with the fiscal quarter ending March 31, 2016) Ratio of (a)
Consolidated Funded Debt as of the Reporting Date minus, solely for the purpose
of calculating covenant compliance with Section 10.2 of the Credit Agreement and
for no other purpose, Qualified Domestic Cash in an amount up to $2,000,000
divided by (b) Consolidated EBITDA of the Borrowers for the Reporting Period. 1.
Outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations under the Credit Agreement, but
excluding any net obligations under any Swap Contract) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments $_________________ 2. All purchase money Indebtedness
$_________________ 3. All direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments $_________________ 4. All Guarantees with
respect to outstanding Indebtedness of the types specified in Line 1 through
Line 3 above of Persons other than the Borrowers or any Subsidiary
$_________________ 5. All Indebtedness of the types referred to in Line 1
through Line 3 above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which any
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Borrower or such Subsidiary
$_________________ 6. Consolidated Funded Debt (result of the sum of Line 1
through Line 5 above) $_________________ 7. The lesser of (a) $2,000,000 and (b)
the amount of Qualified Domestic Cash held by the Borrowers on the Reporting
Date $_________________ 8. The sum of Line 6 minus Line 7 $_________________ 9.
Consolidated EBITDA (See Line 11 of the calculation of Consolidated EBITDA
pursuant to Section 10.5 of the Credit Agreement set forth below)
$_________________ 10. Consolidated Funded Debt to EBITDA Ratio (Ratio of Line 8
divided by Line 9 above) ____:____ Maximum Permitted 2.25:1.00



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto105.jpg]
§ 10.3 Minimum Quick Ratio (Calculated monthly beginning with the fiscal month
ending March 31, 2015 and concluding with the fiscal month ending December 31,
2015; calculated quarterly thereafter beginning with the Fiscal Quarter ending
March 31, 2016) Ratio of Quick Assets to Consolidated Current Liabilities 1.
Total Consolidated current assets as determined in accordance with GAAP
$_________________ 2. Inventory $_________________ 3. Quick Assets (result of
Line 1 minus Line 2 above) $_________________ 4. All liabilities of the
Borrowers and their Subsidiaries at such date that should be classified as
current liabilities on a Consolidated balance sheet of the Borrowers and their
Subsidiaries as determined in accordance with GAAP, including the outstanding
amount of all L/C Obligations and Revolving Credit Loans on such date
$_________________ 5. Quick Ratio (Ratio of Line 3 divided by Line 4 above)
____:____ Monthly Reporting Period Fiscal Month Ending Required Quick Ratio
March 31, 2015 0.75:1.00 April 30, 2015 0.80:1.00 May 31, 2015 0.85:1.00 June
30, 2015 0.85:1.00 July 31, 2015 0.85:1.00 August 31, 2015 0.85:1.00 September
30, 2015 0.90:1.00 October 31, 2015 0.90:1.00 November 30, 2015 0.95:1.00
December 31, 2015 1.00:1.00 Fiscal quarter ending March 31, 2016 and each fiscal
quarter thereafter: 1.00:1.00



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto106.jpg]
§ 10.4 Minimum Liquidity Unencumbered (other than Liens created pursuant to the
Loan Documents) cash denominated in Dollars and maintained by the Borrowers in
the United States with Citizens Bank, N.A. on the Reporting Date
$_________________ Minimum Required $2,000,000



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto107.jpg]
§ 10.5 Minimum Consolidated EBITDA (as at the end of any fiscal quarter ending
on or after March 31, 2015 but on or before December 31, 2015) Means, for any
period, for the Borrowers and their Subsidiaries on a consolidated basis, an
amount equal to Consolidated Net Income (or Deficit) for such period, plus: (a)
the following to the extent deducted in calculating such Consolidated Net Income
(or Deficit): (i) consolidated interest charges for such period, (ii) the
provision for federal, state, provincial, local and foreign income taxes payable
by the Borrowers and their Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income (or Deficit), (iv) non-cash charges for stock based compensation, (v)
non-cash extraordinary and unusual or non-recurring write-downs or write-offs,
which shall include any non-cash write-downs of goodwill and intangible assets,
(vi) during the fiscal year of the Borrowers ending December 31, 2015 (x) the
amount of fees paid to the Lenders and fees and expenses paid to third parties
(to the extent such fees or expenses are paid in connection with the closing of
the Sixth Amendment or as required by the Sixth Amendment or this Agreement),
(y) Battery Costs in an aggregate amount not to exceed $2,000,000 for all
periods, and (z) Restructuring Costs in an aggregate amount not to exceed
$1,000,000 for all periods, minus (b) any extraordinary, unusual, non- recurring
or non-operating gains (excluding any gains attributable to settlements
involving EVE Energy Co., Inc., G.L.M. Energy & Sound, Inc., VSR, Tracker
Connect (Pty) Limited, and their respective Affiliates); all calculated for the
Borrowers and their Subsidiaries in accordance with generally accepted
accounting principles on a consolidated basis. 1. Consolidated Net Income (or
Deficit)3 $_________________ 2. Consolidated interest charges $_________________
3. Federal, state, provincial, local and foreign income taxes payable by the
Borrowers and their Subsidiaries $_________________ 4. Depreciation and
amortization expense deducted in determining Consolidated Net Income (or
Deficit) under Line 1 above $_________________ 5. Non-cash charges for stock
based compensation $_________________ 6. Non-cash extraordinary and unusual or
non-recurring write-downs or write-offs, which shall include any non-cash
write-downs of goodwill and intangible assets $_________________ 7. For the
fiscal year of the Borrowers ending December 31, 2015, the amount of fees paid
to the Lenders and fees and expenses paid to third parties (to the extent such
fees or expenses are paid in connection with the closing of the Sixth Amendment
or as required by the Sixth Amendment or the Credit Agreement)
$_________________ 8. For the fiscal year of the Borrowers ending December 31,
2015, Battery Costs in an aggregate amount not to exceed $2,000,000 for all
periods $_________________ 3 (x) All costs of the Borrowers and their
Subsidiaries relating to battery quality resolution and (y) all restructuring
costs of the Borrowers and LoJack Ireland, in each case to the extent accrued
during the Fiscal Year of the Borrowers ending December 31, 2015 (such costs,
respectively, “Battery Costs” and “Restructuring Costs”; and collectively,
“Extraordinary Costs”), shall only reduce Consolidated Net Income (or Deficit)
during any period to the extent such Extraordinary Costs were paid in cash, or
required to be paid in cash, during such period; provided, further, that such
Extraordinary Costs shall reduce Consolidated Net Income in future periods when
paid in cash or required to be paid in cash



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto108.jpg]
9. For the fiscal year of the Borrowers ending December 31, 2015, Restructuring
Costs in an aggregate amount not to exceed $1,000,000 for all periods
$_________________ 10. Extraordinary, unusual, non-recurring or non-operating
gains4 $_________________ 11. Consolidated EBITDA (result of the sum of Lines 1
through 9, minus Line 10) $_________________ Reporting Period Minimum Permitted
January 1, 2015 through March 31, 2015 ($700,000) January 1, 2015 through June
30, 2015 $1,054,000 January 1, 2015 through September 30, 2015 $4,186,000
January 1, 2015 through December 31, 2015 $9,520,000 4 Excluding any gains
attributable to settlements involving EVE Energy Co., Inc., G.L.M. Energy &
Sound, Inc., VSR, Tracker Connect (Pty) Limited, and their respective
Affiliates.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto109.jpg]
Annex III Borrowing Base Certificate See attached.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto110.jpg]
Citizens Bank BORROWING BASE CERTIFICATE Company Name: LoJack Corporation Date:
Certificate Number: 1. DOMESTIC ACCOUNTS RECEIVABLE Bank Use 1.(a) Gross
Domestic Accounts Receivable $ 1.(b) Less Domestic Accounts Receivable
Ineligible $ 1.(c) Eligible Domestic Accounts Receivable $ 0 1.(d) Domestic
Accounts Recievable Advance Rate 80.0% DOMESTIC ACCOUNTS RECEIVABLE AVAILABILITY
$ 0 2. Other Availability / Adjustment Explanation N/A $ 3. Reserves Item 1
Dilution Reserve $ 0 Item 2 $ Item 3 $ Item 4 $ $ 0.00 4. Total Gross
Availability (Lesser of: sum of lines 1, 2, and 3 or Loan Cap) $ 0.00 Less of
4A. Sum of lines 1, 2, 3 and 4 $0 Revolving Credit Commitment $12,000,000
Commitment Reserve ($3,000,000) Or 4B. Loan Cap $9,000,000 5. LOAN BALANCE $
7,000,000$ 6. Net available before Letter of Credit/Banker's Acceptance Holdback
$ -7,000,000.00 7. Letters of Credit / Banker’s Acceptance Holdback $ 0.00 8.
NET AVAILABILITY (line 10 + line 11) $ (7,000,000.00) Notes: CERTIFICATION (A)
Borrower hereby certifies that they are not in default under the Multicurrency
Revolving Credit Agreement or any of the Borrower's liabilities. (B) No
remittances have been received from or returns and allowances granted to any
debtors whose accounts have been assigned to Citizens Bank, N.A. other than
previously reported. (C) We hereby assign to Citizens Bank, N.A. all accounts
which came into existence since our last Certificate, all right, title, and
interest of the undersigned in and to the goods represented thereby, and all
monies due to or to become due thereby. Date prepared: I hereby certify that the
above information is true and accurate. Prepared by: Authorized Signature:
Commercial Loan Operations, Revised 2015



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto111.jpg]
Annex IV Schedule 2 to the Credit Agreement See attached.



--------------------------------------------------------------------------------



 
[exhibit1016thamendmentto112.jpg]
Schedule 2 Lenders; Commitments; Applicable Percentages Citizens Bank, N.A.-
$6,000,000 (50%) T.D. Bank, N.A. - $6,000,000 (50%)



--------------------------------------------------------------------------------



 